Exhibit 10.1

EXECUTION VERSION




FIRST AMENDMENT AGREEMENT


FIRST AMENDMENT AGREEMENT (this “Agreement”) dated as of May 21, 2014, by and
among United Natural Foods, Inc. (“UNFI”), United Natural Foods West, Inc.
(“UNFW” and together with UNFI, collectively, the “U.S. Borrowers”), UNFI
Canada, Inc. (“Canadian Borrower” and together with U.S. Borrowers,
collectively, the “Borrowers”), Bank of America, N.A. (“Bank of America”) and
the other lenders party to the Loan Agreement (as defined below) (the
“Lenders”), Bank of America, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and Bank of America, acting through its
Canada branch as Canadian agent for the Lenders (in such capacity, the “Canadian
Agent”).


W I T N E S S E T H:


WHEREAS, the Borrowers, the Lenders, the Administrative Agent, the Canadian
Agent, the Co-Documentation Agents, the Syndication Agent and the Joint Lead
Arrangers identified therein entered into a certain Second Amended and Restated
Loan and Security Agreement dated as of May 24, 2012 (the “Loan Agreement”);


WHEREAS, the Borrowers have requested that the Lenders increase the aggregate
U.S. Revolver Commitments and amend certain other provisions of the Loan
Agreement; and


WHEREAS, the Lenders are willing to increase their U.S. Revolver Commitments,
and the Lenders agree to the amendments set forth herein, all on the terms and
conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


§1.     Definitions. Capitalized terms used herein without definition that are
defined in the Loan Agreement shall have the meanings given to such terms in the
Loan Agreement, as amended hereby.


§2.    Representations and Warranties; Acknowledgment. The Borrowers hereby
represent and warrant to the Lenders as follows:


(a)Each of the Borrowers has adequate power to execute and deliver this
Agreement and each other document to which it is a party in connection herewith
and to perform its obligations hereunder or thereunder. This Agreement and each
other document executed in connection herewith to which any of the Borrowers is
a party have been duly executed and delivered by each of the Borrowers and do
not contravene any law, rule or regulation applicable to any Borrower or any of
the terms of the Organic Documents of any Borrower or any Material Contract. The
obligations contained in this Agreement and each other document executed in
connection herewith to which any of the Borrowers is a party, taken together
with the obligations under the Loan Documents, constitute the legal, valid and
binding obligations enforceable against any such Borrower in accordance with
their respective terms.


(b)All the representations and warranties of the Borrowers in the Loan Documents
are true and correct in all material respects on the date hereof (except for
representations and warranties that are subject to materiality or material
adverse effect qualifications, which representations and warranties shall be
true and correct in all respects, and except for representations and warranties
that expressly relate to an earlier date).




--------------------------------------------------------------------------------



(c)     No Event of Default under and as defined in any of the Loan Documents
has occurred and is continuing on the date hereof.


§3.    Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:


3.1Amended Loan Agreement. The Loan Agreement shall be amended by (a) deleting
the stricken text (indicated textually in the same manner as the following
example: stricken text), and (b) adding the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Loan Agreement attached hereto as Annex I.


3.2Amended Schedules.
Schedules 1.1(a), 1.1(b), 9.1.11 and 9.1.20 to the Loan Agreement are hereby
amended and restated as set forth on Schedules 1(a), 1(b), 9.1.11 and 9.1.20
respectively, to this Agreement.


3.3Exhibits.


A new Exhibit E is hereby added to the Loan Agreement as set forth on Exhibit A
attached to this Agreement.


§4.    Ratification, etc. All of the obligations and liabilities to the Lenders
and the Administrative Agent as evidenced by or otherwise arising under the Loan
Agreement, the Notes and the other Loan Documents, are, by the Borrowers’
execution of this Agreement, ratified and confirmed in all respects. In
addition, by each Borrower’s execution of this Agreement, such Borrower
represents and warrants that neither it nor any of its Subsidiaries has any
counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities. This Agreement and the Loan Agreement shall
hereafter be read and construed together as a single document, and all
references in the Loan Agreement or any related agreement or instrument to the
Loan Agreement shall hereafter refer to the Loan Agreement as amended by this
Agreement.


§5.    Conditions to Effectiveness. The effectiveness of the amendments set
forth in Section 3 of this Agreement are subject to the prior satisfaction, on
or before May 21, 2014, of the following conditions precedent (the date of such
satisfaction herein referred to as the “First Amendment Effective Date”):


(a)Representations and Warranties. The representations and warranties of the
Borrowers contained herein shall be true and correct.


(b)No Event of Default. There shall exist no Event of Default or event or
circumstance that, with the giving of notice and/or the lapse of time would
result in an Event of Default.


(c)Corporate or Limited Liability Company Action. The Agents shall have received
evidence reasonably satisfactory to the Agents that all requisite corporate or
limited liability company, as applicable, action necessary for the valid
execution, delivery and performance by the Obligors of the transactions
contemplated by of this Agreement and all other instruments and documents
delivered by the Obligors in connection herewith has been taken.


(d)Good Standing Certificates. The Agents shall have received good standing
certificates, certificates of status, certificates of compliance or analogous
certificates for each

2

--------------------------------------------------------------------------------



Obligor, issued as of a recent date by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization.


(e)Delivery of this Agreement. The Borrowers, the Administrative Agent and the
Lenders shall have executed and delivered this Agreement, and each Guarantor
shall have acknowledged its acceptance of or agreement to this Agreement and its
ratification of the continuing effectiveness of its Guaranty.


(f)U.S. Revolver Notes. Each U.S. Revolver Lender that has increased its U.S.
Revolver Commitment shall have received a new U.S. Revolver Note executed by
U.S. Borrowers delivered to each such U.S. Revolver Lender that requests
issuance of a new U.S. Revolver Note.


(g)Lien Searches. The Agents shall have received all UCC and Lien searches and
other evidence satisfactory to the Agents that such Liens are the only Liens
upon the Collateral, except Permitted Liens.


(h)Opinions. The Agents shall have received a written opinion of (i) Bass, Berry
& Sims PLC, (ii) McGuireWoods, LLP, and (iii) Hodgson Russ LLP, in each case in
form and substance satisfactory to the Agents.


(i)Payment of Expenses. The Borrowers shall have paid to the Administrative
Agent all amounts payable to the Administrative Agent under Section 6 hereof
that have been invoiced on or before the date hereof.


(j)Perfection Certificate. The Obligors shall have delivered to the Agents an
updated Perfection Certificate and the information set forth therein shall be
accurate and complete as to each Obligor as of the First Amendment Effective
Date.


(k)Payment of Fees. The Borrowers shall have paid all fees provided for in the
fee letter dated May 15, 2014 among Bank of America, N.A. and the Borrowers.


§6.    Expenses, Etc. Without limitation of the amounts payable by the Borrowers
under the Loan Agreement and other Loan Documents, the Borrowers shall pay to
the Administrative Agent and its counsel upon demand an amount equal to any and
all out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Agreement and
the matters related thereto.


§7.    Time is of the Essence; No Waivers by Lenders. TIME IS OF THE ESSENCE
WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS OR OTHER PROVISIONS
HEREIN. Except as otherwise expressly provided for herein, nothing in this
Agreement shall extend to or affect in any way the Borrowers’ obligations or the
Lenders’ and Administrative Agent’s rights and remedies arising under the Loan
Agreement or the other Loan Documents.


§8.    Governing Law. This Agreement shall be governed by the laws of the State
of New York, without giving effect to any conflict of law principles (but giving
effect to federal laws relating to national banks).


§9.    Effective Date. The amendments set forth in Section 3 hereof shall become
effective among the parties hereto as of the First Amendment Effective Date.
Until the First Amendment Effective Date, the terms of the Loan Agreement prior
to its amendment hereby shall remain in full force and effect.

3

--------------------------------------------------------------------------------



This Agreement is effective as to all provisions other than the amendments set
forth in Section 3 hereof at the time that the Borrowers, the Administrative
Agent and the Lenders have executed and delivered this Agreement.


§10.    Entire Agreement; Counterparts. This Agreement sets forth the entire
understanding and agreement of the parties with respect to the matters set forth
herein, including the amendments set forth herein, and this Agreement supersedes
any prior or contemporaneous understanding or agreement of the parties as to any
such amendment of the provisions of the Loan Agreement or any Loan Document,
except for any such contemporaneous agreement that has been set forth in writing
and executed by the Borrowers, the Administrative Agent and the Required
Lenders. This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument. A facsimile
or other electronic transmission of an executed counterpart shall have the same
effect as the original executed counterpart.




[Remainder of Page Intentionally Left Blank; Signature Pages Follow]









4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.
BORROWERS:
UNITED NATURAL FOODS, INC.
By: /s/ Mark E. Shamber_________________________
Name: Mark E. Shamber
Title: Senior Vice President, Chief Financial Officer and Treasurer
UNITED NATURAL FOODS WEST, INC.
By: /s/ Mark E. Shamber_________________________
Name: Mark E. Shamber
Title: Senior Vice President, Chief Financial Officer, Treasurer and Assistant
Secretary
UNFI CANADA, INC.
By: /s/ Mark E. Shamber_________________________
Name: Mark E. Shamber
Title: Chief Financial Officer



        

--------------------------------------------------------------------------------



AGENTS AND LENDERS:
BANK OF AMERICA, N.A., as Administrative Agent, an Issuing Bank and a U.S.
Revolver Lender




By: /s/ Edgar Ezerins____________________________
Name: Edgar Ezerins
Title: SVP




BANK OF AMERICA, N.A., acting through its Canada branch, as Canadian Agent, an
Issuing Bank and a Canadian Lender




By: __________________
Name: Medina Sales De Andrade
Title: Vice President

        

--------------------------------------------------------------------------------



AGENTS AND LENDERS:
BANK OF AMERICA, N.A., as Administrative Agent, an Issuing Bank and a U.S.
Revolver Lender




By: ________________________________________
Name: Edgar Ezerins
Title: SVP




BANK OF AMERICA, N.A., acting through its Canada branch, as Canadian Agent, an
Issuing Bank and a Canadian Lender




By: /s/ Medina Sales De Andrade__________________
Name: Medina Sales De Andrade
Title: Vice President



        

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as U.S. Revolver Lender
By: /s/ Thomas G. Williams_______________________
Name: Thomas G. Williams
Title: Authorized Officer



        

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Lender
By: /s/ Steve Voigt______________________________
Name: Steve Voigt
Title: Senior Vice President



        

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, as Co-Documentation Agent, and as a Lender
By: /s/ Gordon MacArthur________________________
Name: Gordon MacArthur
Title: Authorized Signatory





        

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Nicole C. Manies________________________
Name: Nicole C. Manies
Title: Vice President



        

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, acting through its Canada Branch, as a Canadian
Lender
By: /s/ Joseph Rauhala___________________________
Name: Joseph Rauhala
Title: Principal Officer



        

--------------------------------------------------------------------------------



FARM CREDIT EAST, ACA, as a Lender
By: /s/ Thomas W. Cosgrove______________________
Name: Thomas W. Cosgrove
Title: Vice President





        

--------------------------------------------------------------------------------



BRANCH BANKING AND TRUST COMPANY, as a Lender
By: /s/ Timothy J. Devane________________________
Name: Timothy J. Devane
Title: Senior Vice President





        

--------------------------------------------------------------------------------



BMO HARRIS FINANCING, INC., as a U.S. Revolver Lender
By: /s/ Michael W. Scolaro_______________________
Name: Michael W. Scolaro
Title: Managing Director





        

--------------------------------------------------------------------------------







BANK OF MONTREAL, as a Canadian Lender
By: /s/ Sean Gallaway___________________________
Name: Sean Gallaway
Title: Vice President





        

--------------------------------------------------------------------------------



RBS CITIZENS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., A
SUBSIDIARY OF RBS CITIZENS N.A., as a Lender
By: /s/ John D. Bobbin___________________________
Name: John D. Bobbin
Title: Senior Vice President





        

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as a U.S. Revolver Lender
By: /s/ Biana Sidanova___________________________
Name: Biana Sidanova
Title: Commerical Banking Officer



        

--------------------------------------------------------------------------------





PNC BANK CANADA BRANCH, as a Canadian Lender
By: /s/ Michael Etienne__________________________
Name: Michael Etienne
Title: Senior Vice President





        

--------------------------------------------------------------------------------



TD BANK NA, as a U.S. Revolver Lender
By: /s/ Edmundo Kahn___________________________
Name: Edmundo Kahn
Title: Vice-President





        

--------------------------------------------------------------------------------



THE TORONTO-DOMINION BANK, as a Canadian Lender
By: /s/ Michael Ho ______________________________
Name: Michael Ho
Title: Analyst
By: /s/ Darcy Biach______________________________
Name: Darcy Biach
Title: AVP

        

--------------------------------------------------------------------------------



ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender
By: /s/ Richard Tripaldi__________________________
Name: Richard Tripaldi
Title: Senior Vice President
By: /s/ Li Zhou_________________________________
Name: Li Zhou
Title: Assistant Vice President





        

--------------------------------------------------------------------------------



WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ John H. Frost_____________________________
Name: John H. Frost
Title: Vice President

        

--------------------------------------------------------------------------------









Each of the undersigned Guarantors
acknowledges and agrees to the foregoing,
and ratifies and confirms in all respects
such Guarantor’s obligations under the
Guaranty:


NATURAL RETAIL GROUP, INC.


By: /s/ Mark E. Shamber____________
Name: Mark E. Shamber
Title: Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary




ALBERT’S ORGANICS, INC.


By: /s/ Mark E. Shamber____________
Name: Mark E. Shamber
Title: Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary


UNITED NATURAL TRADING, LLC


By: /s/ Mark E. Shamber____________
Name: Mark E. Shamber
Title: Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary




BLUE MARBLE BRANDS, LLC


By: /s/ Mark E. Shamber____________
Name: Mark E. Shamber
Title: Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary







        

--------------------------------------------------------------------------------



Annex I


[Attach Amended Loan Agreement]



        

--------------------------------------------------------------------------------



EXECUTION VERSION<CONFORMED COPY THROUGH FIRST AMENDMENT
DATED AS OF MAY 21, 2014>


UNITED NATURAL FOODS, INC.,
UNITED NATURAL FOODS WEST, INC., and
UNITED NATURAL TRADING CO.,
as U.S. Borrowers00
and
UNFI CANADA, INC.,
as Canadian Borrower
______________________________________________________________________________
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Dated as of May 24, 2012
U.S.$500,000,000.00<600,000,000.00>
______________________________________________________________________________
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders
and
BANK OF AMERICA, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A. (acting through its Canada branch),
as Canadian Agent


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent


ROYAL BANK OF CANADA and U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
<BANK OF AMERICA, N.A.>
and
J.P. MORGAN SECURITIES LLC,

        

--------------------------------------------------------------------------------



as Joint Lead Arrangers and Joint Bookrunners



        

--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
 
Page


SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION
1


1.1.
Definitions
1


1.2.
Accounting Terms
33<35>


1.3.
Uniform Commercial Code
33<36>


1.4.
Certain Matters of Construction
33<36>


1.5.
Conversions of Canadian Dollars
34<36>


1.6.
Collateral Located in the Province of Québec
34<37>


SECTION 2.
CREDIT FACILITIES
34<37>


2.1.
Commitments
34<37>


2.2.
[Intentionally Omitted.]
38<40>


2.3.
Letter of Credit Facility
38<41>


SECTION 3.
INTEREST, FEES AND CHARGES
40<43>


3.1.
Interest
40<43>


3.2.
Fees
42<45>


3.3.
Computation of Interest, Fees, Yield Protection
43<46>


3.4.
Reimbursement Obligations
43<46>


3.5.
Illegality
44<47>


3.6.
Inability to Determine Rates
44<47>


3.7.
Increased Costs; Capital Adequacy
44<47>


3.8.
Mitigation
45<48>


3.9.
Funding Losses
45<48>


3.10.
Maximum Interest
46<49>


SECTION 4.
LOAN ADMINISTRATION
46<49>


4.1.
Manner of Borrowing and Funding Loans
46<49>


4.2.
Defaulting Lender
48<51>


4.3.
Number and Amount of Applicable Offered Rate Loans; Determination of Rate
49<52>


4.4.
Borrower Agent
50<53>


4.5.
One Obligation; Limitation on Obligations of Canadian Borrower
50<53>


4.6.
Effect of Termination
50<53>


SECTION 5.
PAYMENTS
50<53>


5.1.
General Payment Provisions
50<53>


5.2.
Repayment of Loans
51<54>






-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


 
 
Page
5.3.
[Intentionally Omitted.]
51<54>
5.4.
Payment of Other Obligations
51<54>
5.5.
Marshaling; Payments Set Aside
51<54>
5.6.
Application and Allocation of Payments
51<54>
5.7.
Application of Payments
52<56>
5.8.
Loan Account; Account Stated
53<56>
5.9.
Taxes
53<56>
5.10.
Lender Tax Information
53<58>
5.11.
Nature and Extent of Each Borrower’s Liability
54<59>
SECTION 6.
CONDITIONS PRECEDENT
56<62>
6.1.
Conditions Precedent to Initial Loans
56<62>
6.2.
Conditions Precedent to All Credit Extensions
58<63>
6.3.
Conditions Precedent to Canadian Loans and Letters of Credit for Canadian
Borrower
59<64>
SECTION 7.
COLLATERAL
59<64>
7.1.
Grant of Security Interest
59<64>
7.2.
Lien on Deposit Accounts; Cash Collateral
60<65>
7.3.
[Intentionally Omitted.]
60<66>
7.4.
Other Collateral
60<66>
7.5.
No Assumption of Liability
61<Limitations 66>
7.6.
Further Assurances
61<66>
SECTION 8.
COLLATERAL ADMINISTRATION
61<66>
8.1.
Borrowing Base Certificates
61<66>
8.2.
Administration of Accounts
61<67>
8.3.
Administration of Inventory
62<68>
8.4.
[Intentionally Omitted.]
63<68>
8.5.
Cash Management; Administration of Deposit Accounts
63<68>
8.6.
General Provisions
63<69>
8.7.
Power of Attorney
64<70>
SECTION 9.
REPRESENTATIONS AND WARRANTIES
65<70>
9.1.
General Representations and Warranties
65<70>
9.2.
Complete Disclosure
71<76>
SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS
71<76>




-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


 
 
Page
10.1.
Affirmative Covenants
71<76>
10.2.
Negative Covenants
75<80>
10.3.
Financial Covenant
79<86>
SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
79<86>
11.1.
Events of Default
79<86>
11.2.
Remedies upon Default
81<88>
11.3.
License
82<88>
11.4.
Setoff
82<89>
11.5.
Remedies Cumulative; No Waiver
82<89>
SECTION 12.
AGENTS
83<89>
12.1.
Appointment, Authority and Duties of Agents
83<89>
12.2.
Agreements Regarding Collateral and Borrower Materials
85<92>
12.3.
Reliance By Agents
86<92>
12.4.
Action Upon Default
86<93>
12.5.
Ratable Sharing
86<93>
12.6.
Indemnification
87<93>
12.7.
Limitation on Responsibilities of Agents
87<93>
12.8.
Successor Agents and Co-Agents
87<94>
12.9.
Due Diligence and Non-Reliance
88<95>
12.10.
Remittance of Payments and Collections
89<95>
12.11.
Individual Capacities
89<96>
12.12.
Agent Titles
89<96>
12.13.
Bank Product Providers
89<96>
12.14.
No Third Party Beneficiaries
90<96>
SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS
90<96>
13.1.
Successors and Assigns
90<96>
13.2.
Participations
90<96>
13.3.
Assignments
91<97>
<13.4.
Replacement of Certain Lenders
98>
SECTION 14.
MISCELLANEOUS
92<99>
14.1.
Consents, Amendments and Waivers
92<99>
14.2.
Indemnity
93<100>




-iii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


 
 
Page
14.3.
Notices and Communications
94<100>
14.4.
Performance of Borrowers’ Obligations
95<101>
14.5.
Credit Inquiries
95<102>
14.6.
Severability
95<102>
14.7.
Cumulative Effect; Conflict of Terms
95<102>
14.8.
Counterparts 95<; Execution
102>
14.9.
Entire Agreement
95 <Time is of the Essence 102>
14.10.
Relationship with Lenders
95<102>
14.11.
No Advisory or Fiduciary Responsibility
95<102>
14.12.
Confidentiality
96<103>
14.13.
Judgment Currency
96<103>
14.14.
GOVERNING LAW
97<104>
14.15.
Consent to Forum
97<104>
14.16.
Waivers by Borrowers
97<104>
14.17.
Patriot Act Notice
97<104>
14.18.
Existing Credit Agreement
98<105>
14.19.
Pari Passu Treatment
98<105>
<14.20.
NO ORAL AGREEMENT
106>




-iv-

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES
Exhibit A
U.S. Revolver Note
Exhibit B
Canadian Note
Exhibit C
Assignment and Acceptance
Exhibit D
Assignment Notice
 
 
Schedule 1.1(a)
U.S. Revolver Commitments and Canadian Commitments of Lenders
Schedule 1.1(b)
Fiscal Periods; Fiscal Quarters
Schedule 2.3.1
Existing Letters of Credit
Schedule 8.6.1
Business Locations
Schedule 9.1.4
Names and Capital Structure
Schedule 9.1.11
Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14
Environmental Matters
Schedule 9.1.15
Restrictive Agreements
Schedule 9.1.16
Litigation
Schedule 9.1.18
Pension Plans
Schedule 9.1.20
Labor Contracts
Schedule 9.1.25
Assets and Debt of Excluded Subsidiaries
Schedule 10.2.1
Existing Debt
Schedule 10.2.2
Existing Liens
Schedule 10.2.5
Existing Investments
Schedule 10.2.17
Existing Affiliate Transactions








-v-

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of May
24, 2012, among UNITED NATURAL FOODS, INC., a Delaware corporation (“UNFI”),
UNITED NATURAL FOODS WEST, INC., a California corporation (“UNFW”), UNITED
NATURAL TRADING CO., a Delaware corporation<1> (“UNT” and, together with UNFI
and UNFW, collectively, “U.S. Borrowers”), UNFI CANADA, INC., a corporation
organized under the Canada Business Corporations Act (“Canadian Borrower” and,
together with U.S. Borrowers, collectively, “Borrowers”), the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), BANK OF AMERICA, N.A., a national banking association, as
administrative agent for the Lenders (“Administrative Agent”), BANK OF AMERICA,
N.A. (acting through its Canada branch), as Canadian agent for the Lenders
(“Canadian Agent”), JPMORGAN CHASE BANK, N.A., as Syndication Agent, ROYAL BANK
OF CANADA and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED<BANK OF AMERICA, N.A.> and
J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners.
R E C I T A L S:
WHEREAS, pursuant to a certain Amended and Restated Loan and Security Agreement,
dated as of April 30, 2004, among U.S. Borrowers, certain other Affiliates of
U.S. Borrowers party thereto (together with U.S. Borrowers, collectively,
“Existing Borrowers”), the lenders party thereto (“Existing Lenders”) and
Administrative Agent (the “Existing Credit Agreement”), Existing Lenders agreed
to provide (subject to the terms set forth therein) a revolving credit facility
to Existing Borrowers;
WHEREAS, U.S. Borrowers have requested that U.S. Revolver Lenders provide a
revolving credit facility to U.S. Borrowers to finance their mutual and
collective business enterprise and U.S. Revolver Lenders are willing to provide
such revolving credit facility on the terms and conditions set forth in this
Agreement;
WHEREAS, Canadian Borrower has requested that Canadian Lenders provide a
subfacility available in Canadian Dollars to Canadian Borrower and Canadian
Lenders are willing to provide such subfacility available in Canadian Dollars on
the terms and conditions set forth in this Agreement;
WHEREAS, U.S. Borrowers wish to continue and reaffirm the grant of liens and
security interests by U.S. Borrowers in favor of Administrative Agent for the
benefit of the Secured Parties and, to the extent not covered in the Existing
Credit Agreement, grant liens in favor of the Applicable Agent for the benefit
of the Applicable Agent and the other Secured Parties; and
WHEREAS, the applicable parties wish to amend, restate and supersede the
Existing Credit Agreement in its entirety as more fully set forth herein.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION



1.1.Definitions. As used herein, the following terms have the meanings set forth
below:


<1 UNT was merged with and into UNFI subsequent to May 24, 2012 and prior to the
First Amendment Effective Date.>







--------------------------------------------------------------------------------




Account: as defined in the UCC or PPSA, as applicable, and all “claims” (for
purposes of the Civil Code of Québec), including all rights to payment for goods
sold or leased, or for services rendered.
Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.
Adjusted Aggregate Availability: the sum of (a) Aggregate Availability, plus (b)
the amount by which (i) the sum of (A) the U.S. Accounts Formula Amount, plus
(B) the Canadian Accounts Formula Amount, plus (C) the U.S. Inventory Formula
Amount, plus (D) the Canadian Inventory Formula Amount, minus (E) the
Availability Reserve exceeds (ii) the Aggregate Commitments; provided that the
amount in this clause (b) shall not exceed U.S.$12,500,000.<15,000,000.>
Administrative Agent: as defined in the preamble to this Agreement.
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
Agent or Applicable Agent: the Administrative Agent or the Canadian Agent, as
the context requires.
Agent Indemnitees: each Agent and its officers, directors, employees,
Affiliates, agents and attorneys.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by any Agent.
Aggregate Availability: on any date of determination, an amount equal to the sum
of (a) U.S. Revolver Availability plus (b) Canadian Availability.
Aggregate Availability Certificate: a certificate, in form satisfactory to
Administrative Agent, by which Borrowers certify as to the daily average
Aggregate Availability, U.S. Revolver Availability and Canadian Availability (a)
for purposes of determining the termination date of a Trigger Event, for the
thirty (30) consecutive days prior to such termination date, and (b) for all
other purposes herein, for the most recently ended Fiscal Quarter.
Aggregate Borrowing Base: on any date of determination, an amount equal to the
sum of (a) the U.S. Revolver Borrowing Base plus (b) the Canadian Borrowing
Base.
Aggregate Canadian Commitments: the aggregate amount of Canadian Commitments of
all Canadian Lenders.
Aggregate Commitments: the Aggregate U.S. Revolver Commitments and the Aggregate
Canadian Commitments.
Aggregate U.S. Revolver Commitments: the aggregate amount of U.S. Revolver
Commitments of all U.S. Revolver Lenders.

-2-

--------------------------------------------------------------------------------






Agreement: this Second Amended and Restated Loan and Security Agreement.
Allocable Amount: as defined in Section 5.11.3.
<Anti-Corruption Laws: all laws, rules, and regulations of any jurisdiction
applicable to the Borrowers or their Subsidiaries from time to time concerning
or relating to bribery or corruption.>
Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).
Applicable Commitment Termination Date: the U.S. Revolver Commitment Termination
Date or the Canadian Commitment Termination Date, as the context requires.
Applicable Floating Rate: the Base Rate or the Canadian Prime Rate, as the
context requires.
Applicable Floating Rate Loans: Base Rate Loans or Canadian Prime Rate Loans, as
the context requires.
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
Applicable Lenders: with respect to (a) U.S. Revolver Loans and Letters of
Credit issued for the account or benefit of the U.S. Borrowers, the U.S.
Revolver Lenders, and (b) Canadian Loans and Letters of Credit issued for the
account or benefit of the Canadian Borrower, the Canadian Lenders.
Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the daily average Aggregate Availability for the last Fiscal
Quarter:
Level
Aggregate Availability
(Daily Average)
Applicable Floating Rate Loans
Applicable Offered Rate
Loans
I
> 66.6%
0.25%
1.25%
II
< 66.6% > 33.3%
0.50%
1.50%
III
< 33.3%
0.75%
1.75%



Until the last day of the Fiscal Quarter ending on or about July 28, 2012,
margins shall be determined as if Level II were applicable. Thereafter, the
margins shall be subject to increase or decrease based upon daily average
Aggregate Availability for the most recently ended Fiscal Quarter upon receipt
by Administrative Agent pursuant to Section 10.1.2 of the Aggregate Availability
Certificate for the most recently ended Fiscal Quarter, which change shall be
effective on the first day of the calendar month following receipt. If, by the
first day of a month, any Aggregate Availability Certificate due in the
preceding month has not been received, then, at the option of Administrative
Agent or Required Lenders, the margins shall be determined as if Level III were
applicable, from such day until the first day of the calendar month following
actual receipt.
Applicable Offered Rate: LIBOR or the BA Equivalent Rate, as the context
requires.
Applicable Offered Rate Loans: LIBOR Loans or BA Equivalent Rate Loans, as the
context requires.

-3-

--------------------------------------------------------------------------------






Applicable Termination Date: the U.S. Revolver Termination Date or the Canadian
Termination Date, as the context requires.
Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease, but excluding
an issuance of Equity Interests by such Obligor.
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C< or otherwise satisfactory to the Applicable
Agent>.
Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC<Bank Product> Reserve; (d)
the Bank Product Reserve; (e) the aggregate amount of liabilities secured by
Liens upon Collateral that are senior to any Agent’s Liens (but imposition of
any such reserve shall not waive an Event of Default arising therefrom), but not
in excess of the Value of the affected Collateral; and (f<e>) such additional
reserves< (including, without limitation, a reserve equal to the amount
outstanding under all Seller Notes)>, in such amounts and with respect to such
matters, as the Administrative Agent in its Permitted Discretion may elect to
impose from time to time, including reserves with respect to amounts owing by
Borrowers to any Person to the extent secured by a Lien on, or trust over, any
Collateral including pursuant to PACA and/or PSA, or the rights of suppliers
under Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or of farmers,
fishermen and aquaculturists under Section 81.2 of the Bankruptcy and Insolvency
Act (Canada) and Prior Claims.
BA Equivalent Rate: for the applicable Interest Period of each BA Equivalent
Rate Loan, the rate of interest per annum equal to the annual rates applicable
to Canadian Dollar bankers’ acceptances having an identical or comparable term
as the proposed BA Equivalent Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 A.M. on such day
(or, if such day is not a Business Day, as of 10:00 A.M. on the immediately
preceding Business Day), plus five (5) basis points, provided that if such rates
do not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1%) as of 10:00 A.M. on such day at which a Canadian chartered bank
listed on Schedule 1 of the Bank Act (Canada) as selected by Bank of
America-Canada Branch is then offering to purchase Canadian Dollar bankers’
acceptances accepted by it having such specified term (or a term as closely as
possible comparable to such specified term), plus five (5) basis points.
BA Equivalent Rate Loan: any Loan in Canadian Dollars bearing interest at a rate
determined by reference to the BA Equivalent Rate. All BA Equivalent Rate Loans
shall be denominated in Canadian Dollars.
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
Bank of America-Canada Branch: Bank of America, N.A. (acting through its Canada
branch), and its successors and assigns.

-4-

--------------------------------------------------------------------------------




Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, branches (including Bank of America-Canada Branch),
agents, mandataries, and attorneys.
Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit.
Bank Product Reserve: the <sum of (a) with respect to Qualified Secured Bank
Product Obligations, an amount equal to the sum of the maximum amounts of the
then outstanding Qualified Secured Bank Product Obligations to be secured as set
forth in the notices delivered by Secured Bank Product Providers providing such
Qualified Secured Bank Product Obligations and the Borrower Agent to the
Administrative Agent in accordance with clause (b) of the definition of Secured
Bank Product Providers plus (b) with respect to any other Secured Bank Product
Obligations, the >aggregate amount of reserves established by Administrative
Agent from time to time in its Permitted Discretion <to reflect the reasonably
anticipated liabilities >in respect of< such other then outstanding> Secured
Bank Product Obligations.
Bankruptcy Code: Title 11 of the United States Code.
Base Rate: for any day, a per annum rate equal to the highest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; and (c)
LIBOR for a one-month interest period as determined on such day, plus 1.0%.
Base Rate Loan: any Loan that bears interest based on the Base Rate. All Base
Rate Loans shall be denominated in U.S. Dollars.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit agreements or similar
instruments, (iii) accrues interest in the absence of default or is a type upon
which interest charges are customarily paid (excluding trade payables owing in
the Ordinary Course of Business), or (iv) was issued or assumed as full or
partial payment for Property (excluding trade payables owing in the Ordinary
Course of Business); (b) Capital Leases; (c) reimbursement obligations with
respect to standby letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.
Borrowers: as defined in the preamble to this Agreement.
Borrower Agent: as defined in Section 4.4.
Borrower Materials: U.S. Revolver Borrowing Base information, Canadian Borrowing
Base information, Compliance Certificates, Aggregate Availability Certificates,
reports, financial statements and other written materials delivered by Borrowers
hereunder, as well as other Reports and written information provided by
Administrative Agent to Lenders.
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

-5-

--------------------------------------------------------------------------------






Borrowing Base Certificate: a certificate, in form satisfactory to
Administrative Agent, prepared by Borrowers, by which a Senior Officer of
Borrower Agent certifies the calculation of the U.S. Revolver Borrowing Base and
the Canadian Borrowing Base.
Business Day: any day other than (a) a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, (b) if such day relates to a LIBOR Loan,
any such day on which dealings in U.S. Dollar deposits are conducted between
banks in the London interbank Eurodollar market, and (c) when used with
reference to a Canadian Loan, any other day on which banks are permitted or
required to be closed in Toronto, Ontario, Canada.
California Producer’s Lien Law: §55631, et seq. of the California Food and
Agricultural Code.
Canadian Accounts Formula Amount: 90% of the U.S. Dollar Equivalent of the Value
of Eligible Accounts of the Canadian Borrower; provided, however, that such
percentage shall be reduced by 1.0% for each percentage point of Dilution.
Canadian Agent: as defined in the preamble to this Agreement.
Canadian Availability: the Canadian Borrowing Base minus the principal balance
of all<Total> Canadian Loans<Outstandings>.
Canadian Borrower: as defined in the preamble to this Agreement.
Canadian Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Aggregate Canadian Commitments, minus the Canadian LC Reserve;
and (b) the sum of the Canadian Accounts Formula Amount, plus the Canadian
Inventory Formula Amount, minus the Availability Reserve (it being understood
that the amount of the Availability Reserve shall be allocated, in the Permitted
Discretion of the Administrative Agent and without duplication, between the U.S.
Revolver Borrowing Base and the Canadian Borrowing Base).
Canadian Commitment: for any Canadian Lender, its obligation to make Canadian
Loans and to participate in Canadian LC Obligations up to the maximum principal
U.S. Dollar amount shown on Schedule 1.1(a), as hereafter modified pursuant to
Section 2.1.7 or an Assignment and Acceptance to which it is a party.
Canadian Commitment Termination Date: the earliest to occur of (a) the Canadian
Termination Date; (b) the date on which the Canadian Borrower terminates the
Aggregate Canadian Commitments pursuant to Section 2.1.4; or (c) the date on
which the Aggregate Canadian Commitments are terminated pursuant to Section
11.2.
Canadian Debenture: the debenture, dated as of June 11, 2010, issued by the
Canadian Borrower pursuant to the Canadian Deed of Hypothec, and payable to the
order of Bank of America, N.A.
Canadian Debtor Relief Laws: the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-up Act (Canada) and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, dissolution or similar provincial, territorial, federal or other
applicable jurisdictional debtor relief laws of Canada.

-6-

--------------------------------------------------------------------------------




Canadian Deed of Hypothec: the Deed of Hypothec to Secure Payment of Debentures,
dated as of June 11, 2010, by the Canadian Borrower in favor of Bank of America,
N.A., acting as fondé de pouvoir for the debentureholders under the Canadian
Debenture.
Canadian Dollar Equivalent: of any amount means, at the time of determination
thereof, (a) if such amount is expressed in Canadian Dollars, such amount and
(b) if such amount is denominated in any other currency, the equivalent of such
amount in Canadian Dollars as determined by the Canadian Agent using the Spot
Rate.
Canadian Dollars or CD$: the lawful currency of Canada.
Canadian Inventory Formula Amount: 85% of the NOLV Percentage of the U.S. Dollar
Equivalent of the Value of Eligible Inventory of the Canadian Borrower.
Canadian LC Conditions: the following conditions necessary for issuance of a
Letter of Credit for the account or benefit of the Canadian Borrower: (a) each
of the conditions set forth in Section 6 shall have been satisfied; (b) after
giving effect to such issuance, the U.S. Dollar Equivalent of Canadian LC
Obligations does not exceed U.S.$4,000,000, Total LC Obligations do not exceed
U.S.$40,000,000,<50,000,000,> no Overadvance exists, no Canadian Overadvance
exists, Total Canadian Outstandings do not exceed the Canadian Borrowing Base,
and Total Outstandings do not exceed the Aggregate Borrowing Base; (c) the
expiration date of such Letter of Credit is (i) no more than 365 days from
issuance in the case of standby Letters of Credit, and (ii) no more than 120
days from issuance in the case of documentary Letters of Credit, (d) the Letter
of Credit and payments thereunder are denominated in U.S. Dollars or Canadian
Dollars, and (e) the form of the proposed Letter of Credit is reasonably
satisfactory to the Canadian Agent and the applicable Issuing Bank.
Canadian LC Obligations: the sum (without duplication) of (a) all amounts owing
by the Canadian Borrower for any drawings under Letters of Credit issued for the
account or on behalf of the Canadian Borrower; and (b) the stated amount of all
outstanding Letters of Credit issued for the account or on behalf of the
Canadian Borrower.Canadian LC Reserve: the aggregate of the U.S. Dollar
Equivalent of all Canadian LC Obligations, other than those that have been<,
except to the extent> Cash Collateralized.
Canadian Lenders: the Lenders indicated on Schedule 1.1(a) as the Lenders of
Canadian Loans, the Canadian Agent in its capacity as a provider of Swingline
Loans to the Canadian Borrower, any Issuing Bank that issues a Letter of Credit
for the account or on behalf of the Canadian Borrower and any other Person who
hereafter becomes a “Canadian Lender” pursuant to the terms hereof.
Canadian Loan: (a) a loan made to the Canadian Borrower pursuant to Section
2.1.1(b), (b) any Swingline Loan for the account of the Canadian Borrower, (c)
any Overadvance Loan for the account of the Canadian Borrower deemed by the
Canadian Agent to be a Canadian Loan and (d) any Canadian Protective Advance.
Canadian MEPP: any Canadian Plan that constitutes a multi-employer pension plan
within the meaning of the Pension Benefits Act (Ontario) or under applicable
pension standards legislation of another Canadian jurisdiction.
Canadian Note: a promissory note executed by the Canadian Borrower in favor of a
Canadian Lender in the form of Exhibit B, in the amount of such Canadian
Lender’s Canadian Commitment.
Canadian Obligations: the Obligations of the Canadian Borrower.

-7-

--------------------------------------------------------------------------------




Canadian Overadvance: as defined in Section 2.1.5.
Canadian Pension Event: an event which gives rise to a Lien (other than a
Permitted Lien) in respect of a Canadian Plan that is a registered pension plan
or pension plan (within the meaning of the Pension Benefits Act (Ontario) or
under applicable pension standards legislation of another Canadian jurisdiction)
or an event which would entitle a Person (with or without the consent of any
Borrower or any of its Subsidiaries) to trigger or request a wind-up or
termination, in full or in part, of such a Canadian Plan, or the institution of
any procedure or other steps by any Person to trigger the termination of or
obtain an order to terminate or wind-up, in full or in part, any such plan, or
the receipt by any Borrower or any of its Subsidiaries of material
correspondence from a Governmental Authority or any other Person relating to any
circumstance or event that could lead to or trigger a potential or actual,
partial or full, termination or wind-up of any such plan, or any other event in
relation to any such plan which could otherwise reasonably be expected to
adversely affect the registered or tax status of any such plan maintained by,
sponsored by, or in which participates, any Borrower, or to which any of its
Subsidiaries makes contributions.
Canadian Plan: any pension or other employee benefit plan (other than any
provincial medical or drug program to which the Canadian Borrower or any of its
Subsidiaries is obliged to directly or indirectly contribute but which is
administered by a Governmental Authority) and which is: (a) a plan maintained by
the Canadian Borrower or any of its Subsidiaries; (b) a plan to which the
Canadian Borrower or any of its Subsidiaries contributes or is required to
contribute; (c) a plan to which the Canadian Borrower or any of its Subsidiaries
was required to make contributions at any time during the five (5) calendar
years preceding the date of this Agreement; or (d) any other plan with respect
to which the Canadian Borrower or any of its Subsidiaries or Affiliates has
incurred or may incur liability, including contingent liability either to such
plan or to any Person, administration or Governmental Authority. For purposes of
this provision, “pension plan” means a plan that is subject to registration
under the Pension Benefits Act (Ontario) or applicable pension standards
legislation of another Canadian jurisdiction.
Canadian Pledge of Debenture: the Amended and Restated Pledge of Debenture,
dated as of even date herewith, by the Canadian Borrower in favor of the
Canadian Agent for the benefit of the Secured Parties.
Canadian Prime Rate: a fluctuating rate per annum equal to the highest of (a)
30-day Reuters Canadian Deposit Offering Rate for bankers’ acceptances plus 1/2
of 1%, (b) the rate of interest publicly announced from time to time by Bank of
America-Canada Branch as its reference rate of interest for loans made in
Canadian Dollars to Canadian customers and designated as its “prime rate” and
(c) BA Equivalent Rate for a one month interest period as determined on such
day, plus 1.0%. The “prime rate” is a rate set by Bank of America-Canada Branch
based upon various factors, including Bank of America-Canada Branch’s costs and
desired return, general economic conditions and other factors and is used as a
reference point for pricing some loans. Any change in the Canadian Prime Rate
due to a change in Bank of America-Canada Branch’s Canadian prime rate shall be
effective on the effective date of such change in Bank of America-Canada
Branch’s prime rate.
Canadian Prime Rate Loan: any Loan that bears interest based on the Canadian
Prime Rate. All Canadian Prime Rate Loans shall be denominated in Canadian
Dollars.
Canadian Protective Advance: as defined in Section 2.1.6(b).

-8-

--------------------------------------------------------------------------------




Canadian Security Agreement: the Amended and Restated Security Agreement, dated
as of even date herewith, by the Canadian Borrower in favor of the Canadian
Agent, for itself and certain other Lenders.
Canadian Security Documents: the Canadian Security Agreement, the Canadian Deed
of Hypothec, the Canadian Debenture and the Canadian Pledge of Debenture.
Canadian Subsidiary: a Subsidiary that is organized or formed under the laws of
Canada or any province thereof.
Canadian Termination Date: May 24, 2017.<21, 2019.>
Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to the Applicable Agent to Cash Collateralize any Obligations.
Cash Collateral Account: a demand deposit, money market or other account
established by the Applicable Agent at such financial institution as such Agent
may select in its discretion, which account shall be subject to the Applicable
Agent’s Liens for the benefit of the applicable Secured Parties.
Cash Collateralize: the delivery of cash to the Applicable Agent, as security
for the payment of the applicable Obligations, in an amount equal to (a) with
respect to the applicable LC Obligations, 105% of the aggregate of such LC
Obligations, and (b) with respect to any inchoate, contingent or other
Obligations (including Secured Bank Product Obligations), the Applicable Agent’s
good faith estimate of the amount that is due or could become due, including all
fees and other amounts relating to such Obligations. “Cash Collateralization”
has a correlative meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least U.S.$500,000,000 and
has the highest rating obtainable from either Moody’s or S&P.
Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic

-9-

--------------------------------------------------------------------------------




funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, <rules, >guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank of<for> International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.
Change of Control: (a) a “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
becoming the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) of Voting Stock of UNFI entitled to exercise more than 50% of the total
voting power of all outstanding Voting Stock of UNFI (including any right to
acquire Voting Stock that is not then outstanding of which such person or group
is deemed the beneficial owner); (b) during any period of 12 consecutive months,
a majority of the members of the board of directors of UNFI cease to be composed
of individuals (i) who were members of that board on the first day of such
period, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or (iii) whose election
or nomination to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board; (c) a change in control or any change in the
ownership of any Borrower other than UNFI or of any Subsidiary (other than an
Excluded Subsidiary or an Immaterial Subsidiary) of any Borrower shall occur
such that UNFI shall cease to own and control directly or indirectly 100% of the
issued and outstanding Voting Stock thereof; or (d) all or substantially all of
a Borrower’s assets are sold or transferred, other than sale or transfer to
another Borrower (other than to the Canadian Borrower).
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
any Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
Closing Date: as defined in Section 6.1.<May 24, 2012.>
Code: the Internal Revenue Code of 1986.

-10-

--------------------------------------------------------------------------------




Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
<Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).>
Compliance Certificate: a certificate, in form satisfactory to Administrative
Agent, by which the Borrower Agent certifies as to (a) the Fixed Charge Coverage
Ratio for the most recently ended period of four consecutive Fiscal Quarters,
(b) the calculations attached thereto demonstrating the Fixed Charge Coverage
Ratio for such period, (c) the daily average Aggregate Availability, U.S.
Revolver Availability and Canadian Availability for the most recently ended
Fiscal Quarter, and (d) to the extent the Borrowers’ compliance with Section
10.3.1 is required at the time such Compliance Certificate is required to be
delivered, the Borrowers’ compliance with such Section.
<Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.>
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt or dividend
(“primary obligations”) of another obligor (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person under
any (a) guaranty, endorsement, co-making or sale with recourse of an obligation
of a primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any other party to an agreement; and (c)
arrangement (i) to purchase any primary obligation or security therefor, (ii) to
supply funds for the purchase or payment of any primary obligation, (iii) to
maintain or assure working capital, equity capital, net worth or solvency of the
primary obligor, (iv) to purchase Property or services for the purpose of
assuring the ability of the primary obligor to perform a primary obligation, or
(v) otherwise to assure or hold harmless the holder of any primary obligation
against loss in respect thereof. The amount of any Contingent Obligation shall
be deemed to be the stated or determinable amount of the primary obligation (or,
if less, the maximum amount for which such Person may be liable under the
instrument evidencing the Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto.
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; (d) in the case of a U.S. Borrower, the Obligations; and
(e) in the case of the Canadian Borrower, the Canadian Obligations. The Debt of
a Person shall include any recourse Debt of any partnership in which such Person
is a general partner or joint venturer.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
Defaulting Lender: any Lender that, as determined by Administrative Agent, (a)
has failed to perform any<comply with its> funding obligations hereunder, and
such failure is not cured within three<two> Business Days; (b) has notified
Administrative Agent or any Borrower that such Lender does

-11-

--------------------------------------------------------------------------------




not intend to comply with its funding obligations hereunder or has made a public
statement to the effect that it does not intend to comply with its funding
obligations hereunder or under any other credit facility<that effect>; (c) has
failed, within three Business Days following request by an Agent< or any
Borrower>, to confirm in a manner satisfactory to such Agent< and Borrowers>
that such Lender will comply with its funding obligations hereunder; or (d) has,
or has a direct or indirect parent company that has, become the subject of an
Insolvency Proceeding or taken any action in furtherance thereof<(including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority)>; provided, however, that a Lender shall not be
a Defaulting Lender solely by virtue of a Governmental Authority’s ownership of
an equity interest in such Lender or parent company< unless the ownership
provides immunity for such Lender from jurisdiction of courts within the United
States or from enforcement of judgments or writs of attachment on its assets, or
permits such Lender or Governmental Authority to repudiate or otherwise to
reject such Lender’s agreements>.
Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for an Obligor, in
favor of the Applicable Agent, for the benefit of the applicable Secured
Parties, as security for the Obligations or the Canadian Obligations, as the
case may be.
<Designated Jurisdiction: any country or territory that is the subject of any
Sanction.>
Dilution: the percent, determined for Borrowers’ most recent Fiscal Quarter,
equal to (a) bad debt write-downs or write-offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to Accounts, divided
by (b) gross sales.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
or any payment or repurchase permitted under Section 10.2.4(b).
Domestic Subsidiary: any Subsidiary that is organized under the laws of any
political subdivision of the United States.
Dominion Account: a special account established by any Obligor at Bank of
America or another bank acceptable to Administrative Agent, over which the
Applicable Agent has exclusive control for withdrawal purposes.
EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets or losses arising from
the write-down of assets, and any extraordinary gains or losses (in each case,
to the extent included in determining net income), plus, for purposes of
calculating the Fixed Charge Coverage Ratio only, to the extent deducted in
calculating consolidated net earnings, non-cash share based compensation expense
for the applicable period.
Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in U.S. Dollars (or U.S. Dollars or Canadian Dollars in respect of Accounts
owing to the Canadian Borrower) and is deemed by Administrative Agent, in its
Permitted Discretion, to be an Eligible Account. Without limiting the foregoing,
no Account shall be an Eligible Account if:

-12-

--------------------------------------------------------------------------------






(a)it is unpaid for more than 60 days after the original due date, or more than
90 days after the original invoice date;


(b)50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause;


(c)when aggregated with other Accounts owing by the Account Debtor, it exceeds
20% (or 30% in the case of Whole Foods Market, Inc.) of the aggregate Eligible
Accounts (or such higher percentage as Administrative Agent may establish for
the Account Debtor from time to time), to the extent of such excess;


(d)it does not conform with a covenant or representation herein;


(e)it is owing by a creditor or supplier, or is otherwise subject to a potential
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, credit or allowance (but ineligibility shall be limited to
the amount thereof);


(f)an Insolvency Proceeding has been commenced by or against the Account Debtor;
or the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, is not Solvent, or is subject
to any country sanctions program<Sanctions> or <any >specially designated
nationals list maintained by the Office of Foreign Assets Control of the U.S.
Treasury Department<OFAC>; or the applicable Borrower is not able to bring suit
or enforce remedies against the Account Debtor through judicial process;


(g)the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada, unless the Account is supported by a letter
of credit (delivered to and directly drawable by the Administrative Agent) or
credit insurance satisfactory in all respects to the Administrative Agent;


(h)it is owing by a Governmental Authority, unless (i) with respect to an
Account owing to any U.S. Borrower, the Account Debtor is the United States or
any department, agency or instrumentality thereof and the Account has been
assigned to Administrative Agent in compliance with the federal Assignment of
Claims Act or (ii) with respect to an Account owing to the Canadian Borrower,
the Account Debtor is the Canadian government (Her Majesty The Queen in Right of
Canada) or a political subdivision thereof, or any province or territory, or any
department, agency or instrumentality thereof and the Account has been assigned
to the Canadian Agent in compliance with the Financial Administration Act
(Canada);


(i)it is not subject to a duly perfected, first priority Lien in favor of the
Applicable Agent, or is subject to any other Lien;


(j)the goods giving rise to it have not been delivered to the Account Debtor,
the services giving rise to it have not been accepted by the Account Debtor, or
it otherwise does not represent a final sale;


(k)it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;


(l)its payment has been extended or the Account Debtor has made a partial
payment;

-13-

--------------------------------------------------------------------------------








(m)it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold, sale‑or‑return, sale‑on‑approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes;


(n)it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued;


(o)it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof; or


(p)the Account is owed by an Account Debtor that has a pending PACA Claim being
asserted against a Borrower or any Subsidiary at the time that the Eligible
Accounts are being determined.


In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.


Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within five Business Days after Borrower
Agent’s receipt of notice of the proposed assignment) and the Administrative
Agent that extends revolving credit facilities of this type in its ordinary
course of business; or (c) during any Event of Default, any Person acceptable to
the Administrative Agent in its discretion.
Eligible Inventory: Inventory owned by a Borrower that Administrative Agent, in
its Permitted Discretion, deems to be Eligible Inventory. Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it:
(a)is finished goods or raw materials, and not work-in-process, packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies;


(b)is not held on consignment, nor subject to any deposit or down payment;


(c)is in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale;


(d)is not slow-moving, perishable (including perishable agricultural or farming
products such as fruits, vegetables or meat), obsolete or unmerchantable, and
does not constitute returned or repossessed goods;


(e)meets all applicable standards imposed by any Governmental Authority, and
does not constitute hazardous materials under any Environmental Law;


(f)conforms with the covenants and representations herein;


(g)is subject to the Applicable Agent’s duly perfected, first priority Lien, and
no other Lien;


(h)is within the continental United States or Canada, is not in transit except
between locations of Borrowers, and is not consigned to any Person;

-14-

--------------------------------------------------------------------------------








(i)is not subject to any warehouse receipt or negotiable Document;


(j)is not subject to any License or other arrangement that restricts such
Borrower’s or such Agent’s right to dispose of such Inventory, unless the
Applicable Agent has received an appropriate Lien Waiver; and


(k)is not located on leased premises or in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver or an appropriate
Rent and Charges Reserve has been established.


Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to act in an Obligor’s Insolvency Proceeding or to credit bid
Obligations, or otherwise).
Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to the protection or
pollution of the environment, including CERCLA, RCRA and CWA.
Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization or insolvent; (d)
the filing of a notice of intent to terminate, the treatment of a plan amendment
as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the determination that any Pension Plan is considered an at risk plan under the
Code, ERISA or the Pension Protection Act of 2006; (f) an event or condition
which constitutes or could reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (g) the imposition of any material liability
under Title IV of ERISA,

-15-

--------------------------------------------------------------------------------




other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Obligor or ERISA Affiliate with respect to a Pension Plan.
Event of Default: as defined in Section 11.
Excluded Subsidiaries: Springfield Development, LLC, a Delaware limited
liability company, United Natural Transportation Co., a Delaware corporation,
Distribution Holdings, Inc., a Delaware corporation, and Millbrook Distribution
Services Inc., a Delaware corporation.
Excluded Tax: with respect to any Agent, any Lender, any Issuing Bank or any
other recipient of a payment to be made by or on account of any Obligation, (a)
taxes imposed on or measured by its overall net income (however denominated),
branch profits taxes, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located; (b) any branch profits taxes imposed by the United States, Canada or
any similar tax imposed by any other jurisdiction in which any Borrower is
located; (c) any backup withholding tax required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Section 5.10; (d) in
the case of a Foreign Lender, any United States withholding tax that is (i)
required pursuant to laws in force at the time such Lender becomes a Lender (or
designates a new Lending Office) hereunder, or (ii) attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 5.10, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from Borrowers with
respect to such withholding tax; and (e) taxes imposed on it by reason of
Section 1471 or 1472 of the Code. <Swap Obligation: with respect to an Obligor,
each Swap Obligation as to which, and only to the extent that, such Obligor’s
guaranty of or grant of a Lien as security for such Swap Obligation is or
becomes illegal under the Commodity Exchange Act because the Obligor does not
constitute an “eligible contract participant” as defined in the act (determined
after giving effect to any keepwell, support or other agreement for the benefit
of such Obligor and all guarantees of Swap Obligations by other Obligors) when
such guaranty or grant of Lien becomes effective with respect to the Swap
Obligation. If a Hedging Agreement governs more than one Swap Obligation, only
the Swap Obligation(s) or portions thereof described in the foregoing sentence
shall be Excluded Swap Obligation(s) for the applicable Obligor.>
<Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan, U.S. Revolver Commitment or Canadian Commitment
pursuant to a law in effect when the Lender acquires such interest (except
pursuant to an assignment request by Borrower Agent under Section 13.4) or
changes its Lending Office, unless the Taxes were payable to its assignor
immediately prior to such assignment or to the Lender immediately prior to its
change in Lending Office; (c) Taxes attributable to a Recipient’s failure to
comply with Section 5.10; and (d) U.S. federal withholding Taxes imposed
pursuant to FATCA.>
Existing Borrowers: as defined in the recitals to this Agreement.
Existing Credit Agreement: as defined in the recitals to this Agreement.
Existing Lenders: as defined in the recitals to this Agreement.

-16-

--------------------------------------------------------------------------------




Existing Letters of Credit: those Letters of Credit issued by Bank of America
and described on Schedule 2.3.1.
Existing Term Loan Agreement: the Term Loan Agreement, dated as of April 28,
2003, by and among UNFI, Albert’s Organics, Inc. and Bank of America, as
successor to Fleet Capital Corporation.
Extraordinary Expenses: all costs, expenses or advances that (i) any Agent may
incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, or (ii) any Lender may incur at any time
after the acceleration of the Obligations hereunder or during the pendency of an
Insolvency Proceeding of an Obligor, including, in each case, those relating to
(a) any audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against such Agent, any Lender,
any Obligor, any representative of creditors of an Obligor or any other Person)
in any way relating to any Collateral (including the validity, perfection,
priority or avoidability of such Agent’s Liens with respect to any Collateral),
Loan Documents, Letters of Credit or Obligations, including any lender liability
or other Claims; (c) the exercise, protection or enforcement of any rights or
remedies of such Agent in, or the monitoring of, any Insolvency Proceeding; (d)
settlement or satisfaction of any taxes, charges or Liens with respect to any
Collateral; (e) any Enforcement Action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.
<FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.>
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Administrative Agent.
Fee Letter: the <amended and restated >fee letter agreement dated April 12, 2012
among Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated<May 15, 2014 among Bank of America> and Borrowers.
<First Amendment Agreement: the First Amendment Agreement dated as of May 21,
2014 among the Borrowers, the Lenders, the Administrative Agent and the Canadian
Agent with respect to this Agreement.>
<First Amendment Effective Date: the date on which all of the conditions
precedent set forth in Section 5 of the First Amendment Agreement have been
satisfied (or waived by the Required Lenders).>
Fiscal Period: each of the twelve (12) periods of either four weeks or five
weeks (as applicable) in each Fiscal Year, as further described on Schedule
1.1(b) attached hereto.

-17-

--------------------------------------------------------------------------------




Fiscal Quarter: any fiscal quarter described on Schedule 1.1(b) attached hereto.
Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on the Saturday closest to July 31 of each year.
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries as of any date of determination for the four Fiscal
Quarters then most recently ended, of (a) EBITDA minus Capital Expenditures
(except those financed with Borrowed Money other than Loans) and cash taxes
paid, to (b) Fixed Charges.
Fixed Charges: the sum of the following, to the extent paid or required to be
paid in cash: interest expense, scheduled principal payments made on Borrowed
Money and Distributions made.
FLSA: the Fair Labor Standards Act of 1938.
Foreign Lender: any U.S. Revolver Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof<not a U.S. Person>.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or any jurisdiction in Canada; or (b) mandated by a government
other than the United States or Canada (or any Canadian provincial government)
for employees of any Obligor or Subsidiary.
Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.
Fronting Exposure: a Defaulting Lender’s Pro Rata share of Total<interest in> LC
Obligations or<,> Swingline Loans, as applicable< and Protective Advances>,
except to the extent <Cash Collateralized by the Defaulting Lender or >allocated
to other Lenders under Section 4.2.<hereunder.>
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to the Applicable Agent in its discretion, in the amount of required
Cash Collateral). No U.S. Revolver Loans or Canadian Loans shall be deemed to
have been paid in full until all U.S. Revolver Commitments or Canadian
Commitments, as the case may be, have expired or been terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, provincial, local, foreign or other
agency, authority, body, commission, court, instrumentality, political
subdivision, <central bank, >or other entity or officer exercising executive,
legislative, judicial, <taxing, >regulatory or administrative< powers or>
functions for any governmental, judicial, investigative, regulatory or
self-regulatory authority< (including the Financial Conduct Authority, the
Prudential Regulation Authority and any supra-national bodies such as the
European Union or European Central Bank)>.

-18-

--------------------------------------------------------------------------------




Guarantor Payment: as defined in Section 5.11.3.
Guarantors: Natural Retail Group, Inc., a Delaware corporation, Albert’s
Organics, Inc., a California corporation, Fantastic Foods, Inc., a California
corporation, Mt. Vikos, Inc., a Delaware corporation<United Natural Trading,
LLC, a Delaware limited liability company, Blue Marble Brands, LLC, a Delaware
limited liability company>, and each other Person who guarantees payment or
performance of any Obligations.
Guaranty: each guaranty agreement executed by a Guarantor in favor of the
Applicable Agent.
Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.
Immaterial Subsidiary: any Subsidiary of a Borrower that, together with its
Subsidiaries, (a) generated less than 5% of EBITDA for the Fiscal Year most
recently ended or (b) had total assets (including Equity Interests in other
Subsidiaries and excluding investments that are eliminated in consolidation) of
less than 5% of the total assets of the Borrowers and their Subsidiaries, on a
consolidated basis, as of the end of the Fiscal Year most recently ended;
provided, however, that if at any time there are Subsidiaries that are
classified as “Immaterial Subsidiaries” but that collectively (i) generated more
than 5% of EBITDA for the Fiscal Year most recently ended or (ii) had total
assets (including Equity Interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than 5%
of the total assets of the Borrowers and their Subsidiaries on a consolidated
basis, as of the end of the Fiscal Year most recently ended, then the Borrowers
shall cause such Subsidiaries to comply with the provisions of Section 10.1.9
such that, after such Subsidiaries become Guarantors hereunder, the Subsidiaries
that are not Guarantors shall (A) have generated less than 5% of EBITDA for the
Fiscal Year most recently ended and (B) have had total assets of less than 5% of
the total assets of the Borrowers and their Subsidiaries on a consolidated basis
as of the end of the Fiscal Year most recently ended. To the extent any of such
Subsidiaries are acquired or formed during the relevant Fiscal Year, the
percentages set forth above shall be calculated on a pro forma basis after
giving effect to such acquisition or formation as if such acquisition or
formation had occurred on the first day of such Fiscal Year.
Indemnified Taxes: (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any Obligation of any Borrower
or Guarantor under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, provincial, federal or foreign law for, or any agreement of
such Person to, (a) the entry of an order for relief under the Bankruptcy Code,
any Canadian Debtor Relief Law, or any other insolvency, debtor relief or debt
adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; (c) an assignment or trust mortgage for the benefit of creditors; or
(d) in the case of the Canadian Borrower or any Canadian Subsidiary, the filing
of a notice of intention to make a proposal or the filing of a proposal under
the Bankruptcy and Insolvency Act (Canada).
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations

-19-

--------------------------------------------------------------------------------




thereof and all related documentation, applications, registrations and
franchises; all licenses or other rights to use any of the foregoing; and all
books and records relating to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
<Intercreditor Agreement: the Intercreditor Agreement to be entered into by the
Administrative Agent and the Term Loan Facility Agent concurrently with the
effectiveness of the Term Loan Facility, substantially in the form attached
hereto as Exhibit E or otherwise in form and substance reasonably satisfactory
to the Administrative Agent, the applicable Obligors party to the Term Loan
Facility and the Term Loan Facility Agent, as such agreement may be amended,
supplemented, modified, restated, renewed or replaced (whether upon or after
termination or otherwise) in whole or in part from time to time in accordance
with the terms set forth therein.>
Interest Period: as defined in Section 3.1.3.
Inventory: as defined in the UCC or PPSA, as applicable, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding Equipment).
Inventory Reserve: reserves established by Administrative Agent in its Permitted
Discretion to reflect factors that may negatively impact the Value of Inventory,
including change in salability, obsolescence, seasonality, theft, shrinkage,
imbalance, change in composition or mix, markdowns and vendor chargebacks.
Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
IRS: the United States Internal Revenue Service.
Issuing Bank: Bank of America, Bank of America-Canada Branch, any Affiliate of
Bank of America, any replacement Letter of Credit issuer appointed pursuant to
Section 2.3.4 and any other Lender designated as an Issuing Bank by the Borrower
Agent.
Issuing Bank Indemnitees: each Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.
ITA: the Income Tax Act (Canada).
LC Application: an application by Borrower Agent or the Canadian Borrower, as
the case may be, to the applicable Issuing Bank for issuance of a Letter of
Credit, in form satisfactory to such Issuing Bank< and Agent>.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by the applicable Borrowers or any other Person
to the applicable Issuing Bank or the Applicable Agent in connection with any
Letter of Credit.

-20-

--------------------------------------------------------------------------------




LC Obligations: U.S. LC Obligations and/or Canadian LC Obligations, as the
context requires.
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent or the Canadian Borrower, as the case may be, to the applicable
Issuing Bank, in form satisfactory to the Applicable Agent, as the case may be,
and the applicable Issuing Bank.
LC Reserve: on any date of determination, an amount equal to the sum of the U.S.
LC Reserve plus the Canadian LC Reserve.
Lender Indemnitees: Lenders< and Secured Bank Product Providers,> and their
officers, directors, employees, Affiliates, agents and attorneys.
Lenders: as defined in the preamble to this Agreement, including the U.S.
Revolver Lenders, the Canadian Lenders, each Agent in its capacity as a provider
of Swingline Loans and any other Person who hereafter becomes a “U.S. Revolver
Lender” and/or a “Canadian Lender” pursuant to an Assignment and Acceptance.
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to (a) with
respect to a U.S. Revolver Lender, Administrative Agent and Borrower Agent and
(b) with respect to a Canadian Lender, each Agent and the Borrower Agent.
Letter of Credit: any standby or documentary letter of credit (including the
Existing Letters of Credit) issued by the applicable Issuing Bank for the
account of a Borrower, or any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support issued by Administrative Agent, the
Canadian Agent or the applicable Issuing Bank for the benefit of a Borrower.
Letters of Credit issued for the account or benefit of a U.S. Borrower may be
issued in U.S. Dollars. Letters of Credit issued for the account or benefit of
the Canadian Borrower may be issued in Canadian Dollars.
LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest at approximately<determined by Administrative Agent at or about>
11:00 a.m. (London time) two Business Days prior to commencement of such
Interest Period, for a term comparable<equivalent> to such Interest Period,
equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by<the London Interbank Offered Rate, or comparable or successor rate
approved by Administrative Agent, as published on the applicable> Reuters
<screen page >(or other commercially available source designated by
Administrative Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which U.S. Dollar deposits in the approximate amount of such
LIBOR Loan would be offered by Bank of America’s London branch to major banks in
the London interbank Eurodollar market. If the Board of Governors imposes a
Reserve Percentage with respect to LIBOR deposits, then LIBOR shall be the
foregoing rate, divided by 1 minus the Reserve Percentage< from time to time);
provided, that any such comparable or successor rate shall be applied by
Administrative Agent, if administratively feasible, in a manner consistent with
market practice>.
LIBOR Loan: a Loan that bears interest based on LIBOR (other than by virtue of
clause (c) of the definition of “Base Rate”). All LIBOR Loans shall be
denominated in U.S. Dollars.
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

-21-

--------------------------------------------------------------------------------




Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property. For avoidance of doubt, the
interest of a landlord or lessor under a lease or license that is not a Capital
Lease shall not in and of itself be regarded to be a Lien on the property
interest of the tenant or lessee pursuant to the subject lease.
Lien Waiver: an agreement, in form and substance reasonably satisfactory to the
Applicable Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Applicable Agent to enter upon the premises
and remove the Collateral or to use the premises to store or dispose of the
Collateral; (b) for any Collateral held by a warehouseman, processor, shipper,
customs broker or freight forwarder, such Person waives or subordinates any Lien
it may have on the Collateral, agrees to hold any Documents in its possession
relating to the Collateral as agent for the Applicable Agent, and agrees to
deliver the Collateral to the Applicable Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges the
Applicable Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to the Applicable Agent upon
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.
Loan: a U.S. Revolver Loan and/or a Canadian Loan, as the context requires.
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
Loan Documents: this Agreement, the Other Agreements<, the Intercreditor
Agreement> and the Security Documents.
Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of the Obligors,
taken as a whole, on the value of any material portion of the Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of any
Agent’s Liens on any Collateral; (b) impairs the ability of an Obligor to
perform its obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs the ability of any Agent or any Lender to
enforce or collect any Obligations or to realize upon any Collateral.
Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any federal securities law applicable to such Person,
including Regulation S-K under the Securities Exchange Act of 1934; or (b) for
which breach, termination, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect.
Moody’s: Moody’s Investors Service, Inc., and its successors.

-22-

--------------------------------------------------------------------------------




Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien (that, in the case of Collateral sold, is senior to any Agent’s
Liens thereon); (c) transfer or similar taxes; and (d) reserves for indemnities,
until such reserves are no longer needed.
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms satisfactory to Administrative Agent.
Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 14.1 and (b) has been approved by the
Required Lenders.
Non-Defaulting Lender: any Lender that is not a Defaulting Lender.
Notes: each U.S. Revolver Note, Canadian Note or other promissory note executed
by a Borrower to evidence any Obligations.
Notice of Borrowing: a Notice of Borrowing to be provided by (a) Borrower Agent
to request a Borrowing of U.S. Revolver Loans in form satisfactory to
Administrative Agent or (b) Canadian Borrower to request a Borrowing of Canadian
Loans in form satisfactory to Canadian Agent.
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent or Canadian Borrower, as the case may be, to request
a conversion or continuation of any Loans as Applicable Offered Rate Loans, in
form satisfactory to the Applicable Agent.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several<;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations>.
Obligor: each Borrower and Guarantor.
<OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.>
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary undertaken in good faith.

-23-

--------------------------------------------------------------------------------




Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
company agreement, operating agreement, members’ agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or governance of such Person.
OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each Note; LC Document; Fee Letter; Lien Waiver; Borrowing Base
Certificate, Aggregate Availability Certificate, Compliance Certificate, or
other Borrower Materials; Perfection Certificate; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to an Agent or a Lender in connection
with any transactions relating hereto.
<Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).>
Other Taxes: all present or future stamp or<, court,> documentary taxes or any
other excise or property taxes, charges<, intangible, recording, filing> or
similar levies arising<Taxes that arise> from any payment made under any Loan
Document or<,> from the execution, delivery or<, performance,> enforcement of<or
registration of, from the receipt or perfection of a Lien under>, or otherwise
with respect to, any Loan Document<, except Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
13.4(a))>.
Overadvance: a U.S. Revolver Overadvance or a Canadian Overadvance, as the
context requires.
Overadvance Loan: a Base Rate Loan made when a U.S. Revolver Overadvance exists
or is caused by the funding thereof or a BA Equivalent Rate Loan made when a
Canadian Overadvance exists or is caused by the funding thereof, as the context
requires.
PACA: the Perishable Agricultural Commodities Act (7 USC §§ 499a et seq.).
PACA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PACA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.
Participant: as defined in Section 13.2.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA or Section 412 of the Code

-24-

--------------------------------------------------------------------------------




and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.
Perfection Certificate: as defined in Section 9.1.26.
Permitted Acquisition: the acquisition, whether through a single transaction or
a series of related transactions (including by way of merger, amalgamation or
consolidation permitted by Section 10.2.9), of (a) all or substantially all of
the Properties of any Person or of a business unit or line of business of any
Person, or (b) Equity Interests of any Person, in each case that is a type of
business (or assets used in a type of business) that is a Permitted Business, in
each case so long as:
(i)(A)(1) daily average Aggregate Availability for the 30 consecutive days
immediately before consummating the proposed Permitted Acquisition, calculated
on a pro forma basis after giving effect to such Permitted Acquisition as if
such Permitted Acquisition had been consummated at the beginning of such 30 day
period shall be at least 15<12.5>% of the Aggregate Borrowing Base and (2)
Borrowers shall have a Fixed Charge Coverage Ratio of more than<at least>
1.00:1.00 for the most recently completed period of four Fiscal Quarters for
which financial statements have been provided pursuant to Section 10.1.2,
calculated on a pro forma basis after giving effect to such Permitted
Acquisition as if such Permitted Acquisition had been made at the beginning of
such period of four Fiscal Quarters; provided that to the extent daily average
Aggregate Availability for the 30 consecutive days immediately before
consummating the proposed Permitted Acquisition, calculated on a pro forma basis
after giving effect to such Permitted Acquisition as if such Permitted
Acquisition had been consummated at the beginning of such 30 day period, exceeds
25<is at least 20>% of the Aggregate Borrowing Base, this clause (2) shall not
be applicable and (B) UNFI shall have delivered to the Administrative Agent not
less than two (2) Business Days prior to the earlier of (x) the execution of a
definitive or binding agreement to enter into the proposed Permitted Acquisition
and (y) the consummation of such proposed Permitted Acquisition, a statement,
certified by a Senior Officer of UNFI, setting forth, in reasonable detail,
computations (determined in a manner reasonably acceptable to the Administrative
Agent) evidencing satisfaction of the requirements set forth in clause (A)
above;


(ii)not more than two (2) Business Days prior to the consummation of the
proposed Permitted Acquisition, a Senior Officer of UNFI shall have delivered to
the Administrative Agent a statement certifying that the conditions in clauses
(i)(A) and (i)(B) above continue to be satisfied, which statement shall be
accompanied by a substantially final version of the acquisition agreement;


(iii)promptly following the consummation of such proposed Permitted Acquisition,
a Senior Officer of UNFI shall have delivered to the Administrative Agent an
executed copy of the acquisition agreement and all other material documents
executed in connection therewith;


(iv)no Default or Event of Default shall exist before or after giving effect to
the proposed Permitted Acquisition;


(v)in the event that Borrowers wish to have the Accounts and Inventory of the
entity to be acquired or invested in be included in the U.S. Revolver Borrowing
Base

-25-

--------------------------------------------------------------------------------




or the Canadian Borrowing Base, as the case may be, (x) Borrowers shall arrange
for each Agent and its representatives to have reasonable access to financial
information and the assets and Properties to be acquired that will, upon
consummation of the acquisition, become Collateral for the Obligations and (y)
the Administrative Agent may conduct, in its discretion, a field examination and
appraisal with respect to such Accounts and Inventory, with results satisfactory
to the Administrative Agent, prior to including such Accounts and Inventory in
the U.S. Revolver Borrowing Base or the Canadian Borrowing Base, as the case may
be;


(vi)if any such acquisition is structured as the acquisition of all or
substantially all of the Equity Interests of a Person to be acquired (including
by way of merger, amalgamation or consolidation permitted by Section 10.2.9) or
Borrowers create a Subsidiary to make the acquisition, Borrowers shall, or shall
cause such Person or Subsidiary to, comply with Section 10.1.9, if required; and


(vii)in the case of a proposed Permitted Acquisition of the Equity Interests of
another Person, the board of directors (or comparable governing body of such
Person) shall not have disapproved the proposed Permitted Acquisition.


Permitted Business: the business of the Borrowers and the Subsidiaries as
conducted on the Closing Date and businesses and business activities that are
reasonably related thereto or ancillary or incidental thereto or that the
Borrowers have determined, in their reasonable business judgment, would enhance
the business, operations and condition (financial or otherwise) of the Borrowers
and the Subsidiaries.
Permitted Collateral Disposition: an Asset Disposition that is (a) a sale of
Inventory in the Ordinary Course of Business; (b) a disposition of Inventory
that is obsolete, unmerchantable or otherwise unsalable in the Ordinary Course
of Business; or (c) approved in writing by Administrative Agent and Required
Lenders.
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension, modification, renewal or
replacement thereof that does not increase the amount of such Contingent
Obligation when extended, modified, renewed or replaced; (d) incurred in the
Ordinary Course of Business in favor of suppliers, customers, lessors and
licensors or with respect to surety, appeal, bid or performance bonds,
completion guarantees or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of assets permitted hereunder; (f) arising under the Loan
Documents; (g) of a Borrower or a Subsidiary with respect to Debt of a Borrower
or a Subsidiary that is permitted under Section 10.2.1; or (h) in an aggregate
amount of U.S.$10,000,000 or less at any time.
Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).
Permitted Investments:
(a)(i) Investments existing on the Closing Date and identified on Schedule
10.2.5, and any extension, modification, renewal or replacement of any such
Investment that does not increase the amount of such Investment when extended,
modified, renewed or replaced, and (ii) Investments in Subsidiaries existing on
the Closing Date;

-26-

--------------------------------------------------------------------------------








(b)Investments in Domestic Subsidiaries; provided that any acquisition of Equity
Interests in a Person that was not previously a Subsidiary shall be subject to
compliance with the requirements set forth in the definition of “Permitted
Acquisition”;


(c)Investments in Foreign Subsidiaries by Foreign Subsidiaries


(d)Investments in Foreign Subsidiaries by UNFI and Domestic Subsidiaries in an
aggregate amount not to exceed U.S.$3,000,000 outstanding at any one time;


(e)loans and advances permitted by Section 10.2.7;


(f)Permitted Contingent Obligations;


(g)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(h)Cash Equivalents that are subject to the Applicable Agent’s Lien and control,
pursuant to documentation in form and substance satisfactory to such Agent;


(i)Permitted Acquisitions;


(j)(i) Investments not otherwise described in the preceding clauses; provided
that (A<) no Default or Event of Default shall exist before or after giving
effect to the proposed Investment, (B>) daily average Aggregate Availability for
the 30 consecutive days immediately before consummating the proposed Investment,
calculated on a pro forma basis after giving effect to such Investment as if
such Investment had been consummated at the beginning of such 30 day period,
shall be at least 15<12.5>% of the Aggregate Borrowing Base and (B<C>) Borrowers
shall have a Fixed Charge Coverage Ratio of more than<is at least> 1.00:1.00 for
the most recently completed period of four Fiscal Quarters for which financial
statements have been provided pursuant to Section 10.1.2, calculated on a pro
forma basis after giving effect to such Investment as if such Investment had
been made at the beginning of such period of four Fiscal Quarters; provided that
to the extent daily average Aggregate Availability for the 30 consecutive days
immediately before consummating the proposed Investment, calculated on a pro
forma basis after giving effect to such Investment as if such Investment had
been consummated at the beginning of such 30 day period, exceeds 25<is at least
20>% of the Aggregate Borrowing Base, this clause (B<C>) shall not be
applicable, and (ii) UNFI shall have delivered to the Administrative Agent not
less than two (2) Business Days prior to the earlier of (x) the execution of a
definitive or binding agreement to consummate the proposed Investment and (y)
the consummation of such proposed Investment, a statement, certified by a Senior
Officer of UNFI, setting forth, in reasonable detail, computations (determined
in a manner reasonably acceptable to the Administrative Agent) evidencing
satisfaction of the requirements set forth in clause (i) above; and


(k)other Investments in an aggregate amount not to exceed U.S.$10,000,000
outstanding at any one time.



-27-

--------------------------------------------------------------------------------




Permitted Lien: as defined in Section 10.2.2.
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
(and any Refinancing Debt with respect thereto) that is secured only by a
Purchase Money Lien, as long as the aggregate amount does not exceed
U.S.$10,000,000.
Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
<Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.>
Platform: as defined in Section 14.3.3.
PPSA: the Personal Property Security Act of Ontario (or any successor statute)
or similar legislation of any other Canadian jurisdiction, including the Civil
Code of Québec, the laws of which are required by such legislation to be applied
in connection with the issue, perfection, enforcement, opposability,
enforceability, validity or effect of security interests or hypothecs.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
Prior Claims: all Liens created by Applicable Law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior or pari passu
with any Agent’s security interests (or interests similar thereto under
Applicable Law) against all or part of the Collateral, including for amounts
owing for employee source deductions, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers’ compensation, Québec corporate
taxes, pension fund obligations, Wage Earner Protection Program Act obligations
and overdue rents.
Pro Rata: (a) with respect to any U.S. Revolver Lender, a percentage (rounded to
the ninth decimal place) determined (i) while the U.S. Revolver Commitments are
outstanding, by dividing the amount of such U.S. Revolver Lender’s U.S. Revolver
Commitment by the Aggregate U.S. Revolver Commitments; and (ii) at any other
time, by dividing the amount of such U.S. Revolver Lender’s U.S. Revolver Loans
and U.S. LC Obligations by the aggregate amount of Total U.S. Revolver
Outstandings, and (b) with respect to any Canadian Lender, a percentage (rounded
to the ninth decimal place) determined (i) while the Canadian Commitments are
outstanding, by dividing the amount of such Canadian Lender’s Canadian
Commitment by the Aggregate Canadian Commitments; and (ii) at any other time, by
dividing the amount of such Canadian Lender’s Canadian Loans and Canadian LC
Obligations by the aggregate amount of Total Canadian Outstandings.
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect
or result in forfeiture or sale of any assets of the Obligor; (e) no Lien is
imposed on assets of the Obligor, unless enforcement thereof is stayed during
the pendency of the contest; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.

-28-

--------------------------------------------------------------------------------




Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advances: a U.S<.> Revolver Protective Advance and/or a Canadian
Protective Advance, as the context requires.
PSA: the Packers and Stockyards Act (7 USC § 196 et seq.).
PSA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PSA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred at the time of or within 20 days after acquisition of any fixed assets,
for the purpose of financing any of the purchase price thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.
Purchase Money Lien: a Lien that secures Purchase Money Debt or any Refinancing
Debt with respect thereto, encumbering only the fixed assets acquired with such
Debt and constituting a Capital Lease, a purchase money security interest under
the UCC or a purchase money security interest under the PPSA.
<Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.>
<Qualified Secured Bank Product Obligations: Debt, obligations and other
liabilities with respect to Hedging Agreements owing by a Borrower or Subsidiary
to a Secured Bank Product Provider, that the Borrower Agent, in a written notice
to the Administrative Agent, has expressly requested be treated as Qualified
Secured Bank Product Obligations for purposes hereof, up to the maximum amount
(in the case of any Secured Bank Product Provider other than Bank of America and
its Affiliates or branches) specified by such provider and the Borrower Agent in
writing to the Administrative Agent, which amount may be established and
increased or decreased by further written notice from such provider and the
Borrower Agent to the Administrative Agent from time to time as long as no
Default or Event of Default exists and no Overadvance would result from
establishment of a Bank Product Reserve for such amount. The reasonably
anticipated liabilities in respect of such obligations with respect to Hedging
Agreements owed to Bank of America and its Affiliates or branches shall
constitute Qualified Secured Bank Product Obligations unless otherwise agreed by
Bank of America or such Affiliate or branch. Notwithstanding the foregoing, in
no event shall Qualified Secured Bank Product Obligations of an Obligor include
its Excluded Swap Obligations.>
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
<Recipient: any Agent, Issuing Bank, any Lender or any other recipient of a
payment to be made by an Obligor under a Loan Document or on account of an
Obligation.>
Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or

-29-

--------------------------------------------------------------------------------




refinanced; (b) it has a final maturity no sooner than, a weighted average life
no less than, and an interest rate no greater than, the Debt being extended,
renewed or refinanced; (c) if applicable, it is subordinated to the Obligations
at least to the same extent as the Debt being extended, renewed or refinanced;
(d) the representations, covenants and defaults applicable to it, taken as a
whole, are not materially less favorable to the applicable Borrower or
Subsidiary than those applicable to the Debt being extended, renewed or
refinanced; (e) no additional Lien is granted to secure it; (f) no additional
Person is obligated on such Debt; and (g) upon giving effect to it, no Default
or Event of Default exists.
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Permitted Purchase Money Debt or<,> Debt permitted under Section
10.2.1(c)< or Debt in respect of the Term Loan Facility>.
Reimbursement Date: as defined in Section 2.3.2.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months<’> rent and other charges that could be payable to any
such Person, unless it has executed a Lien Waiver.
Report: as defined in Section 12.2.3.
Reportable Event: with respect to a<any> Pension Plan, any of the events set
forth in Section 4043(c) of ERISA, other than events for which the 30 day notice
period has been waived.
Required Lenders: Lenders (subject to Section 4.2) having (a) U.S. Revolver
Commitments and Canadian Commitments in excess of 50% of the Aggregate
Commitments; and (b) if the U.S. Revolver Commitments and the Canadian
Commitments have terminated, Loans in excess of 50% of all outstanding Loans;
provided, however, that the U.S. Revolver Commitment, Canadian Commitment and
Loans of any Defaulting Lender shall be excluded from such calculation.Reserve
Percentage: the reserve percentage (expressed as a decimal, rounded up to the
nearest 1/8th of 1%) applicable to member banks under regulations issued by the
Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities.< but any related Fronting Exposure shall be deemed
held as a Loan or LC Obligation by the Secured Party that funded the applicable
Loan or issued the applicable Letter of Credit.>
Restricted Investment: any Investment by a Borrower or Subsidiary other than a
Permitted Investment.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors<, a subsidiary of The McGraw-Hill Companies,
Inc., and any successor thereto>.

-30-

--------------------------------------------------------------------------------




<Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority. >
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Subsidiary to a Secured Bank
Product Provider<, that the Borrower Agent, in a written notice to the
Administrative Agent, has expressly requested be treated as Secured Bank Product
Obligations and/or a Qualified Secured Bank Product Obligation for purposes
hereof, up to the maximum amount (in the case of any Secured Bank Product
Provider other than Bank of America and its Affiliates or branches) specified by
such provider and the Borrower Agent in writing to the Administrative Agent,
which amount may be established and increased or decreased by further written
notice from such provider and the Borrower Agent to the Administrative Agent
from time to time as long as no Default or Event of Default exists and no
Overadvance would result from establishment of a Bank Product Reserve for such
amount; provided, that Secured Bank Product Obligations of an Obligor shall not
include its Excluded Swap Obligations>.
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates< or
branches>; and (b) any other Lender or Affiliate< or branch> of a Lender that is
providing a Bank Product, provided such provider delivers<and the Borrower Agent
deliver> written notice to Administrative Agent, in form and substance
satisfactory to Administrative Agent, within 10 days following the later of the
Closing Date or the creation of the Bank Product, (i) describing the Bank
Product and setting forth the maximum amount <of the related Secured Bank
Product Obligations (and, if all or any portion of such Secured Bank Product
Obligations are to constitute Qualified Secured Bank Product Obligations, the
maximum amount of such Qualified Secured Bank Product Obligations) that are >to
be secured by the Collateral<,> and the methodology to be used in calculating
such amount, and (ii) agreeing to be bound by Section 12.13.
Secured Parties: Agents, Issuing Banks, Lenders and Secured Bank Product
Providers.
Security Agreements: (a) this Agreement, (b) that certain Security Agreement
dated as of even date herewith by and among the Guarantors in favor of the
Administrative Agent, and (c) any other security agreement or joinder agreement
that may be entered into after the Closing Date with respect to a Subsidiary of
the Borrowers formed or acquired after the Closing Date, in each case, in form
and substance reasonably satisfactory to the Administrative Agent.
Security Documents: the Guaranties, Security Agreements, Canadian Security
Documents, Deposit Account Control Agreements, and all other security
agreements, deeds of hypothec, pledge agreements, or other collateral security
agreements, instruments or documents entered into or to be entered into by an
Obligor pursuant to which such Obligor grants or perfects a security interest in
certain of its assets to the Applicable Agent, including PPSA and UCC financing
statements and financing change statements, as applicable, required to be
executed or delivered pursuant to any Security Document.
<Seller Note: any unsecured promissory note (and any guarantee thereof) issued
by one or more Obligors (or any Subsidiary of an Obligor organized for purposes
of the corresponding Permitted Acquisition, which as a part of such Permitted
Acquisition will contemporaneously be merged with or into an Obligor or
otherwise will become an Obligor promptly thereafter in accordance with this
Agreement) in favor of a seller in connection with a Permitted Acquisition in an
aggregate principal amount not to exceed the purchase price in respect of such
Permitted Acquisition.>

-31-

--------------------------------------------------------------------------------




Senior Officer: each of the chairman of the board, president, chief executive
officer, chief financial officer, chief accounting officer and any senior vice
president of a Borrower or, if the context requires, any other Obligor.
Settlement Report: a report summarizing (a) U.S. Revolver Loans and
participations in U.S. LC Obligations outstanding as of a given settlement date,
allocated to U.S. Revolver Lenders on a Pro Rata basis in accordance with their
U.S. Revolver Commitments and (b) Canadian Loans and participations in Canadian
LC Obligations outstanding as of a given settlement date, allocated to Canadian
Lenders on a Pro Rata basis in accordance with their Canadian Commitments.
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code or, in the case of the Canadian Borrower or any Canadian
Subsidiary, “insolvent” within the meaning of the Bankruptcy and Insolvency Act
(Canada); and (f) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) under any Loan Documents,
or made any conveyance in connection therewith, with actual intent to hinder,
delay or defraud either present or future creditors of such Person or any of its
Affiliates. “Fair salable value” means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.
<Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).>
Spot Rate: as of any day, the exchange rate, as determined by the Applicable
Agent, that is applicable to conversion of one currency into another currency,
that is (a) the exchange rate reported by Bloomberg (or other commercially
available source designated by such Agent) as of the end of the preceding
business day in the financial market for the first currency; or (b) if such
report is unavailable for any reason, the spot rate for the purchase of the
first currency with the second currency as in effect during the preceding
business day in the Applicable Agent’s principal foreign exchange trading office
for the first currency.
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).
<Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act. >
Swingline Loan: any Borrowing of Applicable Floating Rate Loans funded with the
Applicable Agent’s funds, until such Borrowing is settled among the Applicable
Lenders or repaid by the U.S. Borrowers or the Canadian Borrower, as the case
may be.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority,

-32-

--------------------------------------------------------------------------------




including any interest, additions to tax or penalties applicable thereto. For
the avoidance of doubt, Taxes shall include all Taxes imposed pursuant to Part
XIII of the ITA or any successor provisions thereto.
<Term Loan Agreement: the Term Loan Agreement to be entered into by and among
one or more Obligors, the lenders party thereto from time to time and Bank of
America, as administrative agent, or any other definitive credit agreement
entered into in connection with the Term Loan Facility, in each case in form and
substance reasonably satisfactory to the Agents. >
<Term Loan Collateral: the “Term Collateral” as defined in the Intercreditor
Agreement.>
<Term Loan Facility: a term loan facility entered into by certain of the
Obligors secured by Term Loan Facility Liens that are permitted to be incurred
hereunder; provided, that on or before the date on which such Debt is incurred:>
<(a)    such Debt is designated by the Borrowers, in a certificate of a Senior
Officer delivered to the Administrative Agent, as a “Term Loan Facility”;>
<(b)    any Person that guarantees or is otherwise obligated with respect to
such Debt shall have guaranteed or become a co-borrower of the Obligations; and>
<(c)    the Term Loan Facility Agent, the Borrowers and each applicable
Guarantor, has duly executed and delivered the Intercreditor Agreement. >
<Term Loan Facility Agent: Bank of America, in its capacity as administrative
agent, its successors and assigns in such capacity or any other collateral agent
or similar representative of the secured parties under any Term Loan Facility.>
<Term Loan Facility Documents: the Term Loan Agreement and all other definitive
loan documentation governing a Term Loan Facility.>
<Term Loan Facility Liens: the Liens granted to the Term Loan Facility Agent
under the Term Loan Facility Documents, at any time, upon Term Loan Collateral.>
Total Canadian Outstandings: an amount equal to the sum of (a) the principal
balance of all Canadian Loans plus (b) the U.S. Dollar Equivalent of the
Canadian LC Obligations.
Total LC Obligations: the sum of (a) U.S. LC Obligations and (b) the U.S. Dollar
Equivalent of the Canadian LC Obligations.
Total Outstandings: an amount equal to the sum of (a) the Total Canadian
Outstandings plus (b) the Total U.S. Revolver Outstandings.
Total U.S. Revolver Outstandings: an amount equal to the sum of (a) the
principal balance of all U.S. Revolver Loans plus (b) the U.S. LC Obligations.
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

-33-

--------------------------------------------------------------------------------




Trigger Event:
(a) <(a) >for purposes of Section 10.3.1, the first date that Aggregate
Availability is less than the greater of (i) U.S.$35,000,000<50,000,000> and
(ii) 10% of the Aggregate Borrowing Base;
(b) <(b) >for any other purpose hereunder, any of (i) the occurrence and
continuance of an Event of Default, (ii) the first date that Aggregate
Availability is less than U.S.$40,000,000<60,000,000> and (iii) the first<fifth
consecutive> date that Adjusted Aggregate Availability is less than 12.5% of the
Aggregate Borrowing Base; and
(c) <(c) >for all purposes of this Agreement, (i) the Administrative Agent shall
use its commercially reasonable efforts to notify the Borrower Agent of the
occurrence of any of the events set forth in clauses (a), (b)(ii) and (b)(iii)
above (it being understood that the Administrative Agent’s failure to provide
such notice shall not constitute a waiver of the Trigger Event), and (ii) the
occurrence of a Trigger Event shall be deemed continuing (x) if the Trigger
Event arises under clause (a)(i) above, until Aggregate Availability equals or
exceeds U.S.$35,000,000<50,000,000> (or, if the Trigger Event arises under
clause (b)(ii) above, U.S.$40,000,000<60,000,000>) for thirty (30) consecutive
days, as certified by the Borrowers in an Aggregate Availability Certificate
delivered to the Administrative Agent, in which case such Trigger Event shall be
deemed to be no longer continuing for purposes of this Agreement, (y) if the
Trigger Event arises under clause (a)(ii) above, until Aggregate Availability
equals or exceeds 10% (or, if the Trigger Event arises under clause (b)(iii)
above, until Adjusted Aggregate Availability equals or exceeds 12.5%) of the
Aggregate Borrowing Base for thirty (30) consecutive days, as certified by the
Borrowers in an Aggregate Availability Certificate delivered to the
Administrative Agent, in which case such Trigger Event shall be deemed to be no
longer continuing for purposes of this Agreement, and (z) if the Trigger Event
arises under clause (b)(i) above, so long as such Event of Default is
continuing; provided that to the extent two Trigger Events have occurred and
have been cured during any period of four consecutive Fiscal Quarters, any
additional Trigger Event during such period shall be deemed continuing at all
times during such period.
Type: any type of a Loan (i.e., Base Rate Loan or Applicable Offered Rate Loan)
that has the same interest option and, in the case of Applicable Offered Rate
Loans, the same Interest Period.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
Unfunded Pension Liability: (a) with respect to a Pension Plan, the excess of a
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to the Code, ERISA or the
Pension Protection Act of 2006 for the applicable plan year and (b) with respect
to a Canadian Plan that is a registered pension plan, the amount (if any) by
which the present value of all vested and unvested accrued benefits under such a
plan exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such plan using
customary actuarial assumptions for such a plan.
Unintentional Overadvance: as defined in Section 2.1.5.

-34-

--------------------------------------------------------------------------------




Unused Line Fee Rate: a per annum rate equal to (a) 0.30%, if the average daily
balance of Loans and stated amount of Letters of Credit was<Total Outstandings
were> less than 40% of the Aggregate Commitments during the preceding Fiscal
Quarter, or (b) 0.25%, if such average daily balance was<Total Outstandings
were> 40% or more of the Aggregate Commitments during the preceding Fiscal
Quarter.
Upstream Payment: a Distribution by a Subsidiary to an Obligor or a wholly-owned
Subsidiary of an Obligor.
U.S. Accounts Formula Amount: 90% of the Value of Eligible Accounts of each U.S.
Borrower provided, however, that such percentage shall be reduced by 1.0% for
each percentage point of Dilution.
U.S. Borrowers: as defined in the preamble to this Agreement.
U.S. Dollar Equivalent: of any amount means, at the time of determination
thereof, (a) if such amount is expressed in U.S. Dollars, such amount and (b) if
such amount is denominated in any other currency, the equivalent of such amount
in U.S. Dollars as determined by the Administrative Agent using the Spot Rate.
U.S. Dollars or U.S.$: lawful money of the United States.
U.S. Inventory Formula Amount: 85% of the NOLV Percentage of the Value of
Eligible Inventory of each U.S. Borrower.
U.S. LC Conditions: the following conditions necessary for issuance of a Letter
of Credit for the account or benefit of a U.S. Borrower: (a) each of the
conditions set forth in Section 6 shall have been satisfied; (b) after giving
effect to such issuance, Total LC Obligations do not exceed
U.S.$40,000,000,<50,000,000,> no Overadvance exists, no U.S. Revolver
Overadvance exists, Total U.S. Revolver Outstandings do not exceed the U.S.
Revolver Borrowing Base, and Total Outstandings do not exceed the Aggregate
Borrowing Base; (c) the expiration date of such Letter of Credit is (i) no more
than 365 days from issuance in the case of standby Letters of Credit, and (ii)
no more than 120 days from issuance in the case of documentary Letters of
Credit, (d) the Letter of Credit and payments thereunder are denominated in U.S.
Dollars, and (e) the form of the proposed Letter of Credit is reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank in
their discretion.
U.S. LC Obligations: the sum (without duplication) of (a) all amounts owing by
U.S. Borrowers for any drawings under Letters of Credit issued for the account
or on behalf of any U.S. Borrower; and (b) the stated amount of all outstanding
Letters of Credit issued for the account or on behalf of any U.S. Borrower<,
except to the extent Cash Collateralized>.
U.S. LC Reserve: the aggregate of all U.S. LC Obligations, other than those that
have been Cash Collateralized.<Person: “United States Person” as defined in
Section 7701(a)(30) of the Code.>
U.S. Revolver Availability: the U.S. Revolver Borrowing Base minus the principal
balance of all<Total> U.S. Revolver Loans<Outstandings>.
U.S. Revolver Borrowing Base: on any date of determination, an amount equal to
the lesser of (a) the Aggregate U.S. Revolver Commitments, minus the U.S. LC
Reserve; and (b) the sum of the U.S. Accounts Formula Amount, plus the U.S.
Inventory Formula Amount, minus the Availability Reserve (it being understood
that the amount of the Availability Reserve shall be allocated, in the Permitted
Discretion of the Administrative Agent and without duplication, between the U.S.
Revolver Borrowing Base and the Canadian Borrowing Base).

-35-

--------------------------------------------------------------------------------




U.S. Revolver Commitment: for any U.S. Revolver Lender, its obligation to make
U.S. Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal U.S. Dollar amount shown on Schedule 1.1(a), as hereafter modified
pursuant to Section 2.1.7 or an Assignment and Acceptance to which it is a
party.
U.S. Revolver Commitment Termination Date: the earliest to occur of (a) the U.S.
Revolver Termination Date; (b) the date on which U.S. Borrowers terminate the
Aggregate U.S. Revolver Commitments pursuant to Section 2.1.4; or (c) the date
on which the Aggregate U.S. Revolver Commitments are terminated pursuant to
Section 11.2.
U.S. Revolver Lenders: the Lenders indicated on Schedule 1.1(a) as the Lenders
of U.S. Revolver Loans, the Administrative Agent in its capacity of a provider
of Swingline Loans to U.S. Borrowers, any Issuing Bank that issues a Letter of
Credit for the account or on behalf of any U.S. Borrower and any other Person
who hereafter becomes a “U.S. Revolver Lender” pursuant to the terms hereof.
U.S. Revolver Loan: (a) a loan made to U.S. Borrowers pursuant to Section
2.1.1(a), (b) any Swingline Loan for the account of a U.S. Borrower, (c) any
Overadvance Loan for the account of a U.S. Borrower deemed by the Administrative
Agent to be a U.S. Revolver Loan and (d) any U.S. Revolver Protective Advance.
U.S. Revolver Note: a promissory note executed by the U.S. Borrowers in favor of
a U.S. Revolver Lender in the form of Exhibit A, in the amount of such Lender’s
U.S. Revolver Commitment.
U.S. Revolver Overadvance: as defined in Section 2.1.5.
U.S. Revolver Protective Advance: as defined in Section 2.1.6(a).
U.S. Revolver Termination Date: May 24, 2017.<21, 2019.>
<U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).>
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first‑out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or reasonably
could be claimed by the Account Debtor or any other Person.
Voting Stock: Equity Interests of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions).
Wage Earner Protection Program Act: the Wage Earner Protection Program Act
(Canada).
1.1.Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Administrative Agent before the
Closing Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP if
Borrowers’ certified public accountants concur in such change, the

-36-

--------------------------------------------------------------------------------




change is disclosed to Administrative Agent, and Section 10.3 is amended in a
manner satisfactory to Required Lenders to take into account the effects of the
change.


1.2.Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Certificated Security,” “Chattel Paper,” “Commercial Tort Claim,” “Deposit
Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right,” “Payment Intangibles,”
“Security Entitlement,” “Supporting Obligation,” and “Uncertificated Security.”


1.3.Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement (including this Agreement) include any amendments,
restatements, waivers and other modifications, supplements, extensions or
renewals (to the extent permitted by the Loan Documents); (c) any section mean,
unless the context otherwise requires, a section of this Agreement; (d) any
exhibits or schedules mean, unless the context otherwise requires, exhibits and
schedules attached hereto, which are hereby incorporated by reference; (e) any
Person include successors and assigns; (f) time of day means time of day at
Administrative Agent’s notice address under Section 14.3.1; or (g) discretion of
any Agent, any Issuing Bank or any Lender mean the sole and absolute discretion
of such Person. All determinations (including calculations of U.S. Revolver
Borrowing Base, Canadian Borrowing Base and financial covenants) made from time
to time under the Loan Documents shall be made in light of the circumstances
existing at such time. U.S. Revolver Borrowing Base and Canadian Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise reasonably satisfactory to Administrative Agent (and
not necessarily calculated in accordance with GAAP). Borrowers shall have the
burden of establishing any alleged negligence, misconduct or lack of good faith
by any Agent, any Issuing Bank or any Lender under any Loan Documents. No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision. Whenever
the phrase “to the best of Borrowers’ knowledge” or words of similar import are
used in any Loan Documents, it means actual knowledge of a Senior Officer, or
knowledge that a Senior Officer should have obtained in the good faith and
diligent performance of his or her duties, including reasonably specific
inquiries of employees or agents and a good faith attempt to ascertain the
matter to which such phrase relates.


1.4.Conversions of Canadian Dollars. The Applicable Agent in good faith shall
determine the U.S. Dollar Equivalent and Canadian Dollar Equivalent of any
amount as required hereby, and a determination thereof by the Applicable Agent
shall be conclusive absent manifest error. The Agents may, but shall not be
obligated to, rely on any determination made by any Obligor in any document
delivered to any Agent. The Applicable Agent may determine or redetermine the
U.S. Dollar Equivalent and Canadian Dollar Equivalent of any amount on any date
either in its own discretion or upon the request of any Lender or any Issuing
Bank. The Applicable Agent may set up appropriate rounding off mechanisms or
otherwise round-off amounts hereunder to the nearest higher or lower amount in
whole U.S. Dollar, Canadian Dollar or whole cents to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole U.S. Dollars, Canadian Dollars or in whole cents, as may
be necessary or appropriate. Wherever in this Agreement in connection with (a) a
Borrowing, conversion, continuation or prepayment of an Applicable Offered Rate
Loan or

-37-

--------------------------------------------------------------------------------




Applicable Floating Rate Loan, (b) the issuance, amendment or extension of a
Letter of Credit, or (c) an amount, such as a required minimum, maximum or
multiple amount, is expressed in U.S. Dollars, but such Borrowing, Applicable
Offered Rate Loan, Applicable Floating Rate Loan, Letter of Credit or amount is
denominated in Canadian Dollars, such amount shall be the Canadian Dollar
Equivalent of such U.S. Dollar amount (rounded to the nearest unit of Canadian
Dollars, with 0.5 of a unit being rounded upward), as determined by the
Applicable Agent or the applicable Issuing Bank, as the case may be. Borrowers
shall report Value and other U.S. Revolver Borrowing Base and Canadian Borrowing
Base components to the Administrative Agent in the currency invoiced by
Borrowers or shown in Borrowers’ financial records, and unless expressly
provided otherwise, shall deliver financial statements and calculate financial
covenants in Dollars.


1.5.Collateral Located in the Province of Québec. For purposes of any Collateral
located in the Province of Québec or charged by any deed of hypothec (or any
other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “tangible property” shall be deemed to include “corporeal
property”, (c) “intangible property” shall be deemed to include “incorporeal
property”, (d) “security interest” and “mortgage” shall be deemed to include a
“hypothec”, (e) all references to filing, registering or recording under the UCC
or the PPSA shall be deemed to include publication under the Civil Code of
Québec, (f) all references to “perfection” of or “perfected” Liens shall be
deemed to include a reference to the “opposability” of such Liens to third
parties, (g) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, and (h) an “agent” shall
be deemed to include a “mandatary”.


SECTION 2.CREDIT FACILITIES


2.1.Commitments.


2.1.1.Loans.


(a)U.S. Revolver Loans. Each U.S. Revolver Lender agrees, severally on a Pro
Rata basis up to its U.S. Revolver Commitment, on the terms set forth herein, to
make U.S. Revolver Loans in U.S. Dollars to the U.S. Borrowers from time to time
through the U.S. Revolver Commitment Termination Date. The U.S. Revolver Loans
may be repaid and reborrowed as provided herein. In no event shall U.S. Revolver
Lenders have any obligation to honor a request for a U.S. Revolver Loan if the
unpaid balance of<Total> U.S. Revolver Loans outstanding<Outstandings> at such
time (including the requested Loan) would exceed the U.S. Revolver Borrowing
Base.


(b)Canadian Loans. Each Canadian Lender agrees, severally on a Pro Rata basis up
to its Canadian Commitment, on the terms set forth herein, to make Canadian
Loans in Canadian Dollars to the Canadian Borrower from time to time through the
Canadian Commitment Termination Date. The Canadian Loans may be repaid and
reborrowed as provided herein. In no event shall Canadian Lenders have any
obligation to honor a request for a Canadian Loan if the unpaid balance
of<Total> Canadian Loans outstanding<Outstandings> at such time (including the
requested Loan) would exceed the Canadian Borrowing Base. Each Canadian Loan
made under this Section 2.1.1(b) shall be a BA Equivalent Rate Loan.


2.1.2.Notes. The Loans made by each Lender and interest accruing thereon shall
be evidenced by the records of the Applicable Agent and such Lender. At the
request of any Lender, the U.S. Borrowers or the Canadian Borrower, as the case
may be, shall deliver a U.S. Revolver Note or Canadian Note, as the case may be,
to such Lender.

-38-

--------------------------------------------------------------------------------






2.1.3.Use of Proceeds. The proceeds of Loans shall be used by the applicable
Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for lawful corporate
purposes of Borrowers, including working capital<. The Borrowers shall not,
directly or indirectly, use the proceeds of the Loans or Letters of Credit (i)
to fund any activities or business of or with any Person that, at the time of
such funding, is the subject of Sanctions or located in any Designated
Jurisdiction, or (ii) in a way that would result in a violation of any
Anti-Corruption Laws or Sanctions by the Borrowers or any of their Subsidiaries
or, to the knowledge of the Borrowers, any Person participating in the Loans or
the Letters of Credit (whether as underwriter, advisor, investor, or
otherwise)>.


2.1.4.Voluntary Reduction or Termination of Commitments.


(a)Voluntary Reduction or Termination of U.S. Revolver Commitments and Aggregate
Commitments.


(i)The U.S. Revolver Commitments shall terminate on the U.S. Revolver
Termination Date, unless sooner terminated in accordance with this Agreement.


(ii)Upon at least 30 days’ prior written notice to Administrative Agent,
Borrowers may, at their option, terminate the Aggregate Commitments and this
credit facility. Any notice of termination given by Borrowers shall be
irrevocable (provided, however, that the Borrowers may specify in any such
notice that such termination is conditioned upon the consummation of financing
arrangements). On the termination date, Borrowers shall make Full Payment of all
Obligations.


(iii)U.S. Borrowers may permanently reduce the U.S. Revolver Commitments, on a
Pro Rata basis for each U.S. Revolver Lender, upon at least 30 days’ prior
written notice to Administrative Agent, which notice shall specify the amount of
the reduction and shall be irrevocable once given. Each reduction shall be in a
minimum amount of U.S.$10,000,000, or an increment of U.S.$1,000,000 in excess
thereof.


(b)Voluntary Reduction or Termination of Canadian Commitments.


(i)The Canadian Commitments shall terminate on the Canadian Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 30
days’ prior written notice to Agents, Canadian Borrower may, at its option,
terminate the Canadian Commitments. Any notice of termination given by Canadian
Borrower shall be irrevocable (provided, however, that the Canadian Borrower may
specify in any such notice that such termination is conditioned upon the
consummation of financing arrangements). On the termination date, Canadian
Borrower shall make Full Payment of all Canadian Obligations.


(ii)Canadian Borrower may permanently reduce the Canadian Commitments, on a Pro
Rata basis for each Canadian Lender, upon at least 30 days’ prior written notice
to Agents, which notice shall specify the amount of the reduction and shall be
irrevocable once given. Each reduction shall be in a minimum amount of
U.S.$5,000,000, or an increment of U.S.$1,000,000 in excess thereof.


2.1.5.Overadvances. If the Total U.S. Revolver Outstandings exceed the U.S.
Revolver Borrowing Base (“U.S. Revolver Overadvance”) at any time, the excess
amount shall be payable by U.S. Borrowers on demand by Administrative Agent, but
all such U.S. Revolver Loans shall

-39-

--------------------------------------------------------------------------------




nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Loan Documents. If the Total Canadian Outstandings exceed
the Canadian Borrowing Base (“Canadian Overadvance”) at any time, the excess
amount shall be payable by Canadian Borrower on demand by Canadian Agent, but
all such Canadian Loans shall nevertheless constitute Canadian Obligations
secured by the applicable Collateral and entitled to all benefits of the Loan
Documents. The Applicable Agent may require the Applicable Lenders to honor
requests for Overadvance Loans and to forbear from requiring the applicable
Borrowers to cure an Overadvance, (a) when no other Event of Default is known to
such Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii)(A) if a
U.S. Revolver Overadvance, the Overadvance is not known by the Administrative
Agent to exceed 10% of the U.S. Revolver Borrowing Base and (B) if a Canadian
Overadvance, the Overadvance is not known by the Canadian Agent to exceed 10% of
the Canadian Borrowing Base; and (b) regardless of whether an Event of Default
exists, if the Applicable Agent discovers an Overadvance not previously known by
it to exist (an “Unintentional Overadvance”), if (i)(A) with respect to a
request for a U.S. Revolver Overadvance, the sum of (x) the aggregate amount of
the Unintentional Overadvance under the U.S. Revolver Borrowing Base and (y) the
amount of the request for a U.S. Revolver Overadvance does not exceed 10% of the
U.S. Revolver Borrowing Base, and (B) with respect to a request for a Canadian
Overadvance, the sum of (x) the aggregate amount of the Unintentional
Overadvance under the Canadian Borrowing Base and (y) the request for a Canadian
Overadvance does not exceed 10% of the Canadian Borrowing Base, and (ii) such
Overadvance does not continue for more than 30 consecutive days. In no event
shall Overadvance Loans be required that would cause (1) the Total U.S. Revolver
Outstandings to exceed the Aggregate U.S. Revolver Commitments and (2) the Total
Canadian Outstandings to exceed the Aggregate Canadian Commitments. Any funding
of an Overadvance Loan or sufferance of a U.S. Revolver Overadvance or a
Canadian Overadvance shall not constitute a waiver by the Applicable Agent or
Applicable Lenders of the Event of Default caused thereby. In no event shall any
Borrower or other Obligor be deemed a beneficiary of this Section nor authorized
to enforce any of its terms. Required Lenders may at any time revoke the
Applicable Agent’s authority to make further Overadvance Loans by written notice
to Applicable Agent.


2.1.6.Protective Advances.


(a)U.S. Revolver Protective Advances. The Administrative Agent shall be
authorized, in its discretion, at any time that any conditions in Section 6 are
not satisfied, to make U.S. Revolver Loans as Base Rate Loans (“U.S. Revolver
Protective Advances”), (i) up to an aggregate amount of U.S.$25,000,000
outstanding at any time, if the Administrative Agent deems such Loans necessary
or desirable to preserve or protect Collateral, or to enhance the collectibility
or repayment of Obligations, as long as such Loans do not cause the Total U.S.
Revolver Outstandings to exceed the Aggregate U.S. Revolver Commitments; or (ii)
to pay any other amounts chargeable to Obligors under any Loan Documents,
including interest, costs, fees and expenses. Each U.S. Revolver Lender shall
participate in each U.S. Revolver Protective Advance made to the U.S. Borrowers
on a Pro Rata basis. Required Lenders may at any time revoke Administrative
Agent’s authority to make further U.S. Revolver Protective Advances under clause
(i) by written notice to Administrative Agent. Absent such revocation, the
Administrative Agent’s determination that funding of a U.S. Revolver Protective
Advance is appropriate shall be conclusive.


(b)Canadian Protective Advances. The Canadian Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Canadian Loans as BA Equivalent Rate Loans (“Canadian Protective
Advances”), (i) up to an aggregate amount of the Canadian Dollar Equivalent of
U.S.$5,000,000 outstanding at any time, if the Canadian Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectibility or repayment of Canadian Obligations, as long as such Loans do
not cause the Total Canadian Outstandings to exceed the

-40-

--------------------------------------------------------------------------------




Aggregate Canadian Commitments; or (ii) to pay any other amounts chargeable to
the Canadian Borrower under any Loan Documents, including interest, costs, fees
and expenses. Each Canadian Lender shall participate in each Canadian Protective
Advance made to the Canadian Borrower on a Pro Rata basis. Required Lenders may
at any time revoke Canadian Agent’s authority to make further Canadian
Protective Advances under clause (i) by written notice to Canadian Agent. Absent
such revocation, the Canadian Agent’s determination that funding of a Canadian
Protective Advance is appropriate shall be conclusive.


2.1.7.Increase in U.S. Revolver Commitments or Canadian Commitments. Borrowers
may request an increase in U.S. Revolver Commitments or Canadian Commitments
from time to time upon notice to Administrative Agent, and, if applicable,
Canadian Agent, as long as (a) the requested increase is in a minimum amount of
U.S.$10,000,000 and is offered on the same terms as existing U.S. Revolver
Commitments or Canadian Commitments, except for a closing fee agreed to among
Administrative Agent, Borrowers and the Lenders providing such increase, (b)
subject to clause (e) below, increases under this Section do not exceed
U.S.$100,000,000<150,000,000> in the aggregate and no more than three increases
are made, (c) no reduction in U.S. Revolver Commitments or Canadian Commitments
pursuant to Section 2.1.4 has occurred prior to the requested increase, (d) to
the extent any such increase is made to the Canadian Commitments, such increase
shall result in an increase in the U.S. Revolver Commitments in an amount such
that the ratio of the U.S. Revolver Commitments to the Canadian Commitments
immediately following such increase is not less than the ratio that existed
immediately prior to such increase, and (e) no Default or Event of Default
exists at the time of any such increase. Administrative Agent shall promptly
notify the Applicable Lenders of the requested increase and, within 10 Business
Days thereafter, each Applicable Lender shall notify Administrative Agent if and
to what extent such Lender commits to increase its U.S. Revolver Commitment
and/or Canadian Commitment, as the case may be. Any Lender not responding within
such period shall be deemed to have declined an increase. If Lenders fail to
commit to the full requested increase, Eligible Assignees may issue additional
U.S. Revolver Commitments or Canadian Commitments and become Lenders hereunder
upon entering into joinder documentation reasonably acceptable to Administrative
Agent. Administrative Agent may allocate, in its discretion, the increased U.S.
Revolver Commitments or Canadian Commitments among committing Applicable Lenders
and, if necessary, Eligible Assignees. Provided the conditions set forth in
Sections 6.2 and 6.3 are satisfied, total U.S. Revolver Commitments or Canadian
Commitments shall be increased by the requested amount (or such lesser amount
committed by Applicable Lenders and Eligible Assignees) on a date agreed upon by
Administrative Agent and Borrower Agent, but no later than 45 days following
Borrowers’ increase request. Administrative Agent, Canadian Agent (if
applicable), Borrowers, and new and existing Applicable Lenders shall execute
and deliver such documents and agreements (including legal opinions) as
Administrative Agent deems appropriate to evidence or in connection with the
increase in and allocations of U.S. Revolver Commitments or Canadian
Commitments. On the effective date of an increase, (i) all outstanding
applicable Loans, applicable LC Obligations and other exposures under the U.S.
Revolver Commitments or Canadian Commitments shall be reallocated among
Applicable Lenders, and settled by the Applicable Agent if necessary, in
accordance with Applicable Lenders’ adjusted shares of such U.S. Revolver
Commitments or Canadian Commitments and (ii) Borrowers shall pay all fees and
expenses incurred in connection with such increase (including any breakage
costs).


2.2.[Intentionally Omitted.]


2.3.Letter of Credit Facility.


2.3.1.Issuance of Letters of Credit. Each Issuing Bank shall issue Letters of
Credit (x) for the account of the U.S. Borrowers denominated in U.S. Dollars or
(y) for the account of the

-41-

--------------------------------------------------------------------------------




Canadian Borrower denominated in Canadian Dollars from time to time until 30
days prior to the Applicable Commitment Termination Date on the terms set forth
herein, including the following:


(a)Each Borrower acknowledges that each Issuing Bank’s issuance of any Letter of
Credit is conditioned upon such Issuing Bank’s receipt of an LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as such Issuing Bank may customarily require for issuance of a letter
of credit of similar type and amount. No Issuing Bank shall have any obligation
to issue any Letter of Credit unless (i) such Issuing Bank receives an LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each U.S. LC Condition or Canadian LC Condition, as the
case may be, is satisfied; and (iii) if a Defaulting Lender exists, such Lender
or Borrowers have entered into arrangements satisfactory to the Applicable Agent
and the applicable Issuing Bank to eliminate any Fronting Exposure associated
with such Lender. If, in sufficient time to act, the applicable Issuing Bank
receives written notice from Required Lenders that a U.S. LC Condition or
Canadian LC Obligation<Condition>, as the case may be, has not been satisfied,
such Issuing Bank shall not issue the requested Letter of Credit. Prior to
receipt of any such notice, no Issuing Bank shall be deemed to have knowledge of
any failure of U.S. LC Conditions or Canadian LC Conditions.


(b)Letters of Credit may be requested by a U.S. Borrower or Canadian Borrower to
support obligations incurred in the Ordinary Course of Business, or as otherwise
approved by the Applicable Agent. The renewal or extension of any Letter of
Credit shall be treated as the issuance of a new Letter of Credit, except that
delivery of a new LC Application shall be required at the discretion of the
applicable Issuing Bank.


(c)Borrowers assume all risks of the acts, omissions or misuses of any Letter of
Credit by the beneficiary. In connection with issuance of any Letter of Credit,
no Agent, Issuing Bank or Lender shall be responsible for the existence,
character, quality, quantity, condition, packing, value or delivery of any goods
purported to be represented by any Documents; any differences or variation in
the character, quality, quantity, condition, packing, value or delivery of any
goods from that expressed in any Documents; the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Documents or of any endorsements
thereon; the time, place, manner or order in which shipment of goods is made;
partial or incomplete shipment of, or failure to ship, any goods referred to in
a Letter of Credit or Documents; any deviation from instructions, delay, default
or fraud by any shipper or other Person in connection with any goods, shipment
or delivery; any breach of contract between a shipper or vendor and a Borrower;
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone or
otherwise; errors in interpretation of technical terms; the misapplication by a
beneficiary of any Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any Issuing Bank, any Agent or any
Lender, including any act or omission of a Governmental Authority. The rights
and remedies of each Issuing Bank under the Loan Documents shall be cumulative.
Each Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against Borrowers are discharged with proceeds of any
Letter of Credit.


(d)In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, the applicable Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by such
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. Each Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. Each Issuing Bank may employ agents and attorneys-in-fact
in connection

-42-

--------------------------------------------------------------------------------




with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.


2.3.2.Reimbursement; Participations.


(a)If any Issuing Bank honors any request for payment under a Letter of Credit,
the applicable Borrower or Borrowers shall pay to such Issuing Bank, on the same
day (“Reimbursement Date”), the amount paid by such Issuing Bank under such
Letter of Credit, together with interest at the interest rate for (i) Base Rate
Loans, in the case of Letters of Credit issued in U.S. Dollars and (ii) BA
Equivalent Rate Loans, in the case of Letters of Credit issued in Canadian
Dollars, from the Reimbursement Date until payment by such Borrower or
Borrowers. The obligation of the applicable Borrower or Borrowers to reimburse
Issuing Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary. Regardless of whether Borrower Agent or the
Canadian Borrower submits a Notice of Borrowing, the applicable Borrower or
Borrowers shall be deemed to have requested a Borrowing of (x) Base Rate Loans,
in the case of Letters of Credit issued in U.S. Dollars and (y) BA Equivalent
Rate Loans, in the case of Letters of Credit issued in Canadian Dollars, in an
amount necessary to pay all amounts due the applicable Issuing Bank on any
Reimbursement Date and each U.S. Revolver Lender and Canadian Lender, as the
case may be, agrees to fund its Pro Rata share of such Borrowing whether or not
the U.S. Revolver Commitments or Canadian Commitments, as the case may be, have
terminated, a U.S. Revolver Overadvance or Canadian Overadvance, as the case may
be, exists or is created thereby, or the conditions in Section 6 are satisfied.


(b)Upon issuance of a Letter of Credit, (i) in<(i) In> the case of a Letter of
Credit issued for the account or benefit of the U.S. Borrower, each U.S.
Revolver Lender and (ii) in the case of a Letter of Credit issued for the
account or benefit of the Canadian Borrower, each Canadian Lender, shall be
deemed to have<hereby> irrevocably and unconditionally purchased<purchases> from
the applicable Issuing Bank, without recourse or warranty, an undivided Pro Rata
interest and participation in all applicable LC Obligations relating to the
Letter of Credit. <Issuing Bank is issuing Letters of Credit in reliance upon
this participation. >If any Issuing Bank makes any payment under a Letter of
Credit and the applicable Borrower or Borrowers do not reimburse such payment on
the Reimbursement Date, the Applicable Agent shall promptly notify the
Applicable Lenders and each such Lender shall promptly (within one Business Day)
and unconditionally pay to the Applicable Agent, for the benefit of such Issuing
Bank, the Lender’s Pro Rata share of such payment. Upon request by a Lender, the
applicable Issuing Bank shall furnish copies of any Letters of Credit and LC
Documents in its possession at such time.


(c)The obligation of each Lender to make payments to the Applicable Agent for
the account of the applicable Issuing Bank in connection with such Issuing
Bank’s payment under a Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or the existence of<any waiver by Issuing Bank of a requirement
that exists for its protection (and not a Borrower’s protection) or that does
not materially prejudice a Borrower; any honor of an electronic demand for
payment even if a draft is required; any payment of an item presented after a
Letter of Credit’s expiration date if authorized by the UCC or applicable
customs or practices; or> any setoff or defense that any Obligor may have with
respect to any Obligations. No Issuing Bank assumes any responsibility for any
failure or delay in performance or any breach by any Borrower or other Person of

-43-

--------------------------------------------------------------------------------




any obligations under any LC Documents. No Issuing Bank makes to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. No Issuing Bank shall be responsible to
any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.


(d)No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of its gross negligence or willful misconduct.
Issuing Bank may refrain from taking any action with respect to a Letter of
Credit until it receives written instructions from Required<(and in its
discretion, appropriate assurances) from the> Lenders.


2.3.3.Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that U.S. Revolver Availability or Canadian Availability, as
the case may be, is less than zero, (c) after the Applicable Commitment
Termination Date, or (d) within five (5) Business Days prior to the Applicable
Termination Date, then the applicable Borrower or Borrowers shall, at the
applicable Issuing Bank’s or the Applicable Agent’s request, Cash Collateralize
the stated amount of all outstanding Letters of Credit issued for the account or
benefit of such Borrower or Borrowers and pay to each applicable Issuing Bank
the amount of all other outstanding LC Obligations of such Borrower or Borrowers
owed to such Issuing Bank. The applicable Borrower or Borrowers shall, on demand
by the applicable Issuing Bank or the Applicable Agent from time to time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender that has not been
Cash Collateralized by such Defaulting Lender. If any Borrower fails to provide
any Cash Collateral as required hereunder, the Applicable Lenders may (and shall
upon direction of the Applicable Agent) advance, as U.S. Revolver Loans or
Canadian Loans, as the case may be, the amount of the Cash Collateral required
(whether or not the U.S. Revolver Commitments or Canadian Commitments, as the
case may be, have terminated, a U.S. Revolver Overadvance or Canadian
Overadvance, as the case may be, exists or the conditions in Section 6 are
satisfied).


2.3.4.Resignation of Issuing Banks. Any Issuing Bank may resign at any time upon
notice to the Applicable Agent and the applicable Borrower or Borrowers. On and
after the effective date of such resignation, such Issuing Bank shall have no
obligation to issue, amend, renew, extend or otherwise modify any Letter of
Credit, but shall continue to have all rights and other obligations of an
Issuing Bank hereunder relating to any Letter of Credit issued by such Issuing
Bank prior to such date. The Applicable Agent shall promptly appoint a
replacement Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to the applicable Borrower or Borrowers.


SECTION 3.INTEREST, FEES AND CHARGES


3.1.Interest.


3.1.1.Rates and Payment of Interest.


(a)The Obligations shall bear interest (i) if a Base Rate Loan, at the Base Rate
in effect from time to time, plus the Applicable Margin; (ii) if a Canadian
Prime Rate Loan, at the Canadian Prime Rate in effect from time to time, plus
the Applicable Margin; (iii) if a LIBOR Loan, at LIBOR for the applicable
Interest Period, plus the Applicable Margin; (iv) if a BA Equivalent Rate Loan,
at the BA Equivalent Rate for the applicable Interest Period, plus the
Applicable Margin; and (v) if any other Obligation (including, to the extent
permitted by law, interest not paid when due), at the Applicable

-44-

--------------------------------------------------------------------------------




Floating Rate in effect from time to time, plus the Applicable Margin. Interest
shall accrue from the date the Loan is advanced or the Obligation is incurred or
payable, until paid by the applicable Borrower or Borrowers. If a Loan is repaid
on the same day made, one day’s interest shall accrue.


(b)During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Administrative Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment). Each Borrower acknowledges that the cost
and expense to Agents and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is fair and reasonable compensation for
this.


(c)Interest accrued on the Loans shall be due and payable in arrears, (i) (x)
with respect to any Applicable Offered Rate Loan, the last day of the Interest
Period applicable to such Loan; provided, however, that if any Interest Period
for an Applicable Offered Rate Loan exceeds three (3) months, interest accrued
on such Loan shall also be due and payable on the respective dates that fall
every three (3) months after the beginning of such Interest Period and (y) with
respect any Applicable Floating Rate Loan, on the first day of each month; (ii)
on any date of prepayment, with respect to the principal amount of Loans being
prepaid; and (iii) on the Applicable Commitment Termination Date. Interest
accrued on any other Obligations shall be due and payable as provided in the
Loan Documents and, if no payment date is specified, shall be due and payable on
demand. Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.


3.1.2.Application of Applicable Offered Rate to Outstanding Loans.


(a)Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of Base Rate Loans to, or
to continue any Applicable Offered Rate Loan at the end of its Interest Period
as, an Applicable Offered Rate Loan. During any Default or Event of Default, the
Administrative Agent may (and shall at the direction of Required Lenders)
declare that no Loan may be made, converted or continued as an Applicable
Offered Rate Loan.


(b)Whenever Borrowers desire to convert or continue Loans as Applicable Offered
Rate Loans, Borrower Agent or the Canadian Borrower, as the case may be, shall
give Administrative Agent or the Canadian Agent, as the case may be, a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three Business Days
before the requested conversion or continuation date. Promptly after receiving
any such notice, the Applicable Agent shall notify each Applicable Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be 30 days if not specified). If, upon
the expiration of any Interest Period in respect of any Applicable Offered Rate
Loans, (i) Borrower Agent shall have failed to deliver a Notice of
Conversion/Continuation, it shall be deemed to have elected to convert such
Loans into Base Rate Loans and (ii) the Canadian Borrower shall have failed to
deliver a Notice of Conversion/Continuation, it shall be deemed to have elected
to continue such Loan as a BA Equivalent Rate Loan with an Interest Period of
one month<. Administrative Agent does not warrant or accept responsibility for,
nor shall it have any liability with respect to, administration, submission or
any other matter related to any rate described in the definition of LIBOR>.


3.1.3.Interest Periods. In connection with the making, conversion or
continuation of any Applicable Offered Rate Loans, Borrower Agent or the
Canadian Borrower, as the case may be, shall select an interest period
(“Interest Period”) to apply, which interest period shall be a period of one
month, two months, three months, six months or, with the approval of all
affected Lenders, nine months; provided, however, that:

-45-

--------------------------------------------------------------------------------






(a)the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, an Applicable Offered Rate Loan, and shall expire on the
numerically corresponding day in the applicable calendar month at its end;


(b)if any Interest Period commences on a day for which there is no corresponding
day in the applicable calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and


(c)no Interest Period shall extend beyond the Applicable Termination Date.


3.1.4.Interest Rate Not Ascertainable. If the Applicable Agent shall determine
that on any date for determining LIBOR or the BA Equivalent Rate, adequate and
fair means do not exist for ascertaining such rate on the basis provided herein,
then the Applicable Agent shall immediately notify the applicable Borrower or
Borrowers of such determination. Until the Applicable Agent notifies the
applicable Borrower or Borrowers that such circumstance no longer exists, the
obligation of the Applicable Lenders to make Applicable Offered Rate Loans shall
be suspended, and no further Loans may be converted into or continued as
Applicable Offered Rate Loans.


3.2.Fees.


3.2.1.Unused Line Fees.


(a)U.S. Borrowers shall pay to Administrative Agent, for the Pro Rata benefit of
U.S. Revolver Lenders, a fee equal to the Unused Line Fee Rate times the amount
by which the U.S. Revolver Commitments exceed the average daily Total U.S.
Revolver Outstandings during any Fiscal Quarter. Such fee shall be payable in
arrears, on the first day of each calendar quarter and on the U.S. Revolver
Commitment Termination Date. For the avoidance of doubt, the outstanding amount
of Swingline Loans made to the U.S. Borrowers shall not be counted toward or
considered usage of the U.S. Revolver Commitments for purposes of determining
the unused line fee.


(b)Canadian Borrower shall pay to Canadian Agent, for the Pro Rata benefit of
Canadian Lenders, a fee equal to the Unused Line Fee Rate times the amount by
which the Canadian Commitments exceed the average daily Total Canadian
Outstandings during any Fiscal Quarter. Such fee shall be payable in arrears, on
the first day of each calendar quarter and on the Canadian Commitment
Termination Date. For the avoidance of doubt, the outstanding amount of
Swingline Loans made to the Canadian Borrower shall not be counted toward or
considered usage of the Canadian Commitments for purposes of determining the
unused line fee.


3.2.2.LC Facility Fees. The applicable Borrower or Borrowers shall pay (a) to
the Applicable Agent, for the Pro Rata benefit of the Applicable Lenders, a fee
equal to the Applicable Margin in effect for Applicable Offered Rate Loans times
the average daily stated amount of Letters of Credit issued for the account or
benefit of such Borrower or Borrowers, which fee shall be payable monthly in
arrears, on the first day of each month; (b) to the applicable Issuing Bank, for
its own account, a fronting fee equal to 0.125% per annum on the stated amount
of each Letter of Credit issued by it for the account or benefit of such
Borrower or Borrowers (or such other amount as may be mutually agreed by such
Borrower(s) and such Issuing Bank), which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to the applicable Issuing Bank,
for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of
Letters of Credit issued for the account or benefit of such Borrower or
Borrowers, which charges shall be

-46-

--------------------------------------------------------------------------------




paid as and when incurred. During an Event of Default, the fee payable under
clause (a) shall, subject to the Interest Act (Canada), be increased by 2% per
annum.


3.2.3.Administrative Agent Fees. Borrowers shall pay to the Administrative
Agent, for its own account, the fees described in the Fee Letter and any other
fee letter executed in connection with this Agreement.


3.3.Computation of Interest, Fees, Yield Protection. All computations of
interest for Applicable Offered Rate Loans shall be made on the basis of a year
of 360 days and actual days elapsed. All other computations of interest, as well
as fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 365 days. For the purposes of the
Interest Act (Canada), (a) whenever a rate of interest or fee rate hereunder is
calculated on the basis of a year (the “deemed year”) that contains fewer days
than the actual number of days in the calendar year of calculation, such rate of
interest or fee rate shall be expressed as a yearly rate by multiplying such
rate of interest or fee rate by the actual number of days in the calendar year
of calculation (365) and dividing it by the number of days in the deemed year,
(b) the principle of deemed reinvestment of interest shall not apply to any
interest calculation hereunder and (c) the rates of interest stipulated herein
are intended to be nominal rates and not effective rates or yields. Each
determination by any Agent of any interest, fees or interest rate hereunder
shall be final, conclusive and binding for all purposes, absent manifest error.
All fees shall be fully earned when due and shall not be subject to rebate,
refund or proration. All fees payable under Section 3.2 are compensation for
services and are not intended to be, and to the extent permitted by Applicable
Law shall not be deemed to be, interest or any other charge for the use,
forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent
or the Canadian Borrower, as the case may be, by the Applicable Agent or the
affected Lender, as applicable, shall be final, conclusive and binding for all
purposes, absent manifest error, and the applicable Borrower or Borrowers shall
pay such amounts to the appropriate party within 10 days following receipt of
the certificate.


3.4.Reimbursement Obligations. Borrowers shall reimburse Agents and Lenders for
all Extraordinary Expenses. Borrowers shall also reimburse Agents for all
reasonable legal, accounting, appraisal, consulting, and other fees, costs and
expenses incurred by them in connection with (a) negotiation and preparation of
any Loan Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including <(i) >any actions taken to perfect
or maintain priority of each Agent’s Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral< and (ii) the Platform or
any other dedicated agency web page on the internet to distribute to the Lenders
and to other investors or potential investors any required documentation and
financial information regarding the Loan Documents and the Loans>; and (c)
subject to the limits of Section 10.1.1(b), each inspection, audit or appraisal
with respect to any Obligor or Collateral, whether prepared by any Agent’s
personnel or a third party. Legal, accounting and consulting fees may be charged
to Borrowers by Agents’ professionals at their usual and customary hourly rates
for similar services, regardless of any reduced or alternative fee billing
arrangements that any Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction. Borrowers
acknowledge that counsel may provide the Administrative Agent with a benefit,
such as a discount, credit or other accommodation, based on counsel’s overall
relationship with the Administrative Agent, including fees paid hereunder. If,
for any reason (including inaccurate reporting on financial statements or a
Compliance Certificate), it is determined that a higher Applicable Margin should
have applied to a period than was actually applied, then the proper margin shall
be applied retroactively and Borrowers shall immediately pay to the Applicable
Agent, for the Pro Rata benefit of the Applicable Lenders, an amount equal to
the difference between the amount of interest and fees that would have accrued
using the proper margin and the amount actually paid. All amounts payable by
Borrowers under this Section shall be due on demand.

-47-

--------------------------------------------------------------------------------






3.5.Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans or BA Equivalent Rate Loans, or to determine or charge interest rates
based upon any Applicable Offered Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, U.S. Dollars or Canadian Dollars in the London
interbank market, any other relevant interbank market or the position of such
Lender in such market then, on notice thereof by such Lender to the Applicable
Agent, any obligation of such Lender to make or continue Applicable Offered Rate
Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended until such
Lender notifies the Applicable Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, Borrowers shall
prepay all Applicable Offered Rate Loans of such Lender or, in the case of the
U.S. Borrowers and if applicable, convert all LIBOR Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such Base Rate
Loans. Upon any such prepayment or conversion, Borrowers shall also pay accrued
interest on the amount so prepaid or converted.


3.6.Inability to Determine Rates. If Required Lenders notify the<The> Applicable
Agent that for any reason<will promptly notify Borrower Agent and Lenders if,>
in connection with a<any> request for a Borrowing of, or conversion to or
continuation of, an Applicable Offered Rate Loan (a<) such Agent determines that
(i>) deposits (whether in U.S. Dollars or Canadian Dollars) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Loan, <or >(b<ii>)
adequate and reasonable means do not exist for determining LIBOR or the BA
Equivalent Rate for the requested Interest Period, or (c)<b) such Agent or
Required Lenders determine for any reason that> LIBOR or the BA Equivalent Rate
for the requested Interest Period does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, then the Applicable Agent will
promptly so notify Borrower Agent or the Canadian Borrower, as the case may be,
and each Applicable Lender. Thereafter, the obligation of the Applicable Lenders
to make or maintain LIBOR Loans or BA Equivalent Rate Loans, as the case may be,
shall be suspended until the Applicable Agent (upon instruction by Required
Lenders) revokes<withdraws> such notice. Upon receipt of such notice, Borrower
Agent or the Canadian Borrower, as the case may be, may revoke any pending
request for a Borrowing of, conversion to or continuation of an Applicable
Offered Rate Loan (and, in the case of the revocation of a request for a
continuation of a BA Equivalent Rate Loan, the Canadian Borrower shall prepay
such BA Equivalent Rate Loan) or, failing that, solely with respect to the
Borrower Agent, the Borrower Agent will be deemed to have submitted a request
for a Base Rate Loan.


3.7.Increased Costs; Capital Adequacy.


3.7.1.Change in Law<Increased Costs Generally>. If any Change in Law shall:


(a)impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or any Issuing
Bank;


(b)subject any Lender or any Issuing Bank to any Tax with respect to any Loan,
Loan Document, Letter of Credit or participation in LC Obligations, or change
the basis of taxation of payments to such Lender or such Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 5.9 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or such Issuing Bank); or<Recipient to Taxes (other than (i)
Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (iii) Connection

-48-

--------------------------------------------------------------------------------




Income Taxes) with respect to any Loan, Letter of Credit, U.S. Revolver
Commitment, Canadian Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or>


(c)impose on any Lender, any Issuing Bank or any interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or U.S. Revolver Commitment or Canadian
Commitment;


and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan, U.S. Revolver Commitment or Canadian Commitment, <or
converting to or continuing any interest option for a Loan, >or to increase the
cost to such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit< (or of maintaining its obligation to
participate in or to issue any Letter of Credit)>, or to reduce the amount of
any sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or such Issuing Bank, the applicable Borrower or Borrowers will pay to
such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.
3.7.2.Capital Adequacy<Requirements>. If any Lender or any Issuing Bank
determines that any Change in Law affecting such Lender or such Issuing Bank or
any Lending Office of such Lender or such Lender’s or such Issuing Bank’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s, such Issuing Bank’s or
such holding company’s capital as a consequence of this Agreement, or such
Lender’s or such Issuing Bank’s U.S. Revolver Commitments, Canadian Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, such Issuing Bank or such holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s,
such Issuing Bank’s and such holding company’s policies with respect to capital
adequacy), then from time to time the applicable Borrower or Borrowers will pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate it or its holding company for any such reduction
suffered.


3.7.3.Compensation. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or an Issuing Bank for any increased costs
incurred or reductions suffered more than nine months prior to the date that the
Lender or the Issuing Bank notifies Borrower Agent or the Canadian Borrower, as
the case may be, of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


3.8.Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if any Borrower is required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

-49-

--------------------------------------------------------------------------------






3.9.Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, an Applicable Offered Rate
Loan does not occur on the date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation (whether or not withdrawn), (b) any repayment
or conversion of an Applicable Offered Rate Loan occurs on a day other than the
end of its Interest Period, (c) the applicable Borrower or Borrowers fail to
repay an Applicable Offered Rate Loan when required hereunder, or (d) a Lender
(other than a Defaulting Lender) is required to assign an Applicable Offered
Rate Loan prior to the end of its Interest Period pursuant to Section 13.4, then
the applicable Borrower or Borrowers shall pay to the Applicable Agent its
customary administrative charge and to each Applicable Lender all resulting
losses and expenses, including loss of anticipated profits and any loss or
expense arising from liquidation or redeployment of funds or from fees payable
to terminate deposits of matching funds. Lenders shall not be required to
purchase U.S. Dollar or Canadian Dollar deposits in any interbank or offshore
U.S. Dollar or Canadian Dollar market to fund any Applicable Offered Rate Loan,
but this Section shall apply as if each Lender had purchased such deposits.


3.10.Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If any Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by an Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. In addition to the foregoing, if any provision of this Agreement or
of any of the other Loan Documents would obligate the Canadian Borrower or any
other Obligor to make any payment of “interest” (as defined in Section 347 (the
“Criminal Code Section”) of the Criminal Code (Canada)) or other amount payable
to any Canadian Lender in an amount or calculated at a rate that would exceed
the effective annual rate of interest lawfully permitted under the Criminal Code
Section on the “credit advanced” (as defined in the Criminal Code Section) or
would otherwise be prohibited by law or would result in a receipt by such
Canadian Lender of “interest” at a “criminal rate” (as such terms are defined in
the Criminal Code Section) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Canadian Lender of interest
at a criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (i) first, by reducing the amount or rate of interest required to be
paid to such Canadian Lender under this Agreement, and (ii) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
to such Canadian Lender which would constitute “interest” for purposes of the
Criminal Code Section. Any amount or rate of interest referred to in this
Agreement shall be determined in accordance with GAAP as an effective annual
rate of interest over the term that the applicable Loan remains outstanding on
the assumption that any charges, fees or expenses that fall within the meaning
of “interest” under the Criminal Code Section shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from the Closing Date to the Applicable Termination
Date and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by Applicable Agent shall be conclusive, absent
manifest error, for the purposes of such determination.



-50-

--------------------------------------------------------------------------------






SECTION 4.LOAN ADMINISTRATION


4.1.Manner of Borrowing and Funding Loans.


4.1.1.Notice of Borrowing.


(a)Whenever (x) U.S. Borrowers desire funding of a Borrowing of U.S. Revolver
Loans, Borrower Agent shall give Administrative Agent, and (y) Canadian Borrower
desires funding of a Borrowing of Canadian Loans, Canadian Borrower shall give
Canadian Agent, a Notice of Borrowing. Such notice must be received by the
Applicable Agent no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of Applicable
Offered Rate Loans. Notices received after 11:00 a.m. shall be deemed received
on the next Business Day. Each Notice of Borrowing shall be irrevocable and
shall specify (A) the amount of the Borrowing, (B) the requested funding date
(which must be a Business Day), (C) whether the Borrowing is to be made as Base
Rate Loans or LIBOR Loans, in the case of U.S. Revolver Loans, and (D) in the
case of LIBOR Loans or BA Equivalent Rate Loans, the duration of the applicable
Interest Period (which shall be deemed to be one month if not specified).


(b)Unless payment is otherwise timely made by Borrowers, the becoming due of any
Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Loans on the due
date, in the amount of such Obligations. The proceeds of such Loans shall be
disbursed as direct payment of the relevant Obligation. In addition, the
Applicable Agent may, at its option, charge such Obligations against any
operating, investment or other account of a U.S. Borrower or Canadian Borrower,
as the case may be, maintained with such Agent or any of its Affiliates.


(c)If any Borrower maintains any disbursement account with any Agent or any
Affiliate of any Agent, then presentation for payment of any Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Loan, in the case of the U.S. Borrowers, or a BA Equivalent Rate Loan,
in the case of the Canadian Borrower, on the date of such presentation, in the
amount of the Payment Item. The proceeds of such Loan may be disbursed directly
to the disbursement account.


4.1.2.Fundings by Lenders. Each Applicable Lender shall timely honor its U.S.
Revolver Commitment or Canadian Commitment, as the case may be, by funding its
Pro Rata share of each Borrowing of Loans that is properly requested hereunder.
Except for Borrowings to be made as Swingline Loans, the Applicable Agent shall
endeavor to notify the Applicable Lenders of each Notice of Borrowing (or deemed
request for a Borrowing) by 12:00 noon on the proposed funding date for Base
Rate Loans or by 3:00 p.m. at least two Business Days before any proposed
funding of Applicable Offered Rate Loans. Each Applicable Lender shall fund to
the Applicable Agent such Lender’s Pro Rata share of the Borrowing to the
account specified by the Applicable Agent in immediately available funds not
later than 2:00 p.m. on the requested funding date, unless the Applicable
Agent’s notice is received after the times provided above, in which case the
Applicable Lender shall fund its Pro Rata share by 11:00 a.m. on the next
Business Day. Subject to its receipt of such amounts from the Applicable
Lenders, the Applicable Agent shall disburse the proceeds of the Loans as
directed by Borrower Agent or the Canadian Borrower, as the case may be. Unless
the Applicable Agent shall have received (in sufficient time to act) written
notice from a Lender that it does not intend to fund its Pro Rata share of a
Borrowing, the Applicable Agent may assume that such Lender has deposited or
promptly will deposit its share with such Agent, and such Agent may disburse a
corresponding amount to U.S. Borrowers or the Canadian Borrower, as the case may
be. If a Lender’s share of any Borrowing or of any settlement pursuant to
Section 4.1.3(b) is not received by the Applicable Agent, then the applicable
Borrower or Borrowers

-51-

--------------------------------------------------------------------------------




agree to repay to the Applicable Agent on demand the amount of such share,
together with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.


4.1.3.Swingline Loans; Settlement.


(a)The Administrative Agent may, but shall not be obligated to<in its
discretion>, advance Swingline Loans to the U.S. Borrowers, up to an aggregate
outstanding amount equal to U.S.$35,000,000,<45,000,000,> and the Canadian Agent
may, but shall not be obligated to, advance Swingline Loans to the Canadian
Borrower, up to an aggregate outstanding amount equal to U.S.$3,500,000, unless,
in either case, the funding is specifically required to be made by the Canadian
Lenders hereunder and, provided, that the aggregate outstanding amount of all
Swingline Loans shall not exceed U.S.$35,000,000<45,000,000> at any time. Each
Swingline Loan to the U.S. Borrowers shall constitute a Base Rate Loan and each
Swingline Loan to the Canadian Borrower shall constitute a Canadian Prime Rate
Loan for all purposes, except that payments thereon shall be made to the
Applicable Agent for its own account< until Lenders have funded their
participations therein as provided below>. The obligation of Borrowers to repay
Swingline Loans shall be evidenced by the records of the Applicable Agent and
need not be evidenced by any promissory note.


(b)Settlement among the Applicable Lenders and the Applicable Agent with respect
to Swingline Loans and other Loans shall take place on a date determined from
time to time by such Agent (but at least weekly), <on a Pro Rata basis >in
accordance with the Settlement Report delivered by the Applicable Agent to the
Applicable Lenders. Between settlement dates, the Applicable Agent may in its
discretion apply payments on Loans to Swingline Loans, regardless of any
designation by any Borrower or any provision herein to the contrary. Each
Lender’s obligation to make settlements with any Agent is< hereby purchases,
without recourse or warranty, an undivided Pro Rata participation in all
Swingline Loans outstanding from time to time until settled. If a Swingline Loan
cannot be settled among Lenders, whether due to an Obligor’s Insolvency
Proceeding or for any other reason, each Lender shall pay the amount of its
participation in the Loan to the Applicable Agent, in immediately available
funds, within one Business Day after the Applicable Agent’s request therefor.
Lenders’ obligations to make settlements and to fund participations are>
absolute<, irrevocable> and unconditional, without offset, counterclaim or other
defense, and whether or not the U.S. Revolver Commitments or Canadian
Commitments, as the case may be, have terminated, a U.S. Revolver Overadvance or
Canadian Overadvance exists or the conditions in Section 6 are satisfied. If,
due to an Insolvency Proceeding with respect to a Borrower or otherwise, any
Swingline Loan may not be settled among the Applicable Lenders hereunder, then
each Applicable Lender shall be deemed to have purchased from the Applicable
Agent a Pro Rata participation in such Loan and shall transfer the amount of
such participation to such Agent, in immediately available funds, within one
Business Day after such Agent’s request therefor.


4.1.4.Notices. Borrowers may request, convert or continue Loans, select interest
rates, and transfer funds based on telephonic or e-mailed instructions to the
Applicable Agent. Borrowers shall confirm each such request by prompt delivery
to the Applicable Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if such notice differs materially
from the action taken by the Applicable Agent or the Applicable Lenders pursuant
to the telephonic or e-mailed instructions from Borrowers, the records of such
Agent and such Lenders shall govern. No Agent or Lender shall have any liability
for any loss suffered by a Borrower as a result of any Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by any Agent or any Lender to be a person
authorized to give such instructions on a Borrower’s behalf.

-52-

--------------------------------------------------------------------------------






4.2.Defaulting Lender.


4.2.1.Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations <or rights >to fund or acquire participations in Loans or<,
participate in or receive collections with respect to Loans and> Letters of
Credit< (including existing Swingline Loans, Protective Advances and LC
Obligations)>, each Agent may exclude the U.S. Revolver Commitments, Canadian
Commitments and Loans of any<a> Defaulting Lender(s) from the calculation of Pro
Rata shares. A Defaulting Lender shall have no right to vote on any amendment,
waiver or other modification of a Loan Document, except as provided in Section
14.1.1(c).


4.2.2.Payments; Fees. Each Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to such Agent such amounts
until all Obligations owing to such Agent, non-Defaulting Lenders and other
Secured Parties have been paid in full. Each Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations, use the funds to Cash Collateralize
such Lender’s Fronting Exposure, or readvance the amounts to Borrowers
hereunder. A Lender shall not be entitled to receive any fees accruing hereunder
during the period in which it is a Defaulting Lender, and the unfunded portion
of its U.S. Revolver Commitment and/or Canadian Commitment shall be disregarded
for purposes of calculating the unused line fee under Section 3.2.1. To the
extent any LC Obligations owing to a Defaulting Lender are reallocated to other
Lenders, Letter of Credit fees attributable to such LC Obligations under Section
3.2.2 shall be paid to such other Lenders. The Applicable Agent shall be paid
all Letter of Credit fees attributable to LC Obligations that are not so
reallocated.


4.2.3.Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata shares (calculated without regard to such Defaulting
Lender’s U.S Revolver Commitment and/or Canadian Commitment, as applicable) but
only to the extent that (a) the conditions set forth in Section 6.2 are
satisfied at the time of such reallocation (and, unless the Borrower Agent shall
have otherwise notified the Administrative Agent at such time, the Borrowers
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (b) such reallocation does not cause (i) the U.S.
Revolver Loans and participation in U.S. LC Obligations of any Non-Defaulting
Lender that is a U.S. Revolver Lender to exceed such Non-Defaulting Lender’s
U.S. Revolver Commitment, or (ii) the Canadian Loans and participation in
Canadian LC Obligations of any Non-Defaulting Lender that is a Canadian Lender
to exceed such Non-Defaulting Lender’s Canadian Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.


4.2.4.Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in Section 4.2.3 above cannot, or can only partially, be effected, the
Borrowers shall, subject to Section 4.5, without prejudice to any right or
remedy available to them hereunder or under Applicable Law, (a) first, prepay
Swingline Loans in an amount equal to the Fronting Exposure of the Lenders
holding Swingline Loans and (b) second, Cash Collateralize the Issuing Banks’
Fronting Exposure in accordance with the procedures set forth in Section 2.3.3.


4.2.5.Cure. <Status; Cure. The Applicable Agent may determine in its discretion
that a Lender constitutes a Defaulting Lender and the effective date of such
status shall be conclusive and binding on all parties, absent manifest error.
>Borrowers, the Applicable Agent and the applicable Issuing Bank may agree in
writing that a Lender is no longer a Defaulting Lender. At such time,

-53-

--------------------------------------------------------------------------------




<whereupon >Pro Rata shares shall be reallocated without exclusion of such<the
reinstated> Lender’s U.S. Revolver Commitments, Canadian Commitments and Loans,
and all outstanding Loans, LC Obligations and other exposures under the U.S.
Revolver Commitments and Canadian Commitments shall be reallocated among the
Applicable Lenders and settled by the Applicable Agent (with appropriate
payments by the reinstated Lender<, including payment of any breakage costs for
reallocated LIBOR Loans>) in accordance with the readjusted Pro Rata shares.
Unless expressly agreed by Borrowers, the Applicable Agent and the applicable
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender. The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.


4.3.Number and Amount of Applicable Offered Rate Loans; Determination of Rate.
Each Borrowing of Applicable Offered Rate Loans when made shall be in a minimum
amount of U.S.$1,000,000, plus any increment of U.S.$1,000,000 in excess
thereof. No more than 16 Borrowings of Applicable Offered Rate Loans may be
outstanding at any time, and all Applicable Offered Rate Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose. Upon determining LIBOR or the BA
Equivalent Rate, as the case may be, for any Interest Period requested by U.S.
Borrowers or the Canadian Borrower, as the case may be, the Applicable Agent
shall promptly notify the applicable Borrower or Borrowers thereof by telephone
or electronically and, if requested by such Borrower or Borrowers, shall confirm
any telephonic notice in writing.


4.4.Borrower Agent. Each Borrower hereby designates UNFI (“Borrower Agent”) as
its representative and agent for all purposes under the Loan Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base Certificates and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with any Agent, any Issuing Bank or any Lender. Borrower
Agent hereby accepts such appointment. Each Agent and Lenders shall be entitled
to rely upon, and shall be fully protected in relying upon, any notice or
communication (including any notice of borrowing) delivered by Borrower Agent on
behalf of any Borrower. Each Agent and Lenders may give any notice or
communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each Agent, Issuing Bank and Lender shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents. Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.


4.5.One Obligation; Limitation on Obligations of Canadian Borrower. The Loans,
LC Obligations and other Obligations constitute one general obligation of U.S.
Borrowers and are secured by the Applicable Agent’s Lien on all Collateral;
provided, however, that each Agent and each Lender shall be deemed to be a
creditor of, and the holder of a separate claim against, each U.S. Borrower to
the extent of any Obligations jointly or severally owed by such U.S. Borrower.
The Canadian Loans, Canadian LC Obligations and other Canadian Obligations
constitute one general obligation of the Canadian Borrower and are secured by
Canadian Agent’s Lien on all Collateral owned by Canadian Borrower.
Notwithstanding anything set forth in this Agreement or any other Loan Document
to the contrary, the Canadian Borrower shall not at any time be liable, directly
or indirectly, for any portion of the Obligations other than the Canadian
Obligations.


4.6.Effect of Termination. On the effective date of any termination of the
Aggregate Commitments, all Obligations shall be immediately due and payable, and
any Lender<each Secured Bank

-54-

--------------------------------------------------------------------------------




Product Provider> may terminate its and its Affiliates’ Bank Products
(including, only with the consent of the Administrative Agent, any Cash
Management Services) in accordance with the terms thereof. Until Full Payment of
the Obligations, all undertakings of Borrowers contained in the Loan Documents
shall continue, and the Applicable Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents. No Agent
shall be required to terminate its Liens unless it receives Cash Collateral or a
written agreement, in each case satisfactory to it, protecting Agents and
Lenders from the dishonor or return of any Payment Items previously applied to
the Obligations. Sections 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2, this Section,
and each indemnity or waiver given by an Obligor or Lender in any Loan Document,
shall survive Full Payment of the Obligations.


SECTION 5.PAYMENTS


5.1.General Payment Provisions. Except with respect to principal of and interest
on Loans denominated in Canadian Dollars, all payments of Obligations shall be
made in U.S. Dollars, without offset, counterclaim or defense of any kind, free
of (and without deduction for) any Taxes, except as required by Applicable Law,
and in immediately available funds, not later than 12:00 noon on the due date.
If any payment to be made by any Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in Canadian Dollars shall be made to the Canadian Agent, for the account of the
Applicable Lenders to which such payment is owed, in Canadian Dollars in
immediately available funds, not later than 12:00 noon on the due date. Any
payment after such time shall be deemed made on the next Business Day. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any law from making any required
payment hereunder in Canadian Dollars, such Borrower shall make such payment in
U.S. Dollars in the U.S. Dollar Equivalent of the Canadian Dollar payment
amount. Any payment of an Applicable Offered Rate Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section 3.9. Any
prepayment of Loans shall be applied first to Applicable Floating Rate Loans and
then to Applicable Offered Rate Loans.


5.2.Repayment of Loans. Loans shall be due and payable in full on the Applicable
Termination Date, unless payment is sooner required hereunder. Loans may be
prepaid from time to time, without penalty or premium. Notwithstanding anything
herein to the contrary, if a U.S. Revolver Overadvance or a Canadian Overadvance
exists, U.S. Borrowers or Canadian Borrower, as the case may be, shall, on the
sooner of the Applicable Agent’s demand or the first Business Day after any U.S.
Borrower or the Canadian Borrower, as the case may be, has knowledge thereof,
repay the outstanding applicable Loans in an amount sufficient to reduce the
principal balance of the applicable Loans<Total U.S. Revolver Outstandings or
the Total Canadian Outstandings, as the case may be,> to the U.S. Revolver
Borrowing Base or the Canadian Borrowing Base, as the case may be.


5.3.[Intentionally Omitted.]


5.4.Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers (subject to
Section 4.5) as provided in the Loan Documents or, if no payment date is
specified, on demand made to the applicable Borrowers.


5.5.Marshaling; Payments Set Aside. None of Agents or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to any Agent,
any Issuing Bank or any Lender, or any Agent, any Issuing Bank or any Lender
exercises a right of setoff, and such payment or the proceeds of such setoff or
any

-55-

--------------------------------------------------------------------------------




part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent, such Issuing Bank or such Lender in its discretion)
to be repaid to a trustee, receiver or any other Person, then to the extent of
such recovery, the Obligation originally intended to be satisfied, and all
Liens, rights and remedies relating thereto, shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred.


5.6.Application and Allocation of Payments.


5.6.1.Application. Payments made by Borrowers hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing; (b) third, to other Obligations specified by Borrowers; and (c) fourth,
as determined by the Administrative Agent in its discretion.


5.6.2.Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated, subject to Section 4.5, as
follows:


(a)first, to all< fees, indemnification,> costs and expenses, including
Extraordinary Expenses, owing to any Agent;


(b)second, to pay the principal of<all amounts owing to> any <Agent on Swingline
Loans, >Overadvances and<,> Protective Advances<, and Loans and participations
that a Defaulting Lender has failed to settle or fund>;


(c)third, to all amounts owing to any Agent on Swingline Loans<Issuing Bank>;


(d)fourth, to all amounts constituting fees, indemnities and other
amounts<Obligations> (other than LC<Secured Bank Product> Obligations)<
constituting fees, indemnification, costs or expenses> owing to any Issuing
Bank<Lenders>;


(e)fifth, to all Obligations constituting fees (other than Secured Bank Product
Obligations)< constituting interest>;


(f)sixth, to <Cash Collateralize >all <LC >Obligations constituting interest
(other than Secured Bank Product Obligations);


(g)seventh, to Cash Collateralization of LC Obligations;


(h)    eighth, to all Loans <(>other than Overadvances and Protective
Advances<), and to Qualified Secured Bank Product Obligations to the extent a
Bank Product Reserve has been established with respect thereto up to and
including the amount most recently specified to the Administrative Agent
pursuant to the terms hereof, if applicable>; and
(h)(i) last, to all other Obligations.
Amounts shall be applied to payment of each category of Obligations only after
Full Payment of< amounts payable from time to time under> all preceding
categories. If amounts are insufficient to satisfy a category, <they shall be
paid ratably among outstanding >Obligations in the category shall be paid on a
pro rata basis<. Monies and proceeds obtained from an Obligor shall not be
applied to its Excluded Swap

-56-

--------------------------------------------------------------------------------




Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in any applicable
category>. Amounts distributed with respect to any Secured Bank Product
Obligation shall be calculated using<Obligations or Qualified Secured Bank
Product Obligations shall be the lesser of (i) the maximum Secured Bank Product
Obligations or Qualified Secured Bank Product Obligations, as the case may be,
last reported to the Administrative Agent, if applicable, and (ii) the actual
Secured Bank Product Obligations or Qualified Secured Bank Product Obligations,
as the case may be, as calculated by> the methodology reported to the
Administrative Agent for such Obligation (but no greater than the maximum<, if
applicable, for determining the> amount reported to the Administrative Agent).
<due.> The Administrative Agent shall have no obligation to calculate the amount
of<to be distributed with respect to> any Secured Bank Product
Obligation<Obligations or Qualified Secured Bank Product Obligations,> and may
request a reasonably detailed calculation thereof<of such amount> from the
applicable Secured Bank Product Provider. If the provider fails to deliver the
calculation within five days following request, the Administrative Agent may
assume the amount is zero. The allocations set forth in this Section are solely
to determine the rights and priorities among Secured Parties, and may be changed
by agreement among them<of the affected Secured Parties,> without the consent of
any Obligor. This Section is not for the benefit of or enforceable by any
Obligor, and each Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds subject to this Section.
5.6.3.Erroneous Application. No Agent shall be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).


5.7.Application of Payments. While a Trigger Event is in effect, the ledger
balance in the main Dominion Account for the Obligors (other than the Canadian
Borrower) as of the end of a Business Day shall be applied to the Obligations
and the ledger balance in the main Dominion Account for the Canadian Borrower as
of the end of such Business Day shall be applied to the Canadian Obligations, in
each case at the beginning of the next Business Day. If, as a result of such
application, a credit balance exists, the balance shall not accrue interest in
favor of U.S. Borrowers or Canadian Borrower, as the case may be, and shall be
made available to U.S. Borrowers or Canadian Borrower, as the case may be, as
long as no Default or Event of Default exists. Each Borrower irrevocably waives
the right to direct the application of any payments or Collateral proceeds, and
agrees that each Agent shall have the continuing, exclusive right to apply and
reapply same against the applicable Obligations, in such manner as such Agent
deems advisable.


5.8.Loan Account; Account Stated.


5.8.1.Loan Account. The Applicable Agent shall maintain in accordance with its
usual and customary practices an account or accounts (“Loan Account”) evidencing
the Debt of Borrowers resulting from each Loan or issuance of a Letter of Credit
from time to time. Any failure of such Agent to record anything in the Loan
Account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers to pay any amount owing hereunder.


5.8.2.Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies the Applicable
Agent in writing within 30 days after receipt or inspection that specific
information is subject to dispute.

-57-

--------------------------------------------------------------------------------






5.9.Taxes.


5.9.1.Payments Free of Taxes. All payments by Obligors of Obligations shall be
free and clear of and without reduction for any Taxes, except as required by
Applicable Law. If Applicable Law requires any Obligor or any Agent to withhold
or deduct any Tax (including backup withholding or withholding Tax), the
withholding or deduction shall be based on information provided pursuant to
Section 5.10 and such Obligor or Agent shall pay the amount withheld or deducted
to the relevant Governmental Authority within the time required by Applicable
Law and within 30 days after such payment is made, shall deliver to the
Applicable Agent an original or certified copy of a receipt evidencing such
payment or other evidence of payment reasonably satisfactory to such Agent. If
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the applicable Obligor or Obligors shall be increased
as necessary so that the Applicable Agent, the Applicable Lender or the
applicable Issuing Bank, as applicable, receives an amount equal to the sum it
would have received if no such withholding or deduction (including deductions
applicable to additional sums payable under this Section) had been made. Without
limiting the foregoing, Borrowers shall timely pay all Other Taxes to the
relevant Governmental Authorities.<; Obligation to Withhold; Tax Payment.><


(a)<All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by the Applicable Agent in its good faith discretion)
requires the deduction or withholding of any Tax from any such payment by an
Agent or an Obligor, then the Applicable Agent or such Obligor shall be entitled
to make such deduction or withholding based on information and documentation
provided pursuant to Section 5.10.><


(b)><If any Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) such Agent shall pay the full amount that it determines is to be
withheld or deducted to the relevant Governmental Authority pursuant to the
Code, and (ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.><


(c)><If any Agent or any Obligor is required by any Applicable Law other than
the Code to withhold or deduct Taxes from any payment, then (i) such Agent or
such Obligor, to the extent required by Applicable Law, shall timely pay the
full amount to be withheld or deducted to the relevant Governmental Authority,
and (ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.>


5.9.2.Payment. Borrowers shall indemnify, hold harmless and reimburse (within 10
days after demand therefor) Agents, Lenders and Issuing Banks for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or any Agent, or
paid by any Agent, any Lender or any Issuing Bank, with respect to any
Obligations, Letters of Credit or Loan Documents, whether or not such Taxes were
properly asserted by the relevant Governmental Authority, and including all
penalties, interest and reasonable expenses relating thereto. A certificate as
to the amount of any such payment or liability delivered to Borrower Agent by an
Agent, or by a Lender or an Issuing Bank (with a copy to the Applicable Agent),
shall be conclusive, absent manifest error. As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to the Applicable
Agent a receipt from the Governmental Authority or other evidence of payment
satisfactory to the Applicable Agent.< of Other Taxes. Without limiting the

-58-

--------------------------------------------------------------------------------




foregoing, Borrowers shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the Applicable Agent’s option, timely
reimburse such Agent for payment of, any Other Taxes. ><


5.9.3.<Tax Indemnification.><


(a)><Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each
Borrower shall indemnify and hold harmless the Applicable Agent against any
amount that a Lender or Issuing Bank fails for any reason to pay indefeasibly to
such Agent as required pursuant to this Section. Each Borrower shall make
payment within ten (10) days after demand for any amount or liability payable
under this Section. A certificate as to the amount of such payment or liability
delivered to Borrowers by a Lender or Issuing Bank (with a copy to the
Applicable Agent), or by the Applicable Agent on its own behalf or on behalf of
any Recipient, shall be conclusive absent manifest error. ><


(b)><Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) the Applicable Agent against any Indemnified Taxes
attributable to such Lender or Issuing Bank (but only to the extent Borrowers
have not already paid or reimbursed such Agent therefor and without limiting
Borrowers’ obligation to do so), (ii) Agents and Obligors, as applicable,
against any Taxes attributable to such Lender’s failure to maintain a
Participant register as required hereunder, and (iii) Agents and Obligors, as
applicable, against any Excluded Taxes attributable to such Lender or Issuing
Bank, in each case, that are payable or paid by an Agent or an Obligor in
connection with any Obligations, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each Lender
and Issuing Bank shall make payment within ten (10) days after demand for any
amount or liability payable under this Section. A certificate as to the amount
of such payment or liability delivered to any Lender or Issuing Bank by the
Applicable Agent shall be conclusive absent manifest error.><


5.9.4.><Evidence of Payments. If an Agent or an Obligor pays any Taxes pursuant
to this Section, then upon request, such Agent shall deliver to Borrower Agent
or Borrower Agent shall deliver to such Agent, as applicable, a copy of a
receipt issued by the appropriate Governmental Authority evidencing the payment,
a copy of any return required by Applicable Law to report the payment, or other
evidence of payment reasonably satisfactory to such Agent or Borrower Agent, as
applicable.><


5.9.5.><Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall any Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or Issuing Bank, nor have any obligation to pay to any Lender
or Issuing Bank, any refund of Taxes withheld or deducted from funds paid for
the account of a Lender or Issuing Bank. If a Recipient determines in its
discretion that it has received a refund of any Taxes as to which it has been
indemnified by Borrowers or with respect to which a Borrower has paid additional
amounts pursuant to this Section, it shall pay Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Borrowers with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrowers agree, upon
request by the Recipient, to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient if

-59-

--------------------------------------------------------------------------------




the Recipient is required to repay such refund to the Governmental Authority.
Notwithstanding anything herein to the contrary, no Recipient shall be required
to pay any amount to Borrowers if such payment would place the Recipient in a
less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall any
Agent or any Recipient be required to make its tax returns (or any other
information relating to its taxes that it deems confidential) available to any
Obligor or other Person.><


5.9.6.><Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of any Agent or any assignment of rights
by or replacement of a Lender or Issuing Bank, the termination of the U.S.
Revolver Commitments, the Canadian Commitments and the repayment, satisfaction,
discharge or Full Payment of any Obligations.>


5.10.Lender Tax Information.


5.10.1.Status of Lenders. Each Lender shall deliver documentation and
information to the Applicable Agent and Borrower Agent, at the times and in form
required by Applicable Law or reasonably requested by such Agent or Borrower
Agent, sufficient to permit such Agent or Borrowers to determine (a) whether or
not payments made with respect to Obligations are subject to Taxes, (b) if
applicable, the required rate of withholding or deduction, and (c) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
for such payments or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.<Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments of
Obligations shall deliver to Borrowers and the Applicable Agent properly
completed and executed documentation reasonably requested by Borrowers or such
Agent as will permit such payments to be made without or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrowers or
the Applicable Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrowers or such Agent to enable them
to determine whether such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding the foregoing, such documentation (other
than documentation described in Sections 5.10.2(a), (b) and (d)) shall not be
required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.>


5.10.2.Documentation. If a Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to the Administrative Agent and
Borrower Agent IRS Form W-9 or such other documentation or information
prescribed by Applicable Law or reasonably requested by the Administrative Agent
or Borrower Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. If any Foreign Lender is
entitled to any exemption from or reduction of withholding tax for payments with
respect to the Obligations, it shall deliver to the Administrative Agent and
Borrower Agent, on or prior to the date on which it becomes a Lender hereunder
(and from time to time thereafter upon request by the Administrative Agent or
Borrower Agent, but only if such Foreign Lender is legally entitled to do so),
(a) IRS Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and
all required supporting documentation; (d) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, IRS Form W-8BEN and a certificate showing such Foreign
Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow the

-60-

--------------------------------------------------------------------------------




Administrative Agent and Borrowers to determine the withholding or deduction
required to be made.<Without limiting the foregoing, if any Borrower is a U.S.
Person,><


(a)<Any Lender that is a U.S. Person shall deliver to Borrowers and the
Applicable Agent on or prior to the date on which such Lender becomes a Lender
hereunder (and from time to time thereafter upon reasonable request of Borrowers
or such Agent), executed originals of IRS Form W-9, certifying that such Lender
is exempt from U.S. federal backup withholding Tax;><


(b)><Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and the Applicable Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon
reasonable request of Borrowers or such Agent), whichever of the following is
applicable:><


(i)><in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to other payments under the Loan Documents, IRS Form W-8BEN
or W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;><


(ii)><executed originals of IRS Form W-8ECI;><


(iii)><in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form satisfactory to the Applicable Agent to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (“U.S. Tax Compliance Certificate”), and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or><


(iv)><to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate in form satisfactory
to the Applicable Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;><


(c)><any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and the Applicable Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon the
reasonable request of Borrowers or such Agent), executed originals of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit
Borrowers or such Agent to determine the withholding or deduction required to be
made; and><

-61-

--------------------------------------------------------------------------------








(d)><if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and the
Applicable Agent at the time(s) prescribed by law and otherwise as reasonably
requested by Borrowers or such Agent such documentation prescribed by Applicable
Law (including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrowers or such Agent as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date
hereof.>


5.10.3.Lender Obligations. Each Lender and each Issuing Bank shall promptly
notify Borrowers and the Applicable Agent of any change in circumstances that
would change any claimed Tax exemption or reduction. Each Lender and each
Issuing Bank shall indemnify, hold harmless and reimburse (within 10 days after
demand therefor) Borrowers and Agents for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable attorneys’
fees) incurred by or asserted against a Borrower or an Agent by any Governmental
Authority due to such Lender’s or such Issuing Bank’s failure to deliver, or
inaccuracy or deficiency in, any documentation required to be delivered by
it<Redelivery of Documentation. If any form or certification previously
delivered by a Lender> pursuant to this Section. Each Lender and each Issuing
Bank authorizes the Applicable Agent to setoff any amounts due to such Agent
under this Section against any amounts payable to such Lender or such Issuing
Bank under any Loan Document< expires or becomes obsolete or inaccurate in any
respect, such Lender shall promptly update the form or certification or notify
Borrowers and the Applicable Agent in writing of its inability to do so>.


5.11.Nature and Extent of Each Borrower’s Liability.


5.11.1.Joint and Several Liability. Each U.S. Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to
Agents and Secured Parties the prompt payment and performance of, all
Obligations<, except its Excluded Swap Obligations,> and all agreements under
the Loan Documents. Each U.S. Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by any Agent or any Secured Party
with respect thereto; (c) the existence, value or condition of, or failure to
perfect a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by any Agent or any
Secured Party in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by any Agent or
any Secured Party in an Insolvency Proceeding for the application of Section
1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien by any
other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code
or otherwise; (g) the disallowance of any claims of any Agent or any Secured
Party against any Obligor for the repayment of any Obligations under Section 502
of the Bankruptcy Code or otherwise; or (h) any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, except Full Payment of all Obligations.

-62-

--------------------------------------------------------------------------------






5.11.2.Waivers.


(a)Each U.S. Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Agents or Secured Parties to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower. Each U.S.
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of all Obligations and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of any Obligations as
long as it is a Borrower. It is agreed among each U.S. Borrower, Agents and
Secured Parties that the provisions of this Section 5.11 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agents and Secured Parties would decline to make Loans and issue
Letters of Credit. Each U.S. Borrower acknowledges that its guaranty pursuant to
this Section is necessary to the conduct and promotion of its business, and can
be expected to benefit such business.


(b)Upon the occurrence and during the continuance of an Event of Default, Agents
and Secured Parties may, in their discretion, pursue such rights and remedies as
they deem appropriate, including realization upon Collateral by judicial
foreclosure or non‑judicial sale or enforcement, without affecting any rights
and remedies under this Section 5.11. If, in taking any action in connection
with the exercise of any rights or remedies, any Agent or any Secured Party
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each U.S.
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of any Agent or any Secured Party to seek a deficiency
judgment against any Borrower shall not impair any U.S. Borrower’s obligation to
pay the full amount of the Obligations. Each U.S. Borrower waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. The Applicable Agent may bid all or a portion of the Obligations at any
foreclosure, trustee’s or other sale, including any private sale, and the amount
of such bid need not be paid by such Agent but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether any
Agent or any other Person is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral, and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 5.11,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which any Agent or any
Secured Party might otherwise be entitled but for such bidding at any such sale.


5.11.3.Extent of Liability; Contribution.


(a)Notwithstanding anything herein to the contrary, each U.S. Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such U.S. Borrower is primarily liable, as described below,
and (ii) such U.S. Borrower’s Allocable Amount.


(b)If any U.S. Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other U.S. Borrower, exceeds the amount
that such Borrower would otherwise have paid if each U.S. Borrower had paid the
aggregate Obligations satisfied by such Guarantor Payments in the same
proportion that such Borrower’s Allocable Amount bore to the total Allocable
Amounts of all Borrowers, then such Borrower

-63-

--------------------------------------------------------------------------------




shall be entitled to receive contribution and indemnification payments from, and
to be reimbursed by, each other U.S. Borrower for the amount of such excess, pro
rata based upon their respective Allocable Amounts in effect immediately prior
to such Guarantor Payment. The “Allocable Amount” for any U.S. Borrower shall be
the maximum amount that could then be recovered from such Borrower under this
Section 5.11 without rendering such payment voidable under Section 548 of the
Bankruptcy Code or under any applicable state fraudulent transfer or conveyance
act, or similar statute or common law.


(c)Nothing contained in this Section 5.11<5.11.3(a)> shall <not >limit the
liability of any Borrower to pay <or guarantee >Loans made directly or
indirectly to that Borrower<it> (including Loans advanced <hereunder >to any
other Borrower<Person> and then re-loaned or otherwise transferred to, or for
the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support such Borrower’s<its business, Secured Bank Product Obligations
incurred to support its> business, and all accrued interest, fees, expenses and
other related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder. Agents and Secured Parties shall
have the right, at any time in their discretion, to condition Loans and Letters
of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of such Loans and Letters of
Credit to such<a> Borrower< based on that calculation.><


(d)><Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act>.


5.11.4.Joint Enterprise. Each Borrower has requested that Agents and Secured
Parties make this credit facility available to Borrowers< on a combined basis>
in order to finance Borrowers’ business most efficiently and economically.
Borrowers’ business is a mutual and collective enterprise, and the successful
operation of each Borrower is dependent upon the successful performance of the
integrated group. Borrowers believe that consolidation of their credit facility
will enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agents’ and
Secured Parties’ willingness to extend credit and to administer the Collateral
of Borrowers< on a combined basis> hereunder is done solely as an accommodation
to Borrowers and at Borrowers’ request.


5.11.5.Subordination. Each Borrower (including Canadian Borrower) hereby
subordinates any claims, including any rights at law or in equity to payment,
subrogation, reimbursement, exoneration, contribution, indemnification or
setoff, that it may have at any time against any other Obligor, howsoever
arising, to the Full Payment of all Obligations.


SECTION 6.CONDITIONS PRECEDENT


6.1.Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2 and Section 6.3, Lenders shall not be required to fund any
requested Loan, issue any Letter of Credit,

-64-

--------------------------------------------------------------------------------




or otherwise extend credit to Borrowers hereunder, until the date (“Closing
Date”) that each of the following conditions has been satisfied:


(a)U.S. Revolver Notes shall have been executed by U.S. Borrowers and Canadian
Notes shall have been executed by Canadian Borrower and delivered to each U.S.
Revolver Lender or Canadian Lender that requests issuance of a U.S. Revolver
Note or Canadian Note, as applicable. Each other Loan Document shall have been
duly executed and delivered to the Administrative Agent by each of the
signatories thereto, and each Obligor shall be in compliance with all terms
thereof.


(b)The Applicable Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC,
PPSA and Lien searches and other evidence satisfactory to such Agent that such
Liens are the only Liens upon the Collateral, except Permitted Liens.


(c)The Applicable Agent shall have received duly executed agreements
establishing each Dominion Account and any related lockbox, in form and
substance, and with financial institutions, satisfactory to the Applicable
Agent.


(d)The Administrative Agent shall have received certificates, in form and
substance satisfactory to it, from a knowledgeable Senior Officer of each
Borrower certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) the Borrowers and the other Obligors are Solvent;
(ii) no Default or Event of Default exists; (iii) the representations and
warranties set forth in Section 9 are true and correct; and (iv) such Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents.


(e)Agents shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Each Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.


(f)Agents shall have received a written opinion of (i) Bass, Berry & Sims PLC,
(ii) McGuireWoods, LLP, (iii) Hodgson Russ LLP, (iv) Miller Thomson LLP, and (v)
Osler, Hoskin & Harcourt LLP, in each case in form and substance satisfactory to
Agents.


(g)Agents shall have received copies of the charter documents of each Obligor
(other than the Canadian Borrower), certified as of a recent date by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization, as applicable. Agents shall have received good standing
certificates, certificates of status, certificates of compliance or analogous
certificates for each Obligor, issued as of a recent date by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization and each jurisdiction where such Obligor’s conduct of business or
ownership of Property necessitates qualification (other than, in the case of
UNFI, South Carolina).


(h)The Administrative Agent shall have received copies of policies or
certificates of insurance for the insurance policies carried by Borrowers, all
in compliance with the Loan Documents.

-65-

--------------------------------------------------------------------------------






(i)No material adverse change in the business, assets, Properties, liabilities,
operations or condition (financial or otherwise) of the Obligors, taken as a
whole, or in the quality, quantity or value of any Collateral (it being
understood that a change in the quality, quantity or value of any Collateral in
the Ordinary Course of Business shall not be deemed to be a material adverse
change) shall have occurred since July 28, 2011.


(j)Borrowers shall have paid all fees and expenses to be paid to each Agent and
Lenders on the Closing Date.


(k)Administrative Agent shall have received a Borrowing Base Certificate
prepared as of April 28, 2012.


(l)The Administrative Agent shall have received evidence satisfactory to the
Administrative Agent as to the repayment in full of the outstanding Debt under
the Existing Term Loan Agreement and the arrangements to release and terminate
the Liens securing such Debt.


(m)Agents and the Lenders shall be satisfied that all Loans (as defined in the
Existing Credit Agreement) made pursuant to the Existing Credit Agreement and
outstanding immediately prior to the Closing Date have been (or, upon
consummation of the Closing Date will be) repaid and defeased in full, and the
Existing Letters of Credit will be continued after the Closing Date as modified
hereby and in accordance with Section 14.18 hereof.


6.2.Conditions Precedent to All Credit Extensions. Agents, Issuing Banks and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other extension of credit to or for the benefit
of Borrowers, unless the following conditions are satisfied:


(a)No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;


(b)The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that are subject to materiality or material adverse effect
qualifications, which representations and warranties shall be true and correct
in all respects, and except for representations and warranties that expressly
relate to an earlier date);


(c)All applicable conditions precedent in any other Loan Document shall be
satisfied;


(d)With respect to the issuance of a Letter of Credit, the U.S. LC Conditions or
the Canadian LC Conditions, as the case may be, shall be satisfied;


(e)Solely with respect to a request of Canadian Loans or the issuance of a
Letter of Credit for the account or benefit of the Canadian Borrower, no request
by the Canada Revenue Agency for payment pursuant to Section 224(1.1) or any
successor section of the ITA or any comparable provision of any other taxing
statute shall have been received by any Person in respect of the Borrowers; and


(f)Solely with respect to a request of Loans in Canadian Dollars or the issuance
of a Letter of Credit for the account or benefit of the Canadian Borrower, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
that in the reasonable opinion of the Canadian Agent, the Required Lenders (in
the

-66-

--------------------------------------------------------------------------------




case of any Loans to be denominated in Canadian Dollars) or the applicable
Issuing Bank (in the case of any Letter of Credit to be denominated in Canadian
Dollars) would make it impracticable for such credit extension to be denominated
in Canadian Dollars.


Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, the Applicable Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.
6.3.Conditions Precedent to Canadian Loans and Letters of Credit for Canadian
Borrower. Agents, Issuing Banks and Lenders shall not be required to fund any
Canadian Loans, arrange for issuance of any Letters of Credit for the account or
benefit of the Canadian Borrower or grant any other accommodation to or for the
benefit of the Canadian Borrower, until the date that Administrative Agent shall
have completed a field examination and appraisal with respect to the Canadian
Borrower, with results satisfactory to the Administrative Agent.


SECTION 7.COLLATERAL


7.1.Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each U.S. Borrower hereby grants to Administrative Agent, for
the benefit of Secured Parties, a continuing security interest in and Lien upon
all of the following Property of such U.S. Borrower, whether now owned or
hereafter acquired, and wherever located:


(a)all Accounts;


(b)all Chattel Paper, including electronic chattel paper, arising out of or
related to Accounts or Inventory;


(c)all Commercial Tort Claims against any third party, including those shown on
Schedule 9.1.16, arising out of or relating to Inventory, Accounts or other
Collateral (provided that any Commercial Tort Claim not listed on Schedule
9.1.16 on the Closing Date shall be the subject of a specific grant of a
security interest therein as provided in Section 7.4.1);


(d)all Deposit Accounts in which the proceeds of Accounts, Inventory or other
Collateral are deposited or maintained, and money constituting such proceeds;


(e)all Documents arising out of or related to Accounts or Inventory;


(f)all General Intangibles, including Payment Intangibles, arising out of or
related to Accounts or Inventory;


(g)all Inventory;


(h)all Instruments arising out of or related to Accounts or Inventory;


(i)all Investment Property arising out of Accounts or Inventory;


(j)all Letter-of-Credit Rights arising out of or related to Accounts or
Inventory;

-67-

--------------------------------------------------------------------------------






(k)all Supporting Obligations arising out of or related to Accounts or
Inventory;


(l)all monies, whether or not in the possession or under the control of an
Agent, a Lender or a bailee or Affiliate of an Agent or a Lender, including any
Cash Collateral, in each case to the extent arising out of Accounts or
Inventory;


(m)Certificated Securities arising out of Accounts or Inventory;


(n)contract rights arising out of or related to Accounts or Inventory;


(o)Security Entitlements arising out of Accounts or Inventory;


(p)Uncertificated Securities arising out of Accounts or Inventory;


(q)all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies covering, and claims against any
Person for loss, damage or destruction of, any Collateral; and


(r)all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.


7.2.Lien on Deposit Accounts; Cash Collateral.


7.2.1.Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each U.S. Borrower hereby grants to Administrative Agent, for
the benefit of Secured Parties, a continuing security interest in and Lien upon
all amounts credited to any Deposit Account of such U.S. Borrower that
constitutes Collateral, including any sums in any blocked or lockbox accounts or
in any accounts into which such sums are swept. Each U.S. Borrower hereby
authorizes and directs each bank or other depository to deliver to
Administrative Agent, upon request while a Trigger Event is in effect, all
balances in any Deposit Account maintained by such U.S. Borrower that
constitutes Collateral, without inquiry into the authority or right of
Administrative Agent to make such request.


7.2.2.Cash Collateral. Any Cash Collateral may be invested, at Administrative
Agent’s discretion (and with the consent of U.S. Borrowers, as long as no Event
of Default exists), but Administrative Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any U.S. Borrower, and
shall have no responsibility for any investment or loss. Each U.S. Borrower
hereby grants to Administrative Agent, for the benefit of Secured Parties and as
security for the Obligations, a security interest in all Cash Collateral held
from time to time and all proceeds thereof, whether held in a Cash Collateral
Account or otherwise. Administrative Agent may apply Cash Collateral to the
payment of Obligations as they become due, in such order as Administrative Agent
may elect. Each Cash Collateral Account and all Cash Collateral shall be under
the sole dominion and control of Administrative Agent, and no Borrower or other
Person shall have any right to any Cash Collateral, until Full Payment of all
Obligations.


7.3.[Intentionally Omitted.]


7.4.Other Collateral.


7.4.1.Commercial Tort Claims. U.S. Borrowers shall promptly notify
Administrative Agent in writing if any U.S. Borrower has a Commercial Tort Claim
that constitutes

-68-

--------------------------------------------------------------------------------




Collateral (other than, as long as no Default or Event of Default exists, a
Commercial Tort Claim for less than U.S.$1,000,000), shall promptly supplement
Schedule 9.1.16 to include such claim, and shall take such actions as
Administrative Agent deems appropriate to subject such claim to a duly
perfected, first priority Lien in favor of Administrative Agent (for the benefit
of Secured Parties).


7.4.2.Certain After-Acquired Collateral. U.S. Borrowers shall promptly notify
Administrative Agent in writing if, after the Closing Date, any U.S. Borrower
obtains any interest in any Collateral consisting of Deposit Accounts, Chattel
Paper, Documents, Instruments, Investment Property or Letter-of-Credit Rights
and, upon Administrative Agent’s request, shall promptly take such actions as
Administrative Agent deems appropriate to effect Administrative Agent’s duly
perfected, first priority Lien upon such Collateral, including obtaining any
appropriate possession, control agreement or Lien Waiver. If any Collateral is
in the possession of a third party, at Administrative Agent’s request, U.S.
Borrowers shall obtain an acknowledgment that such third party holds the
Collateral for the benefit of Administrative Agent.


7.5.No Assumption of Liability<Limitations>. The Lien on Collateral granted
hereunder is given as security only and shall not subject any Agent or any
Lender to, or in any way modify, any obligation or liability of Borrowers
relating to any Collateral.< In no event shall the grant of any Lien under any
Loan Document secure an Excluded Swap Obligation of the granting Obligor.>


7.6.Further Assurances. Promptly upon request, U.S. Borrowers shall deliver such
instruments, assignments, or other documents or agreements, and shall take such
actions, as Administrative Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Each U.S. Borrower authorizes Administrative Agent
to file any financing statement and agrees that any such financing statements
may describe the Collateral as being of an equal or lesser scope, or with
greater or lesser detail, than as set forth in Section 7.1.


SECTION 8.COLLATERAL ADMINISTRATION


8.1.Borrowing Base Certificates. By the 20th day of each Fiscal Period (or,
during any period during which (a) an Event of Default has occurred and is
continuing or (b) Aggregate Availability at any time is less than 12.5% of the
Aggregate Borrowing Base (until such time that Aggregate Availability equals or
exceeds 12.5% of the Aggregate Borrowing Base for thirty (30) consecutive days),
by the last Business Day of each week), Borrowers shall deliver to
Administrative Agent (and Administrative Agent shall promptly deliver same to
Lenders) a Borrowing Base Certificate prepared as of the close of business of
the previous Fiscal Period or week, as the case may be, and at such other times
as Administrative Agent may request.


8.2.Administration of Accounts.


8.2.1.Records and Schedules of Accounts. Each Borrower shall, and shall cause
each other Obligor to, keep accurate and complete records of its Accounts,
including all payments and collections thereon, and shall submit to
Administrative Agent sales, collection, reconciliation and other reports in form
satisfactory to Administrative Agent, on such periodic basis as Administrative
Agent reasonably may request. Each Borrower shall also provide to Administrative
Agent, on or before the 20th day of each Fiscal Period, a detailed aged trial
balance of all Accounts as of the end of the preceding Fiscal Period, specifying
each Account’s Account Debtor name and address, amount, invoice date and due
date, showing any discount, allowance, credit, authorized return or dispute, and
including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as Administrative Agent may reasonably request. If Eligible

-69-

--------------------------------------------------------------------------------




Accounts shown on any such aged trial balance in an aggregate face amount of
U.S.$2,000,000 or more cease to be Eligible Accounts, Borrowers shall notify
Administrative Agent of such occurrence promptly (and in any event within three
Business Days) after any Borrower has knowledge thereof.


8.2.2.Taxes. If an Account of any Obligor includes a charge for any unpaid
Taxes, each Agent is authorized, in its discretion, to pay the amount thereof to
the proper taxing authority for the account of such Obligor and to charge
Obligors therefor; provided, however, that no Agent nor any Lender shall be
liable for any Taxes that may be due from Obligors or with respect to any
Collateral.


8.2.3.Account Verification. Regardless of whether a Default or Event of Default
exists, Administrative Agent shall have the right at any time, in the name of
Administrative Agent, any designee of Administrative Agent or any Obligor, to
verify the validity, amount or any other matter relating to any Accounts of
Obligors by mail, telephone or otherwise. Borrowers shall, and shall cause each
other Obligor to, cooperate fully with Administrative Agent in an effort to
facilitate and promptly conclude any such verification process.


8.2.4.Maintenance of Dominion Account. Borrowers shall, and shall cause each
other Obligor to, maintain Dominion Accounts pursuant to lockbox or other
arrangements acceptable to Agents. Borrowers shall, and shall cause each other
Obligor to, obtain an agreement (in form and substance satisfactory to the
Applicable Agent) from each lockbox servicer and Dominion Account bank, to the
extent necessary to establish the Applicable Agent’s control over and Lien in
the lockbox or Dominion Account, which may be exercised by the Applicable Agent
at any time while a Trigger Event is in effect, requiring immediate deposit of
all remittances received in the lockbox to a Dominion Account, and waiving
offset rights of such servicer or bank, except for customary administrative
charges. If a Dominion Account is not maintained with Bank of America, the
Applicable Agent may, at any time while a Trigger Event is in effect, require
immediate transfer of all funds in such account to a Dominion Account maintained
with Bank of America. Agents and Lenders assume no responsibility to Obligors
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.


8.2.5.Proceeds of Collateral. Borrowers shall, and shall cause each other
Obligor to, request in writing and otherwise take all necessary steps to ensure
that all payments on Accounts or otherwise relating to Collateral are made
directly to a Dominion Account (or a lockbox relating to a Dominion Account) or
a Deposit Account that is subject to a Deposit Account Control Agreement. If any
Borrower or Subsidiary receives cash or Payment Items with respect to any
Collateral, it shall hold same in trust for the Applicable Agent and promptly
(not later than the next Business Day) deposit same into a Dominion Account or a
Deposit Account that is subject to a Deposit Account Control Agreement.


8.3.Administration of Inventory.


8.3.1.Records and Reports of Inventory. Each Borrower shall, and shall cause
each other Obligor to, keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions, and shall submit to
Administrative Agent inventory and reconciliation reports in form satisfactory
to Administrative Agent, on such periodic basis as Administrative Agent
reasonably may request, but at least once during each Fiscal Period, not later
than the twentieth (20th) day of such Fiscal Period. Each Borrower shall conduct
a physical inventory at least once per calendar year (and on a more frequent
basis if requested by Administrative Agent when an Event of Default exists) and
periodic cycle counts consistent with historical practices, and shall provide to
Administrative Agent a report based on each such inventory and count promptly
upon completion thereof, together with such supporting information as
Administrative Agent may request. Administrative Agent may participate in and
observe each physical count.

-70-

--------------------------------------------------------------------------------






8.3.2.Returns of Inventory. No Borrower or Obligor shall return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the Ordinary Course of Business; (b) no Default,
Event of Default, U.S. Revolver Overadvance or Canadian Overadvance exists or
would result therefrom; (c) Administrative Agent is promptly notified if the
aggregate Value of all Inventory returned in any Fiscal Period exceeds
U.S.$1,000,000; and (d) any payment received by an Obligor for a return is
promptly remitted to the Applicable Agent for application to the applicable
Obligations.


8.3.3.Acquisition, Sale and Maintenance. No Borrower shall, and each Borrower
shall cause each other Obligor not to, acquire or accept any Inventory on
consignment or approval, and shall take all steps to assure that all Inventory
is produced in accordance with Applicable Law in all material respects,
including the FLSA. No Borrower shall, and each Borrower shall cause each other
Obligor not to, sell any Inventory on consignment or approval or any other basis
under which the customer may return or require a Borrower or other Obligor to
repurchase such Inventory. Borrowers shall, and shall cause each other Obligor
to, use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity with all
Applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is
located.


8.4.[Intentionally Omitted.]


8.5.Cash Management; Administration of Deposit Accounts. Each Borrower shall,
and shall cause each other Obligor to, cause Bank of America to be such
Borrower’s or Obligor’s principal U.S. depository bank and Royal Bank of Canada
or Bank of America-Canada Branch to be the principal Canadian depository bank,
including for the maintenance of operating accounts and Deposit Accounts,
lockbox administration, funds transfer, information reporting services and other
treasury management services. All Deposit Accounts maintained by Obligors,
including all Dominion Accounts, are set forth on the Perfection Certificates.
Each Borrower shall, and shall cause each other Obligor to, take all actions
necessary to establish the Applicable Agent’s control of each such Deposit
Account (other than (a) an account exclusively used for payroll, payroll taxes
or employee benefits, (b) an account containing not more than U.S.$100,000 at
any time, (c) a zero balance account or (d) that certain account held by the
Canadian Borrower at Desjardin Bank as further described on the Perfection
Certificate for the Canadian Borrower; provided that such account contains not
more than CD$1,000,000 at any time and the funds in such account are swept at
least weekly to a Deposit Account held by the Canadian Borrower that is subject
to a Deposit Account Control Agreement) by causing, to the extent necessary,
each institution maintaining any such Deposit Account for an Obligor to enter
into a Deposit Account Control Agreement. Each Borrower shall, and shall cause
each other Obligor to, be the sole account holder of each Deposit Account of
such Obligor and shall not allow any other Person (other than the Applicable
Agent) to have control over a Deposit Account or any Property deposited therein.
Each Borrower shall, and shall cause each other Obligor to, promptly notify the
Administrative Agent of any opening or closing of a Deposit Account and, with
the consent of the Administrative Agent, will amend the applicable Perfection
Certificate to reflect same.


8.6.General Provisions.


8.6.1.Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; (b) store
Collateral with an aggregate value not to exceed $50,000 at any temporary
location for a period not to exceed 90 days for purposes of conducting, in the
Ordinary Course of Business, discount sales with respect to such Collateral;
provided that the aggregate value of all Collateral located at all such

-71-

--------------------------------------------------------------------------------




temporary locations, together with (i) the aggregate value of all Collateral (as
defined in the Security Agreement) located at temporary locations in accordance
with Section 3.1.1 of the Security Agreement and (ii) the aggregate value of all
Collateral (as defined in the Canadian Security Agreement) located at temporary
locations in accordance with Section 3.1.1 of the Canadian Security Agreement,
shall not exceed $250,000 at any time; and (c) move Collateral to another
location in the United States or Canada, upon 30 Business Days’ prior written
notice to Administrative Agent.


8.6.2.Insurance of Collateral; Condemnation Proceeds.


(a)Each Borrower shall, and shall cause each other Obligor to, maintain
insurance with respect to the Collateral, covering casualty, hazard, theft,
malicious mischief, flood and other risks, in amounts, with endorsements and
with insurers (with a Best’s Financial Strength Rating< rating> of at least
A_VII<+>, unless otherwise approved by Administrative Agent< in its discretion>)
satisfactory to Administrative Agent. All proceeds with respect to Collateral
under each policy shall be payable to the Applicable Agent. From time to time
upon request, Borrowers shall, and shall cause each other Obligor to, deliver to
Administrative Agent the originals or certified copies of its insurance policies
and updated flood plain searches. Unless the Applicable Agent shall agree
otherwise, each policy shall include satisfactory endorsements (i) showing the
Applicable Agent as loss payee; (ii) requiring 30 days’ prior written notice to
the Applicable Agent in the event of cancellation of the policy for any reason
whatsoever; and (iii) specifying that the interest of Applicable Agent shall not
be impaired or invalidated by any act or neglect of any Obligor or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy. If any Obligor fails to provide and pay for
any insurance, each Agent may, at its option, but shall not be required to,
procure the insurance and charge Borrowers therefor. Each Borrower agrees to
deliver, and shall cause each other Obligor to deliver, to Applicable Agent,
promptly as rendered, copies of all reports made to insurance companies. While
no Event of Default exists, Obligors may settle, adjust or compromise any
insurance claim, as long as the proceeds of any insurance with respect to
Collateral are delivered to Applicable Agent. If an Event of Default exists,
only Agents shall be authorized to settle, adjust and compromise such claims.


(b)Any proceeds of insurance with respect to Collateral and any awards arising
from condemnation of any Collateral shall be paid to Applicable Agent. Any such
proceeds or awards that relate to Inventory shall be applied to payment of the
U.S. Revolver Loans (to the extent such Inventory is owned by the U.S.
Borrowers) or the Canadian Loans (to the extent such Inventory is owned by the
Canadian Borrower), and then to any other Obligations outstanding.


8.6.3.Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by any Agent to any Person to realize
upon any Collateral, shall be borne and paid by Borrowers. No Agent shall be
liable or responsible in any way for the safekeeping of any Collateral, for any
loss or damage thereto (except for reasonable care in its custody while
Collateral is in such Agent’s actual possession), for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at
Borrowers’ sole risk.


8.6.4.Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and each Agent’s Liens therein against all Persons,
claims and demands whatsoever, except Permitted Liens.


8.7.Power of Attorney. Each Borrower hereby irrevocably constitutes and appoints
each Agent (and all Persons designated by any Agent) as such Borrower’s true and
lawful attorney (and

-72-

--------------------------------------------------------------------------------




agent-in-fact) for the purposes provided in this Section. Each Agent, or each
Agent’s designees, may, without notice and in either its or a Borrower’s name,
but at the cost and expense of Borrowers:


(a)Endorse a Borrower’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into such Agent’s possession or
control; and


(b)During the continuance of an Event of Default, (i) notify any Account Debtors
of the assignment of their Accounts, demand and enforce payment of Accounts by
legal proceedings or otherwise, and generally exercise any rights and remedies
with respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as such Agent
deems advisable; (iv) collect, liquidate and receive balances in Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign a Borrower’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to a Borrower that comes into the possession of such
Agent; (vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or
other document or agreement relating to any Accounts, Inventory or other
Collateral; (viii) use a Borrower’s stationery and sign its name to
verifications of Accounts and notices to Account Debtors; (ix) use information
contained in any data processing, electronic or information systems relating to
Collateral; (x) make and adjust claims under insurance policies covering
Collateral; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which a Borrower is a beneficiary; and (xii) take all other actions as such
Agent deems appropriate to fulfill any Borrower’s obligations under the Loan
Documents.


SECTION 9.REPRESENTATIONS AND WARRANTIES


9.1.General Representations and Warranties. To induce Agents and Lenders to
enter into this Agreement and to make available the U.S. Revolver Commitments,
Canadian Commitments, Loans and Letters of Credit, Borrowers represent and
warrant that:
9.1.1.Organization and Qualification. Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation, partnership or limited liability company, as applicable, in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect.


9.1.2.Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.


9.1.3.Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.

-73-

--------------------------------------------------------------------------------






9.1.4.Capital Structure. Schedule 9.1.4 shows, as of the Closing Date, for each
Borrower and Subsidiary, its name, its jurisdiction of organization, its
authorized and issued Equity Interests, the holders of its Equity Interests
(other than with respect to UNFI), and all agreements binding on such holders
with respect to their Equity Interests. Except as disclosed on Schedule 9.1.4,
in the five years preceding the Closing Date, no Borrower or Subsidiary has
acquired all or substantially all of the assets of any other Person nor been the
surviving entity in a merger, amalgamation or combination. Each Borrower has
good title to its Equity Interests in its Subsidiaries, subject only to the
Applicable Agent’s Lien, and all such Equity Interests are duly issued, fully
paid and non-assessable. There are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests of any Borrower (other
than UNFI) or any Subsidiary.


9.1.5.Title to Properties; Priority of Liens. Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its material personal Property, including all
Property reflected in any financial statements delivered to Administrative Agent
or Lenders, in each case free of Liens except Permitted Liens. Each Borrower and
Subsidiary has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens. All Liens of the
Applicable Agent in the Collateral are duly perfected, first priority Liens,
subject only to Permitted Liens that are expressly allowed to have priority over
the Applicable Agent’s Liens.


9.1.6.Accounts. Administrative Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrowers with
respect thereto. Borrowers warrant, with respect to each Account at the time it
is shown as an Eligible Account in a Borrowing Base Certificate, that:


(a)it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;


(b)it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;


(c)it is for a sum certain, maturing as stated in the invoice covering such sale
or rendition of services, a copy of which has been furnished or is available to
Administrative Agent on request;


(d)it is not subject to any offset, Lien (other than Applicable Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Administrative
Agent; and it is absolutely owing by the Account Debtor, without contingency in
any respect;


(e)no purchase order, agreement, document or Applicable Law restricts assignment
of the Account to any Agent (regardless of whether, under the UCC or PPSA, as
applicable, the restriction is ineffective), and the applicable Borrower is the
sole payee or remittance party shown on the invoice;


(f)no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Administrative Agent hereunder; and

-74-

--------------------------------------------------------------------------------






(g)to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and (iii)
there are no proceedings or actions threatened or pending against any Account
Debtor that could reasonably be expected to have a material adverse effect on
the Account Debtor’s financial condition.


9.1.7.Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Borrowers and
Subsidiaries that have been and are hereafter delivered to Administrative Agent
and Lenders, are prepared in accordance with GAAP, and at the time of delivery
fairly present the financial positions and results of operations of Borrowers
and Subsidiaries at the dates and for the periods indicated (in the case of
interim statements, subject to year-end adjustments and the absence of
footnotes). All projections delivered from time to time to Administrative Agent
and Lenders have been prepared in good faith, based on assumptions believed by
the management of Borrowers to be reasonable in light of the circumstances at
the time of preparation. Since July 28, 2011, there has been no change in the
condition, financial or otherwise, of any Borrower or Subsidiary that could
reasonably be expected to have a Material Adverse Effect. No financial statement
at any time delivered to Administrative Agent or Lenders contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make such statement not materially misleading, in light of the circumstances
under which they were made. The Borrowers and the other Obligors are Solvent.


9.1.8.Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any other Person, except as permitted hereunder.


9.1.9.Taxes. Each Borrower and Subsidiary has filed all federal, state,
provincial and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all Taxes upon it, its
income and its Properties that are due and payable, except to the extent being
Properly Contested. The provision for Taxes on the books of each Borrower and
Subsidiary is adequate for all years not closed by applicable statutes, and for
its current Fiscal Year.


9.1.10.Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.


9.1.11.Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others that could reasonably be
expected to have a Material Adverse Effect. There is no pending or, to any
Borrower’s knowledge, threatened Intellectual Property Claim with respect to any
Borrower, any Subsidiary or any of their Property (including any Intellectual
Property) that could reasonably be expected to have a Material Adverse Effect.
Except as disclosed on Schedule 9.1.11, no Borrower or Subsidiary pays or owes
any Royalty or other compensation to any Person with respect to any Intellectual
Property, other than de minimis amounts. All Intellectual Property owned by any
Borrower or Subsidiary is shown on Schedule 9.1.11.


9.1.12.Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all applicable
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties, except where noncompliance or the failure to be in good
standing could not reasonably be expected to have a Material Adverse Effect. All
necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrowers

-75-

--------------------------------------------------------------------------------




and Subsidiaries have complied with all foreign and domestic laws with respect
to the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.


9.1.13.Compliance with Laws. Each Borrower and Subsidiary has duly complied, and
its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of noncompliance issued to any Borrower or
Subsidiary under any Applicable Law, except where such noncompliance could not
reasonably be expected to have a Material Adverse Effect. No Inventory has been
produced in violation of the FLSA.


9.1.14.Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any pending (or, to the knowledge of any
Borrower or Subsidiary, threatened) federal, state, provincial, territorial or
local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up. No Borrower or Subsidiary has received any Environmental Notice. No
Borrower or Subsidiary has any contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it, if the same could
reasonably be expected to have a Material Adverse Effect.


9.1.15.Burdensome Contracts. No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect. No Borrower or Subsidiary is party or subject
to any Restrictive Agreement, except as shown on Schedule 9.1.15. No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by an Obligor.


9.1.16.Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, threatened against
any Borrower or Subsidiary, or any of their businesses, operations, Properties
or condition (financial or otherwise), that (a) relate to any Loan Documents or
transactions contemplated thereby; or (b) could reasonably be expected to be
determined adversely to such Borrower or Subsidiary, and if so determined, to
have a Material Adverse Effect. Except as shown on such Schedule or otherwise
disclosed to the Administrative Agent in writing, no Obligor has a Commercial
Tort Claim (other than, as long as no Default or Event of Default exists, a
Commercial Tort Claim for less than U.S.$1,000,000). No Borrower or Subsidiary
is in default with respect to any order, injunction or judgment of any
Governmental Authority.


9.1.17.No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract if such default could reasonably be expected to result in a
termination of such Material Contract prior to the time that it otherwise would
terminate in the absence of such default. There is no basis upon which any party
(other than a Borrower or Subsidiary) could terminate a Material Contract prior
to its scheduled termination date.


9.1.18.ERISA; Canadian Plans. Except as disclosed on Schedule 9.1.18:


(a)No Obligor has any Pension Plan or Multiemployer Plan. Each Pension Plan is
in compliance in all material respects with the applicable provisions of ERISA,
the Code, and other federal and state laws except to the extent any such
noncompliance could not reasonably be expected to have a Material Adverse
Effect. <Each Plan that is intended to qualify under Section 401(a) of the Code

-76-

--------------------------------------------------------------------------------




has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification, in each case except to the extent the
failure to obtain such determination letter, make application therefor or retain
such qualification could not reasonably be expected to have a Material Adverse
Effect. >Each Obligor and ERISA Affiliate has in all material respects met all
applicable requirements under the Code, ERISA and the Pension Protection Act of
2006, and no application for a waiver of the minimum funding standards or an
extension of any amortization period has been made with respect to any Pension
Plan, except to the extent such events or circumstances could not reasonably be
expected to have a Material Adverse Effect.


(b)There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Pension Plan or any Canadian Plan that could reasonably be expected to have
a Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan or any
prohibited investment transaction or violation of any duty of an administrator
with respect to any Canadian Plan that has resulted in or could reasonably be
expected to have a Material Adverse Effect.


(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, <any material liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, >any material liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; (iv<v>) no Obligor or ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; and (v<vi>) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any fact or
circumstance that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of such date,
except to the extent such events or circumstances could not reasonably be
expected to have a Material Adverse Effect.


(d)Each Canadian Plan, other than a Canadian MEPP (and, to the knowledge of the
Canadian Borrower and its Subsidiaries, each Canadian Plan that is a Canadian
MEPP) is administered in compliance in all material respects with Applicable
Laws. Each Canadian Plan, other than a Canadian MEPP (and, to the knowledge of
the Canadian Borrower and its Subsidiaries, each Canadian Plan that is a
Canadian MEPP) that is intended to qualify for tax-preferred status is, to the
extent applicable, duly registered under applicable pension standards laws and
the Income Tax Act (Canada), or is otherwise administered in such a manner as to
qualify for such tax-preferred status, and in all cases, to the knowledge of the
Canadian Borrower and its Subsidiaries, nothing has occurred which would
prevent, or cause the loss of, such qualification. The Canadian Borrower and its
Subsidiaries have made all required contributions to each Canadian Plan, and no
application for, or adoption of, solvency funding relief pursuant to the Pension
Benefits Act (Ontario) or applicable pension standards legislation of another
Canadian jurisdiction has been made with respect to any Canadian Plan.


(e)(i) No Canadian Pension Event has occurred or is reasonably expected to
occur; (ii) no Canadian Plan that is a registered pension plan, other than a
Canadian MEPP, has any Unfunded Pension Liability; (iii) neither the Canadian
Borrower nor any of its Subsidiaries has incurred, or reasonably expects to
incur, any liability under the Pension Benefits Act (Ontario) or applicable
pension standards legislation of another Canadian jurisdiction or under the
Income Tax Act (Canada) (other than contributions or premiums due and not
delinquent to such a plan or the Pension Benefits Guarantee Fund (Ontario)); and
(iv) neither the Canadian Borrower nor any of its Subsidiaries has incurred, or
reasonably

-77-

--------------------------------------------------------------------------------




expects to incur, any liability (and no event has occurred which, with the
giving of notice under the Pension Benefits Act (Ontario) or applicable pension
standards legislation of another Canadian jurisdiction or under the Income Tax
Act (Canada), would result in such liability) with respect to a Canadian MEPP.


(f)With respect to any Foreign Plan, (i) all employer and employee contributions
required by law or by the terms of the Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices; (ii) the
fair market value of the assets of each funded Foreign Plan, the liability of
each insurer for any Foreign Plan funded through insurance, or the book reserve
established for any Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and (iii) it has been registered as required and has been maintained
in good standing with applicable regulatory authorities.


9.1.19.Trade Relations. Except to the extent that the same could not reasonably
be expected to have a Material Adverse Effect, (a) there exists no actual or
threatened termination, limitation or modification of any business relationship
between any Borrower or Subsidiary and any customer or supplier, or any group of
customers or suppliers and (b) there exists no condition or circumstance that
could reasonably be expected to impair the ability of any Borrower or Subsidiary
to conduct its business at any time hereafter in substantially the same manner
as conducted on the Closing Date.


9.1.20.Labor Relations. Except as described on Schedule 9.1.20, (a) no Borrower
or Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement and (b) there are no material
grievances, disputes or controversies with any union or other organization of
any Borrower’s or Subsidiary’s employees, or, to any Borrower’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining, except those that could not reasonably be expected to have a
Material Adverse Effect.


9.1.21.Payable Practices. No Borrower or Subsidiary has made any material change
in its historical accounts payable practices from those in effect on the Closing
Date.


9.1.22.Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law, in each case
regarding its authority to incur Debt.


9.1.23.Margin Stock. No Borrower or Subsidiary is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No Loan proceeds or Letters of
Credit will be used by Borrowers to purchase or carry, or to reduce or refinance
any Debt incurred to purchase or carry, any Margin Stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors, except in
compliance with applicable requirements of such regulations.


9.1.24.PACA and PSA. No PACA Claims or PSA Claims are pending or, to the
Borrowers’ knowledge, threatened, against any of the Borrowers or their
Subsidiaries.


9.1.25.Excluded Subsidiaries. Except as set forth on Schedule 9.1.25, none of
the Excluded Subsidiaries engage in any trade or business or own any assets or
have any outstanding Debt. Each Excluded Subsidiary is an Immaterial Subsidiary.

-78-

--------------------------------------------------------------------------------






9.1.26.Perfection Certificate. Each Obligor has previously delivered to the
Administrative Agent a certificate signed by such Obligor and entitled
“Perfection Certificate” (each, a “Perfection Certificate”). Each Borrower, for
itself and on behalf of each other Obligor, represents and warrants to the
Secured Parties and the Administrative Agent as follows: (a) such Obligor’s
exact legal name is that indicated on the Perfection Certificate delivered by
such Obligor and on the signature page hereof (to the extent applicable), (b)
such Obligor is an organization of the type, and is organized in the
jurisdiction, set forth in such Perfection Certificate, (c) such Perfection
Certificate accurately sets forth such Obligor’s organizational identification
number or accurately states that such Obligor has none, (d) such Perfection
Certificate accurately sets forth such Obligor’s place of business or, if more
than one, its chief executive office, as well as such Obligor’s mailing address,
if different, (e) all other information set forth on such Perfection Certificate
pertaining to such Obligor is accurate and complete, and (f) except as disclosed
to the Applicable Agent in writing, there has been no material change (it being
understood that a change in the account number of any deposit account, security
account or investment account set forth therein shall be deemed to be a material
change) in any of such information since the date on which such Perfection
Certificate was signed by such Obligor.<


9.1.27.<OFAC. No Borrower, Subsidiary or, to the knowledge of any Borrower or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions. No
Borrower or Subsidiary is located, organized or resident in a Designated
Jurisdiction.>


9.2.Complete Disclosure. The Loan Documents, taken as a whole, do not contain
any untrue statement of a material fact or fail to disclose any material fact
necessary to make the statements contained therein, under the circumstances
under which they were made, not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Administrative Agent in
writing that could reasonably be expected to have a Material Adverse Effect.


SECTION 10.COVENANTS AND CONTINUING AGREEMENTS


10.1.Affirmative Covenants. As long as any U.S. Revolver Commitments, Canadian
Commitments or Obligations are outstanding, Borrowers shall, and shall cause
each Subsidiary to:


10.1.1.Inspections; Appraisals.


(a)Permit any Agent from time to time, subject (except when a Default or Event
of Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets and results of
operations. Lenders may participate in any such visit or inspection, at their
own expense. No Agent or Lender shall have any duty to any Obligor to make any
inspection, nor to share any results of any inspection, appraisal or report with
any Obligor. Borrowers acknowledge that all inspections, appraisals and reports
are prepared by Agents and Lenders for their purposes, and Borrowers shall not
be entitled to rely upon them. Each Obligor that keeps records relating to
Collateral in the Province of Québec shall at all times keep a duplicate copy
thereof at a location outside the Province of Québec.


(b)Reimburse Agents for all charges, costs and expenses of Agents in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agents, in their discretion, deem appropriate, for one
examination per Loan Year (or up to two examinations during any twelve month
period that begins on the first date that Aggregate Availability is less than
20% of the Aggregate Borrowing Base); and (ii) appraisals of Inventory Agents,
in their

-79-

--------------------------------------------------------------------------------




discretion, deem appropriate, for one appraisal per Loan Year (or up to two
appraisals during any twelve month period that begins on the first date that
Aggregate Availability is less than 20% of the Aggregate Borrowing Base);
provided, however, that if an examination or appraisal is initiated during a
Default or Event of Default, all charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits; and provided, further,
that to the extent any examinations or appraisals are conducted in connection
with a Permitted Acquisition pursuant to clause (v) of the definition thereof,
such examinations and appraisals shall not be included as examinations and
appraisals subject to the reimbursement limitations set forth in clauses (i) and
(ii) above. Borrowers agree to pay Agents’ then standard charges for examination
activities, including the standard charges of Agents’ internal examination and
appraisal groups, as well as the charges of any third party used for such
purposes. This Section shall not be construed to limit Agents’ right to use
third parties for such purposes.


10.1.2.Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Administrative Agent and Lenders:


(a)as soon as available, and in any event within 120 days after the close of
each Fiscal Year, the Form 10-K of Borrower Agent as of the end of such Fiscal
Year, as filed with the Securities and Exchange Commission, which shall contain
the unqualified, audited financial statements of Borrower Agent and its
Subsidiaries as of the end of such Fiscal Year, on a consolidated basis,
certified (without qualification) by a firm of independent certified public
accountants of recognized standing selected by Borrowers and reasonably
acceptable to Administrative Agent (it being understood that any of the top
eight U.S. accounting firms are acceptable to Administrative Agent), and shall
set forth in comparative form corresponding figures for the preceding Fiscal
Year and other information acceptable to the Administrative Agent;


(b)as soon as available, and in any event within 45 days after the end of each
Fiscal Quarter, the Form 10-Q of Borrower Agent as of the end of such Fiscal
Quarter and the Fiscal Year to date, as filed with the Securities and Exchange
Commission, which shall contain unaudited, interim financial statements of
Borrower Agent and its Subsidiaries as of the end of such Fiscal Quarter and for
the portion of the Fiscal Year then elapsed, on a consolidated basis, and shall
set forth in comparative form figures for the corresponding periods of the
preceding Fiscal Year, certified by the principal financial or accounting
officer of Borrower Agent as having been prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
Fiscal Quarter and the portion of the Fiscal Year then elapsed, subject to
year‑end adjustments and the absence of footnotes;  


(c)concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Administrative Agent while a Default
or Event of Default exists, a Compliance Certificate executed by the principal
financial or accounting officer of Borrower Agent;


(d)concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrower Agent by its accountants in connection with such financial statements;


(e)as soon as available, and in any event within 30 days after the end of each
Fiscal Quarter, or more frequently if requested by Administrative Agent while a
Default or Event of Default exists, an Aggregate Availability Certificate
executed by the principal financial or accounting officer of Borrower Agent;

-80-

--------------------------------------------------------------------------------






(f)not later than the fifteenth (15th) day of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations, cash flow,
Aggregate Availability, U.S. Revolver Availability and Canadian Availability for
such Fiscal Year, Fiscal Quarter by Fiscal Quarter and for the next three Fiscal
Years, Fiscal Year by Fiscal Year;


(g)promptly after the sending or filing thereof, copies of any proxy statements,
financial statements or reports that any Borrower has made generally available
to its shareholders; copies of any regular, periodic and special reports or
registration statements or prospectuses that any Borrower files with the
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower; and


(h)such other reports and information (financial or otherwise) as any Agent
reasonably may request from time to time in connection with any Collateral or
any Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.


Documents required to be delivered pursuant to Section 10.1.2(a) or (b) or
Section 10.1.2(g) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower Agent posts such documents, or provides a
link thereto on the Borrower Agent’s website on the Internet at the website
address listed on its signature page hereto; or (ii) on which such documents are
posted on the Borrower Agent’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower Agent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower Agent shall notify the Administrative Agent and each Lender (by
fax transmission or other electronic mail transmission) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrowers with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
10.1.3.Notices. Notify Administrative Agent and Lenders in writing, promptly
after a Borrower’s obtaining knowledge thereof, of any of the following that
affects an Obligor: (a) the written threat or commencement of any proceeding or
investigation, whether or not covered by insurance, that reasonably could be
expected to be determined adversely and, if so determined, to have a Material
Adverse Effect; (b) any pending or threatened labor dispute, strike or walkout,
or the expiration of any material labor contract; (c) any default (if such
default could reasonably be expected to result in a termination of such Material
Contract prior to the time that it otherwise would terminate in the absence of
such default) under, or termination of, a Material Contract; (d) the existence
of any Default or Event of Default; (e) any judgment in an amount exceeding
U.S.$2,500,000; (f) the assertion of any Intellectual Property Claim, if an
adverse resolution could reasonably be expected to have a Material Adverse
Effect; (g) any violation or asserted violation of any Applicable Law (including
ERISA, the Supplemental Pension Plans Act (Québec), the Pension Benefits Act
(Ontario), OSHA, FLSA, or any Environmental Laws), if an adverse resolution
could reasonably be expected to have a Material Adverse Effect; (h) any
Environmental Release by an Obligor or on any Property owned, leased or occupied
by an Obligor, or receipt of any Environmental Notice, if such occurrence could
reasonably be expected to have a Material Adverse Effect; (i) the occurrence of
any ERISA Event or similar event with respect to any Canadian

-81-

--------------------------------------------------------------------------------




Plan; (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants; or (k) the receipt or delivery of any material notices
that any Borrower or any Subsidiary gives or receives under or in connection
with (i) PACA or any PACA Claim being asserted, (ii) PSA or any PSA Claim being
asserted, (iii) any claim of any Lien under the California Producer’s Lien Law
or (iv) any claim under Section 81.1 or Section 81.2 of the Bankruptcy and
Insolvency Act (Canada) being asserted.


10.1.4.Landlord and Storage Agreements. Upon request, provide Administrative
Agent with copies of all existing agreements, and promptly after execution
thereof copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.


10.1.5.Compliance with Laws. Comply with all Applicable Laws, including ERISA,
the Supplemental Pension Plans Act (Québec), the Pension Benefits Act (Ontario),
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, PACA, PSA and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, each
Obligor shall and shall cause (a) each ERISA Affiliate to make prompt payment of
all contributions required to be made to satisfy the minimum funding standards
set forth in ERISA with respect to any Pension Plan and (b) its applicable
Affiliates to make prompt payment of all contributions required to be made to
satisfy the minimum funding standards set forth in the Pension Benefits Act
(Ontario) or under applicable pension standards legislation of another Canadian
jurisdiction with respect to any Canadian Plan. Without limiting the generality
of the foregoing, if any Environmental Release occurs at or on any Properties of
any Borrower or Subsidiary, it shall act promptly and diligently to investigate
and report to Administrative Agent and all appropriate Governmental Authorities
the extent of, and to take appropriate action to remediate, such Environmental
Release, whether or not directed to do so by any Governmental Authority unless a
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


10.1.6.Taxes. Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested.


10.1.7.Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Administrative Agent) satisfactory to
Administrative Agent, with respect to the Properties and business of Borrowers
and Subsidiaries of such type (including product liability, workers’
compensation and business interruption insurance), in such amounts, and with
such coverages, self-insurance (solely with respect to health, automobile and
workers’ compensation coverages) and deductibles as are customary for companies
similarly situated.


10.1.8.Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Administrative Agent of any modification of any such License, or entry into any
new License; pay all Royalties when due; and notify Administrative Agent of any
default or breach asserted by any Person to have occurred under any License.


10.1.9.Future Subsidiaries. Promptly notify Administrative Agent upon any Person
becoming a Subsidiary and, if such Person is not a Foreign Subsidiary (other
than a Foreign Subsidiary that is a Canadian Subsidiary) or an Immaterial
Subsidiary, cause it to guaranty the Obligations in a manner satisfactory to the
Applicable Agent, and to execute and deliver such documents, instruments and

-82-

--------------------------------------------------------------------------------




agreements and to take such other actions as such Agent shall require to
evidence and perfect a Lien in favor of such Agent (for the benefit of the
applicable Secured Parties) on all assets of such Person constituting
Collateral, including delivery of such legal opinions, in form and substance
satisfactory to such Agent, as it shall deem appropriate; provided that to the
extent such Person is a Foreign Subsidiary that is a Canadian Subsidiary, its
guaranty shall be limited to a guaranty of the Canadian Obligations and such
Lien shall secure solely the Canadian Obligations.


10.1.10.Records and Accounts. Maintain written records pertaining to (i)
perishable agricultural commodities and by-products and/or farm products in
their possession to which a constructive trust under PACA or PSA or a Lien under
the California Producer’s Lien Law is applicable, (ii) goods supplied to the
Canadian Borrower for which the supplier could assert a claim under Section
81.1. of the Bankruptcy and Insolvency Act (Canada) and (iii) products supplied
to the Canadian Borrower for which a farmer, fisherman or aquaculturist, as
applicable, could assert a claim under Section 81.2 of the Bankruptcy and
Insolvency Act (Canada).


10.1.11.Post-Closing Deliverables. Deliver to the Administrative Agent within
sixty (60) days of the Closing Date a foreign qualification certificate as of a
recent date for UNFI from the Secretary of State of South Carolina.


10.2.Negative Covenants. As long as any U.S. Revolver Commitments, Canadian
Commitments or Obligations are outstanding, Borrowers shall not, and shall cause
each Subsidiary not to:


10.2.1.Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:


(a)the Obligations;


(b)Permitted Purchase Money Debt;


(c)Borrowed Money (other than the Obligations and Permitted Purchase Money
Debt), but only to the extent (i) outstanding on the Closing Date, (ii) not
satisfied with proceeds of the initial Loans and (iii) described on Schedule
10.2.1;


(d)Debt with respect to Bank Products incurred in the Ordinary Course of
Business;


(e)Permitted Contingent Obligations;


(f)Refinancing Debt as long as each Refinancing Condition is satisfied;


(g)Debt representing an Investment that is not prohibited by Section 10.2.5;


(h)intercompany Debt permitted by Section 10.2.7;


(i)Debt represented by financed insurance premiums; provided that the aggregate
outstanding amount of such Debt shall not exceed U.S.$1,000,000 at any time;


(j)Debt representing deferred compensation to current or former employees,
officers and directors of a Borrower or Subsidiary incurred in the Ordinary
Course of Business; provided that the aggregate outstanding amount of such Debt
shall not exceed U.S.$15,000,000 at any time; <

-83-

--------------------------------------------------------------------------------






(k)<Debt under any Seller Note; provided that (i) to the extent incurred, such
Debt shall be outstanding for not more than two (2) Business Days after the
incurrence thereof and (ii) the terms of such Seller Note shall be reasonably
satisfactory to the Administrative Agent; ><


(l)><Debt under any Term Loan Facility in an aggregate principal amount not to
exceed $200,000,000 at any time (or such lesser amount after giving effect to
any prepayments or amortization payments in respect thereof); >and


(m)(k) Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed U.S.$25,000,000 in the
aggregate at any time.


10.2.2.Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):


(a)Liens in favor of the Applicable Agent;


(b)Purchase Money Liens securing Permitted Purchase Money Debt or any
Refinancing Debt with respect thereto;


(c)Liens for Taxes that are not delinquent or that are being Properly Contested;


(d)statutory Liens (other than (i) Liens for Taxes or imposed under ERISA, and
(ii) except for those liens in respect of contribution amounts not yet due or
payable to the pension fund, Liens imposed under the Pension Benefits Act
(Ontario) or under applicable pension standards legislation of another Canadian
jurisdiction) arising in the Ordinary Course of Business, but only if (i)
payment of the obligations secured thereby is not delinquent or is being
Properly Contested, and (ii) such Liens do not materially impair the value or
use of the Property or materially impair operation of the business of any
Borrower or Subsidiary;


(e)Liens incurred or pledges or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations and other similar
obligations, or arising as a result of progress payments under government
contracts, as long as such Liens are at all times junior to the Applicable
Agent’s Liens on Collateral;


(f)Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;


(g)Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are (i) in existence for less than 30 consecutive days or being Properly
Contested, and (ii) at all times junior to the Applicable Agent’s Liens on
Collateral;


(h)easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;


(i)the reservations, limitations, provisos and conditions expressed in any
original grants from Her Majesty The Queen in Right of Canada of real or
immoveable property, which do not materially impair the use of the affected land
for the purpose used or intended to be used by such Person;

-84-

--------------------------------------------------------------------------------






(j)title defects or irregularities that are of a minor nature and that in the
aggregate do not materially impair the use of the affected property for the
purpose for which it is used by such Person;


(k)normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;


(l)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the Ordinary Course of Business securing obligations that
are not delinquent or that are being Properly Contested;


(m)pledges or deposits in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA; and


(n)existing Liens shown on Schedule 10.2.2 and any renewals or extensions
thereof, provided that (i) the Property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased, (iii) the direct or any
contingent obligor(s) with respect thereto is (are) not changed, and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by this Agreement<; and><


(o) ><Liens on the Term Loan Collateral granted in connection with a Term Loan
Facility and any Refinancing Debt in respect thereof (provided that such Liens
are subject to the Intercreditor Agreement)>.


10.2.3.[Intentionally Omitted].


10.2.4.Distributions; Upstream Payments. Declare or make any Distributions,
except:


(a)Upstream Payments; provided that any Upstream Payments by a Subsidiary (other
than a Canadian Subsidiary that is a Subsidiary of the Canadian Borrower) to the
Canadian Borrower shall not exceed U.S.$1,000,000 (or its equivalent in other
currencies) in the aggregate during the term of this Agreement;


(b)payments by any Borrower or Subsidiary in respect of withholding or similar
Taxes payable by any future, present or former officer, director, manager or
employee (or any spouse, former spouse, successor, executor, administrator,
heir, legatee or distributee of any of the foregoing) and any repurchases of
Equity Interests in consideration of such payments including deemed repurchases
in connection with the exercise of stock options; provided that the aggregate
amount of all cash payments made pursuant to this clause (b) shall not exceed
$10,000,000 in any Fiscal Year; and


(c)UNFI may purchase or redeem in whole or in part any of its Equity Interests
for another class of Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests of UNFI, provided that any terms and provisions material
to the interests of the Lenders, when taken as a whole, contained in such other
class of Equity Interests are at least as advantageous to the Lenders as those
contained in the Equity Interests redeemed thereby.


Notwithstanding the foregoing, UNFI may make Distributions to the extent (a)
either (i) both (A<) no Default or Event of Default shall exist before or after
giving effect to the proposed Distribution,

-85-

--------------------------------------------------------------------------------




(B>) daily average Aggregate Availability for the 30 consecutive days
immediately before making the proposed Distribution, calculated on a pro forma
basis after giving effect to such Distribution as if such Distribution had been
made at the beginning of such 30 day period, is more than<at least> 15% of the
Aggregate Borrowing Base<,> and (B<C>) Borrowers have a Fixed Charge Coverage
Ratio of more than<at least> 1.10:1.00 for the most recently completed period of
four Fiscal Quarters for which financial statements have been provided pursuant
to Section 10.1.2, calculated on a pro forma basis after giving effect to such
Distribution as if such Distribution had been made at the beginning of such
period of four Fiscal Quarters or (ii)<; provided that to the extent> daily
average Aggregate Availability for the 30 consecutive days immediately before
making the proposed Distribution, calculated on a pro forma basis after giving
effect to such Distribution as if such Distribution had been made at the
beginning of such 30 day period, is more than 25<at least 20>% of the Aggregate
Borrowing Base, <this clause (C) shall not be applicable, >and (b<ii>) UNFI
shall have delivered to the Administrative Agent and each Lender a statement,
certified by the principal financial or accounting officer of UNFI, setting
forth, in reasonable detail, computations (determined in a manner reasonably
acceptable to the Administrative Agent) evidencing satisfaction of the
requirements set forth in clause (a<i>) above.
10.2.5.Restricted Investments. Make any Restricted Investment.


10.2.6.Disposition of Collateral. Make any Asset Disposition with respect to any
Collateral, except (a) a Permitted Collateral Disposition, (b) a transfer of
Property to any Obligor that is not a Foreign Subsidiary, or (c) a transfer of
Property to the Canadian Borrower by a Canadian Subsidiary that is a Foreign
Subsidiary.


10.2.7.Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, relocation expenses, travel
and other business related expenses, commissions and similar items in the
Ordinary Course of Business; (b) prepaid expenses and extensions of trade credit
made in the Ordinary Course of Business; (c) deposits with financial
institutions permitted hereunder; (d) as long as no Default or Event of Default
exists, intercompany loans and advances by an Obligor to another Obligor;
provided that (i) the aggregate principal amount of intercompany loans and
advances by an Obligor to the Canadian Borrower shall not exceed U.S.$10,000,000
(plus any additional amounts necessary to enable the Canadian Borrower to make
any prepayments required pursuant to Section 3.6) and (ii) any intercompany
loans or advances by the Canadian Borrower to any other Obligor shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent; and (e) loans or advances constituting an Investment that
is not prohibited by Section 10.2.5.


10.2.8.Restrictions on Payment of Certain Debt. Make any payments<payment>
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any Borrowed Money (other than the
Obligations and Debt outstanding under the Existing Term Loan Agreement) prior
to its due date under the agreements evidencing such Debt as in effect on the
Closing Date (or<First Amendment Effective Date or such later date when such
Debt is incurred (or, in either case,> as amended thereafter with the consent of
Administrative Agent) other than<:> <


(a) payments made with the proceeds of Refinancing Debt with respect thereto<;><


(b) ><payments in respect of any Seller Note, so long as such payments are made
concurrently with the expiration of such Seller Note; and ><


(c) ><payments in respect of Debt under the Term Loan Facility; so long as (i)
both (A) daily average Aggregate Availability for the 30 consecutive days
immediately before making the proposed payment, calculated on a pro forma basis
after giving effect to such payment as if such payment

-86-

--------------------------------------------------------------------------------




had been made at the beginning of such 30 day period, is at least 15% of the
Aggregate Borrowing Base and (B) Borrowers have a Fixed Charge Coverage Ratio of
at least 1.10:1.00 for the most recently completed period of four Fiscal
Quarters for which financial statements have been provided pursuant to Section
10.1.2, calculated on a pro forma basis after giving effect to such payment as
if such payment had been made at the beginning of such period of four Fiscal
Quarters; provided that to the extent daily average Aggregate Availability for
the 30 consecutive days immediately before making the proposed payment,
calculated on a pro forma basis after giving effect to such payment as if such
payment had been made at the beginning of such 30 day period, is at least 20% of
the Aggregate Borrowing Base, this clause (B) shall not be applicable, and (ii)
UNFI shall have delivered to the Administrative Agent and each Lender a
statement, certified by the principal financial or accounting officer of UNFI,
setting forth, in reasonable detail, computations (determined in a manner
reasonably acceptable to the Administrative Agent) evidencing satisfaction of
the requirements set forth in clause (i) above>.


10.2.9.Fundamental Changes. (a) Without providing thirty (30) days’ prior
written notice to the Administrative Agent, change its (i) name, (ii) tax,
charter or other organizational identification number, or (iii) form or state of
organization; (b) liquidate, wind up its affairs or dissolve itself; or (c)
merge, combine, amalgamate or consolidate with any Person, whether in a single
transaction or in a series of related transactions, except (i) any Subsidiary
(other than the Canadian Borrower) may merge, combine, amalgamate or consolidate
with a U.S. Borrower or Guarantor so long as a U.S. Borrower or Guarantor is the
continuing or surviving Person, (ii) any Subsidiary that is not an Obligor may
merge, combine, amalgamate or consolidate with a wholly-owned Domestic
Subsidiary that is not an Obligor so long as a wholly-owned Domestic Subsidiary
is the continuing or surviving Person, (iii) any Foreign Subsidiary (other than
the Canadian Borrower) may (A) amalgamate under the laws of Canada with the
Canadian Borrower, or (B) merge, combine, amalgamate or consolidate with a
wholly-owned Foreign Subsidiary (other than the Canadian Borrower) so long as a
wholly-owned Foreign Subsidiary is the continuing or surviving Person, (iv)
liquidations, winding-up of affairs or dissolutions of Immaterial Subsidiaries
(and corresponding distributions of assets) shall be permitted, (v)
liquidations, winding-up of affairs or dissolutions of other Subsidiaries (and
corresponding distributions of assets) shall be permitted, so long as all of the
assets of such Subsidiaries are distributed to an Obligor, or (vi) in connection
with Permitted Acquisitions or an Asset Disposition expressly permitted by this
Agreement.


10.2.10.Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with the applicable requirements set forth in Sections
10.1.9, 10.2.5 and 10.2.9; or permit any existing Subsidiary to issue any
additional Equity Interests (other than in favor of an Obligor) except
director’s qualifying shares.


10.2.11.Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date in a manner that is adverse to the
Lenders, except in connection with a transaction permitted under Section 10.2.9.


10.2.12.Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.


10.2.13.Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required or permitted by GAAP and in accordance
with Section 1.2, or change its Fiscal Year.


10.2.14.Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.

-87-

--------------------------------------------------------------------------------






10.2.15.Hedging Agreements. Enter into any Hedging Agreement, except in the
Ordinary Course of Business for the purpose of hedging risks and not for
speculative purposes.


10.2.16.Conduct of Business. Engage in any business other than a Permitted
Business.


10.2.17.Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except:


(a)transactions expressly permitted by the Loan Documents;


(b)payment of reasonable compensation to officers and employees for services
actually rendered and reasonable severance arrangements in the Ordinary Course
of Business;


(c)Distributions permitted by Section 10.2.4;


(d)loans and advances permitted by Section 10.2.7;


(e)payment of customary directors’ fees, reimbursement of expenses and
indemnities in the Ordinary
Course of Business;
 
(f)transactions solely among Obligors, subject to the other restrictions set
forth in this Agreement;


(g)transactions with Affiliates that were consummated prior to the Closing Date,
as shown on Schedule 10.2.17; and


(h)transactions with Affiliates (other than Excluded Subsidiaries) in the
Ordinary Course of Business, upon fair and reasonable terms no less favorable
than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.


10.2.18.Employee Benefit Plans. Become party to any Multiemployer Plan, Canadian
Plan that is a registered pension plan or pension plan (within the meaning of
the Pension Benefits Act (Ontario) or under applicable pension standards
legislation of another Canadian jurisdiction) or Foreign Plan, other than (a)
any in existence on the Closing Date or (b) by reason of a Permitted
Acquisition.


10.2.19.Excluded Subsidiaries. With respect to Excluded Subsidiaries, engage in
any trade or business or own any assets (except as set forth on Schedule 9.1.25)
or incur any Debt.


10.3.Financial Covenant. As long as any U.S. Revolver Commitments, Canadian
Commitments or Obligations are outstanding, Borrowers shall:


10.3.1.Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of at
least 1.00 to 1.00 as of the end of any period of four Fiscal Quarters while a
Trigger Event is in effect, commencing with the most recent period for which
financial statements were, or were required to be, delivered hereunder prior to
the Trigger Event.

-88-

--------------------------------------------------------------------------------






SECTION 11.EVENTS OF DEFAULT; REMEDIES ON DEFAULT


11.1.Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:


(a)A Borrower fails to pay any Obligations (or, in the case of the Canadian
Borrower, any Canadian Obligations) when due (whether at stated maturity, on
demand, upon acceleration or otherwise) and in the currency required hereunder;


(b)Any representation, warranty or other written statement of an Obligor made in
connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;


(c)A Borrower breaches or fail to perform any covenant contained in Section 7.2,
7.4, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;


(d)An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Administrative Agent, whichever is sooner; provided, however, that such
notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by an Obligor;


(e)A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations (or, in the case of the Canadian Borrower, the
Canadian Obligations), or the perfection or priority of any Lien granted to any
Agent; or any Loan Document ceases to be in full force or effect for any reason
(other than a waiver or release by the Applicable Agent and the Applicable
Lenders);


(f)Any breach or default of an Obligor or any of its Subsidiaries occurs (i)
under any Hedging Agreement to which it is a party or by which it is bound, if
its liability upon termination would be in excess of U.S.$10,000,000, or (ii)
under any document, instrument or agreement to which it is a party or by which
it or any of its Properties is bound that relates to any Debt (other than the
Obligations) in excess of U.S.$10,000,000, if the maturity of or any payment
with respect to such Debt may be accelerated or demanded due to such breach;


(g)Any judgment or order for the payment of money is entered against an Obligor
or any of its Subsidiaries in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Obligors and
Subsidiaries, U.S.$5,000,000 (net of insurance coverage therefor that has not
been denied by the insurer), unless a stay of enforcement of such judgment or
order is in effect, by reason of a pending appeal or otherwise;


(h)A loss, theft, damage or destruction occurs with respect to any Collateral if
(i) the amount not covered by insurance exceeds U.S.$5,000,000 and (ii) there is
a resulting Overadvance that is not corrected in accordance with the provisions
of Section 2.1.5;


(i)(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any part of its business and such
injunction, restraint or prevention could reasonably be expected to have a
Material Adverse Effect; (ii) an Obligor suffers the loss, revocation or
termination of any license, permit, lease or agreement necessary to its
business, and such loss, revocation or termination could reasonably be expected
to have a Material Adverse Effect; (iii)

-89-

--------------------------------------------------------------------------------




there is a cessation of any part of an Obligor’s business and such cessation of
business could reasonably be expected to have a Material Adverse Effect; (iv)
any Collateral or Property of an Obligor is taken or impaired through
condemnation and such taking or impairment could reasonably be expected to have
a Material Adverse Effect; (v) an Obligor agrees to or commences any
liquidation, dissolution or winding up of its affairs, except as permitted by
this Agreement; or (vi) an Obligor or any of its Subsidiaries (other than an
Excluded Subsidiary or an Immaterial Subsidiary) is not Solvent;


(j)An Insolvency Proceeding is commenced by an Obligor or any of its
Subsidiaries (other than an Immaterial Subsidiary); an Obligor or any of its
Subsidiaries (other than an Immaterial Subsidiary) makes an offer of settlement,
extension or composition to its unsecured creditors generally; a trustee is
appointed to take possession of any substantial Property of or to operate any of
the business of an Obligor or any of its Subsidiaries (other than an Immaterial
Subsidiary); or an Insolvency Proceeding is commenced against an Obligor or any
of its Subsidiaries (other than an Immaterial Subsidiary) and: the Obligor or
such Subsidiary consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by the Obligor or such
Subsidiary, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;


(k)(i) An ERISA Event (other than a complete or partial withdrawal from a
Multiemployer Plan) occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC in excess of
$5,000,000<U.S.$5,000,000 or that constitutes grounds for appointment of a
trustee for or termination by the PBGC of any Pension Plan or Multiemployer
Plan>; or an Obligor or ERISA Affiliate fails to pay when due any installment
payment with respect to withdrawal liability assessed in an aggregate total
amount in excess of <U.S.>$5,000,000 under Section 4201 of ERISA under a
Multiemployer Plan; (ii) a Canadian Pension Event occurs with respect to a
Canadian Plan that could, in the Administrative Agent’s good faith judgment,
subject the Canadian Borrower or any of its Subsidiaries to any tax, penalty or
other liabilities under the Pension Benefits Act (Ontario) or applicable pension
standards legislation of another Canadian jurisdiction or under the Income Tax
Act (Canada) in excess of <U.S.>$5,000,000, or if the Canadian Borrower or any
of its Subsidiaries is in default with respect to required payments to a
Canadian Plan or any Lien arises (save for contribution amounts not yet due or
payable to a Canadian Plan) in connection with any Canadian Plan; or (iii) any
event similar to the foregoing occurs or exists with respect to a Foreign Plan;


(l)An Obligor or any of its Senior Officers is convicted for (i) a felony
committed in the conduct of the Obligor’s business, or (ii) violating any state,
federal, provincial or territorial law (including the Controlled Substances Act,
Money Laundering Control Act of 1986 and Illegal Exportation of War Materials
Act), in either case that could lead to forfeiture of any material Property or
any Collateral; or


(m)A Change of Control occurs.


11.2.Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs, then to the extent permitted by Applicable Law, all Obligations (other
than Secured Bank Product Obligations) automatically shall become due and
payable and all U.S. Revolver Commitments and Canadian Commitments shall
terminate, without any action by any Agent or notice of any kind. In addition,
or if any other Event of Default exists, the Applicable Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:


(a)declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment,

-90-

--------------------------------------------------------------------------------




demand, protest or notice of any kind, all of which are hereby waived by
Borrowers to the fullest extent permitted by law;


(b)terminate, reduce or condition any U.S. Revolver Commitment, Canadian
Commitments or make any adjustment to the U.S. Revolver Borrowing Base or the
Canadian Borrowing Base;


(c)require Obligors to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, the
Applicable Agent may (and shall upon the direction of Required Lenders) advance
the required Cash Collateral as U.S. Revolver Loans or Canadian Loans, as
applicable (whether or not a U.S. Revolver Overadvance or Canadian Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied); and


(d)exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC or PPSA, as applicable. Such rights and remedies include the
rights to (i) take possession of any Collateral; (ii) require Borrowers to
assemble Collateral, at Borrowers’ expense, and make it available to the
Applicable Agent at a place designated by the Applicable Agent; (iii) enter any
premises where Collateral is located and store Collateral on such premises until
sold (and if the premises are owned or leased by a Borrower, Borrowers agree not
to charge for such storage); and (iv) sell or otherwise dispose of any
Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale, with such notice as may be
required by Applicable Law, in lots or in bulk, at such locations, all as the
Applicable Agent, in its discretion, deems advisable. Each Borrower agrees that
10 days’ notice of any proposed sale or other disposition of Collateral by the
Applicable Agent shall be reasonable, and that any sale conducted on the
internet or to a licensor of Intellectual Property shall be commercially
reasonable. The Applicable Agent shall have the right to conduct such sales on
any Obligor’s premises, without charge, and any sales may be adjourned from time
to time in accordance with Applicable Law. The Applicable Agent shall have the
right to sell, lease or otherwise dispose of any Collateral for cash, credit or
any combination thereof, and any Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and setoff the amount of such price against the
Obligations.


11.3.License. Each Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Borrower’s rights and interests under Intellectual Property
shall inure to each Agent’s benefit.


11.4.Setoff. At any time during an Event of Default, Agents, Issuing Banks,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Agent, such Issuing Bank, such Lender or such Affiliate to or for the credit or
the account of an Obligor against any Obligations (subject to Section 4.5),
irrespective of whether or not such Agent, such Issuing Bank, such Lender or
such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of such Agent, such Issuing Bank, such Lender or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Agent, each Issuing Bank, each Lender
and

-91-

--------------------------------------------------------------------------------




each such Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Person may have.


11.5.Remedies Cumulative; No Waiver.


11.5.1.Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agents and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.


11.5.2.Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of any Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by any Agent or
any Lender of any payment or performance by an Obligor under any Loan Documents
in a manner other than that specified therein. It is expressly acknowledged by
Borrowers that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.


SECTION 12.AGENTS


12.1.Appointment, Authority and Duties of Agents.


12.1.1.Appointment and Authority.


(a)Appointment and Authority of Administrative Agent. Each Secured Party
appoints and designates Bank of America as Administrative Agent under all Loan
Documents. Administrative Agent may, and each Secured Party authorizes
Administrative Agent to, enter into all Loan Documents to which Administrative
Agent is intended to be a party and accept all applicable Security Documents,
for the benefit of Secured Parties. Any action taken by Administrative Agent in
accordance with the provisions of the Loan Documents, and the exercise by
Administrative Agent of any rights or remedies set forth therein, together with
all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties. Without limiting the generality of the
foregoing, Administrative Agent shall have the sole and exclusive authority to
(i) act as the disbursing and collecting agent for U.S. Revolver Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (ii) execute and deliver as Administrative Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document; (iii) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents (other
than Liens granted by the Canadian Borrower or any Canadian Subsidiary that is a
Foreign Subsidiary), and for all other purposes stated therein; (iv) manage,
supervise or otherwise deal with Collateral (other than Collateral consisting of
assets of the Canadian Borrower or any Canadian Subsidiary that is a Foreign
Subsidiary); and (v) take any Enforcement Action or otherwise exercise any
rights or remedies with respect to any Collateral (other than Collateral
consisting of assets of the Canadian Borrower or any Canadian Subsidiary that is
a Foreign Subsidiary) or under any Loan Documents (other than any Canadian
Security Documents), Applicable Law or otherwise. The duties of Administrative
Agent are ministerial and administrative in nature only, and Administrative
Agent shall not have a fiduciary relationship with any Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Administrative Agent alone shall be authorized to determine
whether any Account or Inventory constitutes an Eligible Account or Eligible
Inventory,

-92-

--------------------------------------------------------------------------------




whether to impose or release any reserve, or whether any conditions to funding
or to issuance of a Letter of Credit for the account or benefit of any U.S.
Borrower have been satisfied, which determinations and judgments, if exercised
in good faith, shall exonerate Administrative Agent from liability to any
Secured Party or other Person for any error in judgment.


(b)Appointment and Authority of Canadian Agent. Each Secured Party also appoints
and designates Bank of America-Canada Branch as Canadian Agent under all Loan
Documents. Canadian Agent may, and each Secured Party authorizes Canadian Agent
to, enter into all Loan Documents to which Canadian Agent is intended to be a
party and accept all applicable Security Documents, for the benefit of Secured
Parties. Any action taken by Canadian Agent in accordance with the provisions of
the Loan Documents, and the exercise by Canadian Agent of any rights or remedies
set forth therein, together with all other powers reasonably incidental thereto,
shall be authorized by and binding upon all Secured Parties. Without limiting
the generality of the foregoing, Canadian Agent shall have the sole and
exclusive authority to (i) act as the disbursing and collecting agent for
Canadian Lenders with respect to all payments and collections arising in
connection with the Loan Documents in respect of the Canadian Borrower; (ii)
execute and deliver as Canadian Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document; (iii) act as collateral agent for Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents granted by the
Canadian Borrower or any Canadian Subsidiary that is a Foreign Subsidiary, and
for all other purposes stated therein; (iv) manage, supervise or otherwise deal
with Collateral consisting of assets of the Canadian Borrower or any Canadian
Subsidiary that is a Foreign Subsidiary; and (v) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral
consisting of assets of the Canadian Borrower or any Canadian Subsidiary that is
a Foreign Subsidiary or under any Canadian Security Document, Applicable Law or
otherwise. The duties of Canadian Agent are ministerial and administrative in
nature only, and Canadian Agent shall not have a fiduciary relationship with any
Secured Party, Participant or other Person, by reason of any Loan Document or
any transaction relating thereto. Canadian Agent alone shall be authorized to
determine whether any conditions to funding or to issuance of a Letter of Credit
for the account or benefit of the Canadian Borrower have been satisfied, which
determinations and judgments, if exercised in good faith, shall exonerate
Canadian Agent from liability to any Secured Party or other Person for any error
in judgment.


12.1.2.Duties. No Agent shall have<The titles of “Agent,” “Administrative Agent”
and “Canadian Agent” are used solely as a matter of market custom and the duties
of each Agent are administrative in nature only. No Agent has> any duties except
those expressly set forth in the Loan Documents<, and in no event does any Agent
have any agency, fiduciary or implied duty to or relationship with any Secured
Party or other Person by reason of any Loan Document or related transaction>.
The conferral upon any Agent of any right shall not imply a duty to exercise
such right, unless instructed to do so by Lenders in accordance with this
Agreement.


12.1.3.Agent Professionals. Agents may perform their duties through agents and
employees. Agents may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. No Agent shall
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.


12.1.4.Instructions of Required Lenders. The rights and remedies conferred upon
any Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. <In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, the Applicable Agent may presume that the condition
is satisfactory to a Secured Party unless such Agent has received notice to the
contrary from

-93-

--------------------------------------------------------------------------------




such Secured Party before such Agent takes the action. >The Applicable Agent may
request instructions from Required Lenders or other Secured Parties (or such
other number of Lenders as may be required) with respect to any act (including
the failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by such Agent.
Each Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders (or such other number of Lenders as
may be required) shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or refraining from acting pursuant to instructions of Required
Lenders. Notwithstanding the foregoing, instructions by and consent of specific
parties shall be required to the extent provided in Section 14.1.1. In no event
shall any Agent be required to take any action that,< it determines> in its
opinion,<discretion> is contrary to Applicable Law or any Loan Documents or
could subject any Agent Indemnitee to personal liability.


12.1.5.Québec Collateral.


(a)For greater certainty, and without limiting the powers of the Canadian Agent
or any other Person acting as mandatary (agent) of the Canadian Agent, each of
the Secured Parties hereby irrevocably constitutes the Canadian Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by any Obligor on property pursuant to the laws of the Province
of Québec in order to secure obligations of any Obligor under any bond,
debenture or similar title of indebtedness, issued by any Obligor, and hereby
agrees that the Canadian Agent, may act as the bondholder and mandatary (i.e.
agent) with respect to any shares, capital stock or other securities or any
bond, debenture or similar title of indebtedness that may be issued by any
Obligor and pledged in favor of the Canadian Agent, for the benefit of the
Secured Parties. The execution by the Canadian Agent, acting as fondé de pouvoir
and mandatary, prior to the Closing Date, of any deeds of hypothec or other
security documents is hereby ratified and confirmed.


(b)Notwithstanding the provisions of Section 32 of An Act respecting the special
powers of legal persons (Québec), the Canadian Agent may acquire and be the
holder of any bond or debenture issued by any Obligor (i.e. the fondé de pouvoir
may acquire and hold the first bond issued under any deed of hypothec by any
Obligor).


(c)The constitution of the Canadian Agent as fondé de pouvoir and as bondholder
and mandatary with respect to any bond, debenture, shares, capital stock or
other securities that may be issued and pledged from time to time to the
Canadian Agent for the benefit of the Secured Parties, shall be deemed to have
been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any
Secured Parties’ rights and obligations under this Agreement by the execution of
an assignment, including an assignment or other agreement pursuant to which it
becomes such assignee or participant, and by each successor Canadian Agent by
the execution of an assignment or other agreement, or by the compliance with
other formalities, as the case may be, pursuant to which it becomes a successor
Canadian Agent under this Agreement.


12.1.6.The Canadian Agent acting as fondé de pouvoir shall have the same rights,
powers, immunities, indemnities and exclusions from liability as are prescribed
in favor of the Canadian Agent herein, which shall apply mutatis mutandis to the
Canadian Agent acting as fondé de pouvoir.

-94-

--------------------------------------------------------------------------------






12.2.Agreements Regarding Collateral and Borrower Materials.


12.2.1.Releases; Care of Collateral. Secured Parties authorize the Applicable
Agent (a) to release any Lien with respect to any Collateral (i) upon Full
Payment of the Obligations (other than Secured Bank Product Obligations); (ii)
that is the subject of an Asset Disposition that the Borrowers certify in
writing to Administrative Agent is a Permitted Collateral Disposition or a Lien
that the Borrowers certify is a Permitted Lien entitled to priority over the
Applicable Agent’s Liens (and the Applicable Agent may rely conclusively on any
such certificate without further inquiry); (iii) that does not constitute a
material part of the Collateral; or (iv) subject to Section 14.1, with the
consent of all Required Lenders, and (b) to release any Guarantor from its
obligations under the Loan Documents if (i) such Person becomes an Immaterial
Subsidiary, or (ii) such Person ceases to be a Subsidiary as a result of a
transaction expressly permitted under the Loan Documents. Secured Parties
authorize the Applicable Agent to subordinate its Liens to any Purchase Money
Lien or other Lien entitled to priority hereunder. No Agent shall have any
obligation to assure that any Collateral exists or is owned by an Obligor, or is
cared for, protected or insured, nor to assure that the Applicable Agent’s Liens
have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.


12.2.2.Possession of Collateral. Agents and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control. If any Lender obtains possession
or control of any Collateral, it shall notify Administrative Agent thereof and,
promptly upon Administrative Agent’s request, deliver such Collateral to the
Applicable Agent or otherwise deal with it in accordance with Administrative
Agent’s instructions.


12.2.3.Reports. Administrative Agent shall promptly provide to Lenders, when
complete, any field audit, examination<, audit> or appraisal report prepared for
any Agent with respect to any Obligor or Collateral (“Report”). Reports and
other Borrower Materials may be made available to Lenders by providing access to
them on the Platform, but Administrative Agent shall not be responsible for
system failures or access issues that may occur from time to time. Each Lender
agrees (a) that Reports are not intended to be comprehensive audits or
examinations, and that any Agent or any other Person performing an audit or
examination will inspect only specific information regarding the Obligations or
Collateral and will rely significantly upon Borrowers’ books, records and
representations; (b) that Administrative Agent makes no representation or
warranty as to the accuracy or completeness of any Borrower Materials and shall
not be liable for any information contained in or omitted from any Borrower
Materials, including any Report; and (c) to keep all Borrower Materials
confidential and strictly for such Lender’s internal use, not to distribute any
Report or other Borrower Materials (or the contents thereof) to any Person
(except to such Lender’s Participants, attorneys, accountants and to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over such Lender or its Affiliates), and to use all Borrower
Materials solely for administration of the Obligations. Each Lender shall
indemnify and hold harmless each Agent and any other Person preparing a Report
from any action such Lender may take as a result of or any conclusion it may
draw from any Borrower Materials, as well as from any Claims arising as a direct
or indirect result of Administrative Agent furnishing same to such Lender, via
the Platform or otherwise.


12.3.Reliance By Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person. Each Agent shall have a reasonable and practicable
amount of time to act upon any instruction, notice or other communication under
any Loan Document, and shall not be liable for any delay in acting.

-95-

--------------------------------------------------------------------------------






12.4.Action Upon Default. No Agent shall be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Administrative Agent and the other Lenders thereof in writing.
Each Secured Party agrees that, except as otherwise provided in any Loan
Documents or with the written consent of Administrative Agent and Required
Lenders, it will not take any Enforcement Action, accelerate Obligations (other
than Secured Bank Product Obligations), or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC and
PPSA sales or other similar dispositions of Collateral or to assert any rights
relating to any Collateral.


12.5.Ratable Sharing. If any Lender shall obtain any payment or reduction of any
Obligation, whether through setoff or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.6.2,
as applicable, such Lender shall forthwith purchase from the Applicable Agent,
the applicable Issuing Bank and the other Applicable Lenders such participations
in the affected Obligation as are necessary to cause the purchasing Lender to
share the excess payment or reduction on a Pro Rata basis or in accordance with
Section 5.6.2, as applicable. If any of such payment or reduction is thereafter
recovered from the purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Notwithstanding the foregoing, if a Defaulting Lender obtains a payment or
reduction of any Obligation, it shall immediately turn over the amount thereof
to the Applicable Agent for application under Section 4.2.2 and it shall provide
a written statement to the Applicable Agent describing the Obligation affected
by such payment or reduction. No Lender shall setoff against any Dominion
Account without the prior consent of the Applicable Agent.


12.6.Indemnification. EACH LENDER<SECURED PARTY> SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT
REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR ANY
AGENT (IN THE CAPACITY OF AN AGENT). In no event shall any Lender have any
obligation to indemnify or hold harmless an Agent Indemnitee or Issuing Bank
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee. In the Applicable Agent’s
discretion, it may reserve for any Claims made against an Agent Indemnitee or
Issuing Bank Indemnitee, and may satisfy any judgment, order or settlement
relating thereto, from proceeds of Collateral prior to making any distribution
of Collateral proceeds to Secured Parties. If any Agent is sued by any receiver,
bankruptcy trustee, debtor-in-possession or other Person for any alleged
preference or fraudulent transfer, then any monies paid by such Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to such Agent by each Lender<Secured Party> to the extent
of its Pro Rata share.


12.7.Limitation on Responsibilities of Agents. No Agent shall be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by such Agent’s gross
negligence or willful misconduct. No Agent assumes any responsibility for any
failure or delay in performance or any breach by any Obligor, Lender or other
Secured Party of any obligations under the Loan Documents. No Agent makes any
express or implied representation, warranty or guarantee to Secured Parties with
respect to any Obligations, Collateral, <Liens, >Loan Documents or Obligor. No
Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents or

-96-

--------------------------------------------------------------------------------




Borrower Materials; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectibility, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectibility of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor or Account Debtor. No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the observance by any Obligor of any terms of
the Loan Documents, or the satisfaction of any conditions precedent contained in
any Loan Documents.


12.8.Successor Agents and Co-Agents.


12.8.1.Resignation; Successor Agents. Subject to the appointment and acceptance
of a successor Administrative Agent or Canadian Agent as provided below,
each<Each> Agent may resign at any time by giving at least 30 days’ written
notice thereof to the Applicable Lenders and Borrowers. Upon receipt of such
notice, Required Lenders shall have the right to appoint a successor
Administrative Agent or Canadian Agent, as the case may be, which shall be (a) a
Lender or an Affiliate of a Lender; or (b) a financial institution reasonably
acceptable to Required Lenders and (provided no Default or Event of Default
exists) Borrowers. If no successor agent is appointed prior to the effective
date of the resignation of Administrative Agent or Canadian Agent, then
Administrative Agent or Canadian Agent may appoint a successor agent that is a
financial institution reasonably acceptable to it, which shall be a Lender
unless no Lender accepts the role< or in the absence of such appointment,
Required Lenders shall on such date assume all rights and duties of such Agent
hereunder>. Upon acceptance by a successor Administrative Agent or Canadian
Agent of its appointment hereunder, such successor Administrative Agent or
Canadian Agent shall thereupon succeed to and become vested with all the powers
and duties of the retiring Administrative Agent or Canadian Agent without
further act, and the retiring Administrative Agent or Canadian Agent shall be
discharged from its duties and obligations hereunder but shall continue to have<
all rights and protections under the Loan Documents with respect to actions
taken or omitted to be taken by it while Agent, including> the benefits of the
indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Administrative Agent or Canadian Agent. Any successor to Bank of America or Bank
of America-Canada Branch by merger, amalgamation or acquisition of stock or this
loan shall continue to be Administrative Agent or Canadian Agent, as the case
may be, hereunder without further act on the part of any Secured Party or
Obligor.


If the Person serving as Administrative Agent or Canadian Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower Agent and such Person remove such Person as Administrative Agent or
Canadian Agent, as applicable, and, in consultation with the Borrower Agent,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
12.8.2.Co-Collateral Agent. If necessary or appropriate under Applicable Law,
any Agent may appoint a Person to serve as a co-collateral agent or separate
collateral agent under any Loan Document. Each right and remedy intended to be
available to such Agent under such Loan Document shall also be vested in such
agent. Secured Parties shall execute and deliver any instrument or agreement
that the Applicable Agent may request to effect such appointment. If the agent
shall die, dissolve, become incapable of acting, resign or be removed, then all
the rights and remedies of such agent, to the extent permitted by Applicable
Law, shall vest in and be exercised by the Applicable Agent until appointment of
a new agent.

-97-

--------------------------------------------------------------------------------






12.9.Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon any Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, no Agent
shall have any duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to such Agent by any Obligor or any
credit or other information concerning the affairs, financial condition,
business or Properties of any Obligor (or any of its Affiliates) which may come
into possession of such Agent or its Affiliates.


12.10.Remittance of Payments and Collections.


12.10.1.Remittances Generally. All payments by any Lender to the Applicable
Agent shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by the Applicable Agent and request for payment is made by the
Applicable Agent by 11:00 a.m. on a Business Day, payment shall be made by
Lender not later than 2:00 p.m. on such day, and if request is made after 11:00
a.m., then payment shall be made by 11:00 a.m. on the next Business Day. Payment
by any Agent to any Secured Party shall be made by wire transfer, in the type of
funds received by such Agent. Any such payment shall be subject to such Agent’s
right of offset for any amounts due from such payee under the Loan Documents.


12.10.2.Failure to Pay. If any Secured Party fails to pay any amount when due by
it to the Applicable Agent pursuant to the terms hereof, such amount shall bear
interest from the due date until paid in full at< the greater of the Federal
Funds Rate or> the rate determined by such Agent as customary for interbank
compensation for two Business Days and thereafter at the Default Rate for Base
Rate Loans. In no event shall Borrowers be entitled to receive credit for any
interest paid by a Secured Party to any Agent, nor shall any Defaulting Lender
be entitled to interest on any amounts held by any Agent pursuant to Section
4.2.


12.10.3.Recovery of Payments. If any Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by such Agent from an
Obligor and such related payment is not received, then such Agent may recover
such amount from each Secured Party that received it. If any Agent determines
that an amount received by it must be returned or paid to an Obligor or other
Person pursuant to Applicable Law or otherwise, then, notwithstanding any other
term of any Loan Document, such Agent shall not be required to distribute such
amount to any Secured Party. If any amounts received and applied by any Agent to
any Obligations are later required to be returned by such Agent pursuant to
Applicable Law, each Lender shall pay to such Agent, on demand, such Lender’s
Pro Rata share of the amounts required to be returned.


12.11.Individual Capacities. As a U.S. Revolver Lender, Bank of America, and as
a Canadian Lender, Bank of America-Canada Branch, each shall have the same
rights and remedies under the Loan Documents as any other U.S. Revolver Lender
or Canadian Lender, as the case may be, and the terms “Lenders,” “U.S. Revolver
Lenders,” “Canadian Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a U.S. Revolver Lender and Bank of
America-Canada Branch

-98-

--------------------------------------------------------------------------------




in its capacity as a Canadian Lender, as the case may be. Agents, Lenders and
their Affiliates may accept deposits from, lend money to, provide Bank Products
to, act as financial or other advisor to, and generally engage in any kind of
business with, Obligors and their Affiliates, as if they were not Agents or
Lenders hereunder, without any duty to account therefor to any Secured Party. In
their individual capacities, Agents, Lenders and their Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party.


12.12.Agent Titles. Each Lender, other than Bank of America and Bank of
America-Canada Branch, that is designated (on the cover page of this Agreement
or otherwise) by Bank of America as an “Agent,” “Arranger” or “Bookrunner” of
any type shall not have any right, power, responsibility or duty under any Loan
Documents other than those applicable to all Lenders, and shall in no event have
any fiduciary duty to any Secured Party.


12.13.Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Administrative Agent of a Bank Product, agrees to be bound by
Section 5.6<the Loan Documents, including Sections 5.6, 14.3.3> and this Section
12. Each Secured Bank Product Provider shall indemnify and hold harmless Agent
Indemnitees, to the extent not reimbursed by Obligors, against all Claims that
may be incurred by or asserted against any Agent Indemnitee in connection with
such provider’s Secured Bank Product Obligations.


12.14.No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and Agents, and shall survive Full Payment of the Obligations.
This Section 12 does not confer any rights or benefits upon Borrowers or any
other Person. As between Borrowers and any Agent, any action that any Agent may
take under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.


SECTION 13.BENEFIT OF AGREEMENT; ASSIGNMENTS


13.1.Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agents, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and (b)
any assignment by a Lender must be made in compliance with Section 13.3. Agents
may treat the Person which made any Loan as the owner thereof for all purposes
until such Person makes an assignment in accordance with Section 13.3. Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.


13.2.Participations.


13.2.1.Permitted Participants; Effect. Subject to Section 13.3.3, any Lender may
sell to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans, U.S. Revolver
Commitments and Canadian Commitments for all purposes, all amounts payable by
Borrowers shall be determined as if such Lender had not sold such participating
interests, and Borrowers and Agents shall continue to deal solely and directly
with such Lender in connection with the Loan Documents. Each Lender shall be
solely responsible for notifying its Participants of any matters under the Loan
Documents, and Agents and the other Lenders shall not have any obligation or
liability to any such Participant. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 unless
Borrowers agree otherwise in writing.

-99-

--------------------------------------------------------------------------------




A Participant that would be a Canadian Lender if it were a Lender, and that is a
non-resident of Canada for purposes of Part XIII of the Income Tax Act (Canada)
(or lends to the Canadian Borrower hereunder from a lending office outside
Canada) shall not be entitled to the benefits of Section 5.9 unless the Canadian
Borrower agrees otherwise in writing.


13.2.2.Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan, U.S. Revolver Commitment or Canadian Commitment in which such
Participant has an interest, postpones the Applicable Commitment Termination
Date or any date fixed for any regularly scheduled payment of principal,
interest or fees on such Loan, U.S. Revolver Commitment or Canadian Commitment,
or releases any Borrower, Guarantor or substantially all Collateral.<


13.2.3    <Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
U.S. Revolver Commitments, Canadian Commitments, Loans (and stated interest) and
LC Obligations. Entries in the register shall be conclusive, absent manifest
error, and such Lender shall treat each Person recorded in the register as the
owner of the participation for all purposes, notwithstanding any notice to the
contrary. No Lender shall have an obligation to disclose any information in such
register except to the extent necessary to establish that a Participant’s
interest is in registered form under the Code.>


13.2.4 13.2.3. Benefit of Setoff. Borrowers agree that each Participant shall
have a right of setoff in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of setoff with respect to any participating
interests sold by it. By exercising any right of setoff, a Participant agrees to
share with Lenders all amounts received through its setoff, in accordance with
Section 12.5 as if such Participant were a Lender.


13.3.Assignments.


13.3.1.Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of U.S.$10,000,000 (unless
otherwise agreed by Administrative Agent in its discretion) and integral
multiples of U.S.$5,000,000 in excess of that amount; (b) except in the case of
an assignment in whole of a Lender’s rights and obligations, the aggregate
amount of (i) the U.S. Revolver Commitments retained by the transferor Lender is
at least U.S.$10,000,000 (unless otherwise agreed by Administrative Agent in its
discretion) and (ii) the Canadian Commitments retained by the transferor Lender
is equal to an amount such that the ratio of the U.S. Revolver Commitments
retained by the transferor Lender to the Canadian Commitments retained by the
transferor Lender is equal to the ratio that existed prior to such assignment;
and (c) the parties to each such assignment shall execute and deliver to
Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance. Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release such Lender from its obligations
hereunder nor substitute the pledgee or assignee for such Lender as a party
hereto.


13.3.2.Effect; Effective Date. Upon delivery to Administrative Agent of an
assignment notice in the form of Exhibit D and a processing fee of U.S.$3,500
(unless otherwise agreed by Administrative Agent in its discretion), the
assignment shall become effective as specified in the

-100-

--------------------------------------------------------------------------------




notice, if it complies with this Section 13.3. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Administrative Agent and
Borrowers shall make appropriate arrangements for issuance of replacement and/or
new Notes, as applicable. The transferee Lender shall comply with Section 5.10
and deliver, upon request, an administrative questionnaire satisfactory to
Administrative Agent.


13.3.3.Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to the Applicable Agent of an aggregate
amount sufficient, upon distribution (through direct payment, purchases of
participations, or other compensating actions as such Agent deems appropriate),
to satisfy all funding and payment liabilities then owing by the Defaulting
Lender hereunder. If an assignment by a Defaulting Lender shall become effective
under Applicable Law for any reason without compliance with the foregoing
sentence, then the assignee shall be deemed a Defaulting Lender for all purposes
until such compliance occurs.


13.3.4.Register. The Administrative Agent, acting as a non-fiduciary agent of
Borrowers (solely for tax purposes), shall maintain (a) a copy< (or electronic
equivalent)> of each Assignment and Acceptance delivered to it, and (b) a
register for recordation of the names, addresses, U.S. Revolver Commitments and
Canadian Commitments of, and the Loans, interest and LC Obligations owing to,
each Lender. Entries in the register shall be conclusive, absent manifest error,
and Borrowers, Agents and Lenders shall treat each lender recorded in such
register as a Lender for all purposes under the Loan Documents, notwithstanding
any notice to the contrary. <The Administrative Agent may choose to show only
one Borrower as the borrower in the register, without any effect on the
liability of any Obligor with respect to the Obligations. >The register shall be
available for inspection by Borrowers or any Lender, from time to time upon
reasonable notice.


13.4.Replacement of Certain Lenders. If (a) any Lender gives a notice under
Section 3.5 or requests compensation under Section 3.7, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.9
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.8, or (b) any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower Agent may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.3), all of its interests, rights (other than its
existing rights to payments pursuant to Section 3.7 and Section 5.9) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:


(i)the Borrowers shall have paid to the Administrative Agent the processing fee
(if any) specified in Section 13.3.2;


(ii)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and participations in unpaid drawings under
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts);

-101-

--------------------------------------------------------------------------------






(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.7 or payments required to be made pursuant to Section 5.9, such
assignment will result in a reduction in such compensation or payments
thereafter;


(iv)such assignment does not conflict with Applicable Law; and


(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Agent to require such assignment and
delegation cease to apply.
SECTION 14.MISCELLANEOUS


14.1.Consents, Amendments and Waivers.


14.1.1.Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Administrative Agent
(with the consent of Required Lenders) and each Obligor party to such Loan
Document; provided, however, that
(a)without the prior written consent of the Applicable Agent, no modification
shall be effective with respect to any provision in a Loan Document that relates
to any rights, duties or discretion of the Applicable Agent;


(b)without the prior written consent of the applicable Issuing Bank, no
modification shall be effective with respect to any LC Obligations, Section 2.3
or any other provision in a Loan Document that relates to any rights, duties or
discretion of such Issuing Bank;


(c)without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the U.S. Revolver Commitment or Canadian Commitment of such Lender; (ii) reduce
the amount of, or waive or delay payment of, any principal, interest or fees
payable to such Lender (except as provided in Section 4.2); provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate”; (iii) extend the U.S. Revolver Termination Date;
(iv) extend the Canadian Termination Date; or (v) amend this clause (c);


(d)without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Sections 5.6.2
or 14.1.1; (ii) amend the definitions of (A) Aggregate Borrowing Base, U.S.
Revolver Borrowing Base or Canadian Borrowing Base (or any defined term used in
such definitions), if as a result thereof the credit available to the Borrowers
would be increased, (B) Pro Rata or (C) Required Lenders; (iii) increase any
advance rate (it being understood that clauses (ii) and (iii) above shall not
(A) limit the adjustment by the Administrative Agent of the Availability Reserve
in the Administrative Agent’s administration of the Loans as otherwise permitted
by this Agreement or (B) prevent the Administrative Agent, in its administration
of the Loans, from restoring any component of the U.S. Revolver Borrowing Base
or the Canadian Borrowing Base that had been lowered by the Administrative Agent
back to the value of such component, as stated in this Agreement, or to an
intermediate value); (iv) release all or substantially all of the Collateral;
(v) except in connection

-102-

--------------------------------------------------------------------------------




with a merger, disposition or similar transaction expressly permitted hereby,
release any Obligor from liability for any Obligations; (vi) amend Section
14.19; or (vii) amend provisions herein relating to the Pro Rata treatment of
(x) payments or (y) reductions in the U.S. Revolver Commitments or Canadian
Commitments; and


(e)without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.6.2.


14.1.2.Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agents and/or Issuing Banks as among themselves.
Only the consent of the parties to the Fee Letter or any other agreement
relating to fees or a Bank Product shall be required for any modification of
such agreement, and no Bank Product provider (in such capacity) shall have any
right to consent to modification of any Loan Document other than its Bank
Product agreement. Any waiver or consent granted by Agents or Lenders hereunder
shall be effective only if in writing and only for the matter specified.


14.1.3.Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.


14.2.Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document have
any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee. For the avoidance of doubt, this Section 14.2
shall not apply to any Claim on account of Taxes governed by (or excluded from
the application of) Sections 3.7 or 5.9.


14.3.Notices and Communications.


14.3.1.Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to any Agent pursuant to Section 2.1.4, 2.3, 3.1.2, or
4.1.1 shall be effective until actually received by the individual to whose
attention at such Agent such notice is required to be sent. Any written notice
or other communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party. Any notice received by Borrower Agent shall be deemed received by
all Borrowers.

-103-

--------------------------------------------------------------------------------






14.3.2.Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4. Agents and Lenders make no assurances as
to the privacy and security of electronic communications. Electronic mail and
voice mail may not be used as effective notice under the Loan Documents.


14.3.3.Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Administrative Agent, including electronic delivery (if possible)
upon request by Administrative Agent to an electronic system maintained by
Administrative Agent (“Platform”). Borrowers shall notify Administrative Agent
of each posting of Borrower Materials on the Platform and the materials shall be
deemed received by Administrative Agent only upon its receipt of such notice.
Borrower Materials and other information relating to this credit facility may be
made available to Lenders<Secured Parties on the Platform, and Obligors and
Secured Parties acknowledge that “public” information is not segregated from
material non-public information> on the Platform. The Platform is provided “as
is” and “as available.” Administrative Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. Lenders<Secured
Parties> acknowledge that Borrower Materials may include material non-public
information of Obligors and should not be made available to any personnel who do
not wish to receive such information or who may be engaged in investment or
other market-related activities with respect to any Obligor’s securities. No
Agent Indemnitee shall have any liability to Borrowers, Lenders<Secured Parties>
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) relating to use by any Person of
the Platform or delivery of Borrower Materials and other information through the
Platform< or over the internet>.


14.3.4.Non-Conforming Communications. Agents and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.


14.4.Performance of Borrowers’ Obligations. Following the occurrence and during
the continuance of an Event of Default, each Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by such Agent to (a) enforce any Loan Documents or collect any Obligations; (b)
protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of such Agent’s Liens in any Collateral,
including any payment of a judgment, insurance premium, warehouse charge,
finishing or processing charge, or landlord claim, or any discharge of a Lien.
All payments, costs and expenses (including Extraordinary Expenses) of Agents
under this Section shall be reimbursed to Agents by Borrowers, on demand, with
interest from the date incurred until paid in full, at the Default Rate
applicable to Base Rate Loans. Any payment made or action taken by Agents under
this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.


14.5.Credit Inquiries. Agents and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

-104-

--------------------------------------------------------------------------------






14.6.Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.


14.7.Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.


14.8.Counterparts<; Execution>. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Administrative Agent has received counterparts bearing the
signatures of all parties hereto. Delivery of a signature page of any Loan
Document by telecopy or other electronic means shall be effective as delivery of
a manually executed counterpart of such agreement.< Any electronic signature,
contract formation on an electronic platform and electronic record-keeping shall
have the same legal validity and enforceability as a manually executed signature
or use of a paper-based recordkeeping system to the fullest extent permitted by
Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.>


14.9.Entire Agreement<Time is of the Essence>. Except as otherwise expressly
provided to the contrary herein or in another Loan Document, time is of the
essence with respect to all Loan Documents and Obligations. The Loan Documents
constitute the entire agreement, and supersede all prior understandings and
agreements (including, subject to Section 14.18, the Existing Credit Agreement),
among the parties relating to the subject matter hereof and thereof.


14.10.Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or U.S. Revolver
Commitments or Canadian Commitments of any other Lender. Amounts payable
hereunder to each Lender shall be a separate and independent debt. It shall not
be necessary for any Agent or any other Lender to be joined as an additional
party in any proceeding for such purposes. Nothing in this Agreement and no
action of any Agent, Lenders or any other Secured Party pursuant to the Loan
Documents or otherwise shall be deemed to constitute any Agent and any Secured
Party to be a partnership, association, joint venture or any other kind of
entity, nor to constitute control of any Obligor.


14.11.No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by any Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and such Person<their
Affiliates, on one hand, and any Agent, any Lender, any of their Affiliates or
any arranger, on the other hand>; (ii) Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Agents, Lenders, their Affiliates and any arranger
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrowers, any of their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agents, Lenders, their Affiliates and any arranger may be engaged in a broad
range

-105-

--------------------------------------------------------------------------------




of transactions that involve interests that differ from those of Borrowers and
their Affiliates, and have no obligation to disclose any of such interests to
Borrowers or their Affiliates. To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against Agents, Lenders, their Affiliates and any arranger with respect to any
breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.


14.12.Confidentiality. Each of Agents, Lenders and Issuing Banks shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product< or to any swap, derivative or other transaction under which payments
are to be made by reference to an Obligor or Obligor’s obligations>; (g) with
the consent of Borrower Agent; or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii) is
available to any Agent, any Lender, any Issuing Bank or any of their Affiliates
on a nonconfidential basis from a source other than Borrowers. Notwithstanding
the foregoing, Agents and Lenders may publish or disseminate general information
concerning this credit facility for league table, tombstone and advertising
purposes, and may use Borrowers’ logos, trademarks or product photographs in
advertising materials that refer to this credit facility. As used herein,
“Information” means all information received from an Obligor or Subsidiary
relating to it or its business that is identified as confidential when
delivered. Any Person required to maintain the confidentiality of Information
pursuant to this Section shall be deemed to have complied if it exercises a
degree of care similar to that which it accords its own confidential
information. Each of Agents, Lenders and Issuing Banks acknowledges that (i)
Information may include material non-public information; (ii) it has developed
compliance procedures regarding the use of material non-public information; and
(iii) it will handle such material non-public information in accordance with
Applicable Law.


14.13.Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Applicable Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Applicable Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Applicable Agent or such Lender, as the case may be, of
any sum adjudged to be so due in the Judgment Currency, the Applicable Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Applicable Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Applicable Agent or any Lender in
such currency, the Applicable Agent or such Lender, as the case may be, agrees
to return the amount of any excess to such Borrower (or to any other Person who
may be entitled thereto under Applicable Law).

-106-

--------------------------------------------------------------------------------






14.14.GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).


14.15.Consent to Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1. Nothing herein shall limit the right of any Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by any Agent of any
judgment or order obtained in any forum or jurisdiction.


14.16.Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which each Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by any
Agent on which a Borrower may in any way be liable, and hereby ratifies anything
any Agent may do in this regard; (c) notice prior to taking possession or
control of any Collateral; (d) any bond or security that might be required by a
court prior to allowing any Agent to exercise any rights or remedies; (e) the
benefit of all valuation, appraisement and exemption laws; (f) any claim against
any Agent, any Issuing Bank or any Lender, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof. Each Borrower acknowledges that the foregoing waivers are a
material inducement to Agents, Issuing Banks and Lenders entering into this
Agreement and that they are relying upon the foregoing in their dealings with
Borrowers. Each Borrower has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.


14.17.Patriot Act Notice. Agents and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agents and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agents and Lenders
to identify it in accordance with the Patriot Act. Agents and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth. The Borrowers shall, promptly
following a request by any Agent or any Lender, provide all documentation and
other information that such Agent or such Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

-107-

--------------------------------------------------------------------------------






14.18.Existing Credit Agreement.


14.18.1.Amendment and Restatement of Existing Credit Agreement. This Agreement
shall on the Closing Date amend, restate and supersede the Existing Credit
Agreement in its entirety, except as provided in this Section 14.18. All
references in the Loan Documents or any other document or instrument executed or
delivered in connection therewith to “Agreement” shall hereafter be deemed to be
references to this Agreement. It is the intention of the parties hereto that
this Agreement shall not constitute (a) a novation or discharge of the
indebtedness and obligations evidenced by the Existing Credit Agreement, or (b)
a release of the security interests granted thereunder. On the Closing Date, the
rights and obligations of the parties evidenced by the Existing Credit Agreement
shall be evidenced by the Agreement and the other Loan Documents. As of the
Closing Date, the Existing Letters of Credit shall be deemed to be Letters of
Credit issued pursuant and subject to the conditions of Section 2.3 hereof and
the Borrowers hereby affirm their respective obligations thereunder.


14.18.2.Interest and Fees Under Superseded Agreement. All interest and fees and
expenses, if any, owing or accruing under or in respect of the Existing Credit
Agreement through the Closing Date shall be calculated as of the Closing Date
(pro rated in the case of any fractional periods), and shall be paid on the
Closing Date. Commencing on the Closing Date, the facility fees shall be payable
by the applicable Borrower or Borrowers to the Applicable Agent for the account
of the Applicable Lenders in accordance with Section 3.2.1.


14.19.Pari Passu Treatment.


(a)Notwithstanding anything to the contrary set forth herein, the Administrative
Agent may and, upon the request of the Required Lenders, shall, upon notice to
each Lender, effect the remaining provisions of this Section 14.19 by causing
each payment or prepayment of principal and interest received after the
occurrence and during the continuance of an Event of Default hereunder to be
distributed pari passu among the Lenders, in accordance with the aggregate
outstanding principal amount of the Obligations owing to each Lender divided by
the Total Outstandings. Such notice shall also attach a schedule setting forth
the Total Outstandings at such time including a breakdown of the Total U.S.
Revolver Outstandings and the Total Canadian Outstandings. Nothing in this
Section 14.19 shall constitute a guarantee by any Obligor of the obligations of
any other Obligor.


(b)Following the occurrence and during the continuance of any Event of Default
or acceleration of the Loans pursuant to Section 11.2 and receipt of a notice
from the Administrative Agent pursuant to clause (a) above, each Lender agrees
that if it shall, through the exercise of a right of banker’s lien, setoff or
counterclaim against any Borrower (pursuant to Section 11.4 or otherwise),
including a secured claim under Section 506 of the Bankruptcy Code of the United
States or other security or interest arising from or in lieu of, such secured
claim, received by such Lender under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law or otherwise, obtain payment
(voluntary or involuntary) in respect of the Loans, Letters of Credit, LC
Obligations and other Obligations held by it as a result of which the unpaid
principal portion of the Obligations held by it shall be proportionately less
than the unpaid principal portion of the Obligations held by any other Lender,
it shall be deemed to have simultaneously purchased from such other Lender a
participation in the Obligations held by such other Lender, so that the
aggregate unpaid principal amount of the Obligations and participations in
Obligations held by each Lender shall be in the same proportion to the aggregate
unpaid principal amount of the Obligations then outstanding as the principal
amount of the Obligations held by it prior to such exercise of banker’s lien,
setoff or counterclaim was to the principal amount of all Obligations
outstanding prior to such exercise of banker’s lien, setoff or counterclaim;
provided, however, that if any such purchase or purchases or adjustments shall
be made pursuant to this Section 14.19 and the payment giving rise thereto

-108-

--------------------------------------------------------------------------------




shall thereafter be recovered, such purchase or purchases or adjustments shall
be rescinded to the extent of such recovery and the purchase price or prices or
adjustments restored without interest.


(c)Following the occurrence and during the continuance of any Event of Default
or acceleration of the Loans pursuant to Section 11.2, each Lender agrees that,
upon notice from the Administrative Agent to such Lender, which notice shall be
provided upon the request of the Required Lenders or may be provided by the
Administrative Agent in its sole discretion, such Lender shall be deemed to have
purchased from each other Lender a participation in the risk associated with the
Obligations held by such other Lender, so that the aggregate principal amount of
the Obligations held by each Lender shall be equivalent to such Lender’s Pro
Rata share of the Obligations. Upon demand by the Administrative Agent, made at
the request of the Required Lenders, each Lender that has purchased such
participation (a “Purchasing Lender”) shall pay the amount of such participation
to the Administrative Agent for the account of each Lender whose outstanding
Loans and participations in LC Obligations exceed their Pro Rata share of the
Obligations. Any such participation may, at the option of such Purchasing
Lender, be paid in U.S. Dollars or Canadian Dollars, as the case may be (the
“Funding Currency”) (in an amount equal to the then applicable U.S. Dollar
Equivalent amount of such participation) and such payment shall be converted by
the Administrative Agent at the exchange rate into the currency of the Loan or
LC Obligation in which such participation is being purchased. The Borrowers
agree to indemnify each Purchasing Lender for any loss, cost or expense incurred
by such Purchasing Lender as a result of any payment on account of such
participation in a currency other than that funded by the Purchasing Lender.


(d)Each Borrower expressly consents to the foregoing arrangements and agrees
that any Person holding such a participation in the Obligations deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by such Borrower to such
Person as fully as if such Person had made a Loan directly to such Borrower in
the amount of such participation.<


14.20    <NO ORAL AGREEMENT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.> [Remainder of
page intentionally left blank; signatures begin on following page]

-109-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
                        
BORROWERS:
 
 
 
UNITED NATURAL FOODS, INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
Telecopy:
 
 
Website:
 
 
 
 
UNITED NATURAL FOODS WEST, INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
Telecopy:
 
 
 
 
 
 
 
UNITED NATURAL TRADING CO.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
Telecopy:
 
 
 
 





--------------------------------------------------------------------------------










                        
UNFI CANADA, INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
Telecopy:
 
 
 
 


--------------------------------------------------------------------------------








                        
AGENTS AND LENDERS:
 
BANK OF AMERICA, N.A., as Administrative
Agent, an Issuing Bank and a U.S. Revolver Lender
 
By: ______________________________________________
Name:____________________________________________
Title:_____________________________________________
Address:
               CityPlace I
               185 Asylum Street
               Hartford, CT 06103
               Attn: Edgar Ezerins
               Telecopy: (860) 952-6830
               E-mail: edgar.ezerins@baml.com


With a copy to:


               Bingham McCutchen LLP
               One State Street
               Hartford, CT 06103
               Attn: Daniel I. Papermaster, Esq.
               Telecopy: (860) 240-2521
               E-Mail: daniel.papermaster@bingham.com



















































--------------------------------------------------------------------------------










                        
 
BANK OF AMERICA, N.A., acting through its
Canada branch, as Canadian Agent, an Issuing Bank
and a Canadian Lender
 
By: _____________________________________________
Name: ___________________________________________
Title: ____________________________________________
Address:
181 Bay Street
Toronto, Ontario, M5J 2V8
For credit notices:
Attn: Medina Sales de Andrade
Telecopy: 312-453-4041
For operations notices:
Attn: Teresa Tsui
Telecopy: 312-453-4041


               With a copy to:


Bingham McCutchen LLP
One State Street
Hartford, CT 06103
Attn: Daniel I. Papermaster, Esq.
Telecopy: (860) 240-2521
E-Mail: daniel.papermaster@bingham.com

































































--------------------------------------------------------------------------------








                        
JPMORGAL CHASE BANK, N.A.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
Telecopy:
 
 
 
 







































































--------------------------------------------------------------------------------












                            
JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
Telecopy:
 
 
 
 







































































--------------------------------------------------------------------------------








                            
[OTHER LENDERS]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
Attn:
 
 
Telecopy:
 
 
 
 



















--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




EXHIBIT A
to
Second Amended and Restated Loan and Security Agreement
U.S. REVOLVER NOTE
May 24, 2012
U.S.$___________________
New York City, New York



UNITED NATURAL FOODS, INC., a Delaware corporation (“UNFI”), UNITED NATURAL
FOODS WEST, INC., a California corporation (“UNFW”), UNITED NATURAL TRADING CO.,
a Delaware corporation<2> (“UNT” and, together with UNFI and UNFW, collectively,
“U.S. Borrowers”), for value received, hereby unconditionally promise to pay, on
a joint and several basis, to the order of ____________________________
(“Lender”), the principal sum of ______________________________ U.S. DOLLARS
(U.S.$___________), or such lesser amount as may be advanced by Lender as U.S.
Revolver Loans and owing as U.S. LC Obligations from time to time under the Loan
Agreement described below, together with all unpaid interest accrued thereon as
provided in the Loan Agreement. Terms are used herein as defined in the Second
Amended and Restated Loan and Security Agreement dated as of May 24, 2012, among
U.S. Borrowers, certain other borrowers thereunder, Bank of America, N.A., as
Administrative Agent, Lender, and certain other financial institutions, as such
agreement may be amended, modified, renewed or extended from time to time (“Loan
Agreement”).
Principal of and interest on this U.S. Revolver Note (this “Note”) from time to
time outstanding shall be due and payable as provided in the Loan Agreement.
This Note is issued pursuant to and evidences U.S. Revolver Loans and U.S. LC
Obligations under the Loan Agreement, to which reference is made for a statement
of the rights and obligations of Lender and the duties and obligations of U.S.
Borrowers. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.
The holder of this Note is hereby authorized by U.S. Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to U.S. Revolver Loans and U.S. LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of U.S. Borrowers hereunder or under
any other Loan Documents.
Time is of the essence of this Note. Each U.S. Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. U.S. Borrowers jointly and severally
agree to pay, and to save the holder of this Note harmless against, any
liability for the payment of all costs and expenses (including reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful amount permitted under Applicable
Law. If any such excess amount is inadvertently paid by U.S.

 
<2 UNT was merged with and into UNFI subsequent to May 24, 2012 and prior to the
First Amendment Effective Date.>
 


A-1

--------------------------------------------------------------------------------




Borrowers or inadvertently received by the holder of this Note, such excess
shall be returned to U.S. Borrowers or credited as a payment of principal, in
accordance with the Loan Agreement. It is the intent hereof that U.S. Borrowers
not pay or contract to pay, and that holder of this Note not receive or contract
to receive, directly or indirectly in any manner whatsoever, interest in excess
of that which may be paid by U.S. Borrowers under Applicable Law.
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
IN WITNESS WHEREOF, this U.S. Revolver Note is executed as of the date set forth
above.


UNITED NATURAL FOODS, INC.
By:____________________________________
Name:
Title:
UNITED NATURAL FOODS WEST, INC.
By:____________________________________
Name:
Title:
UNITED NATURAL TRADING CO.
By:____________________________________
Name:
Title:






A-2

--------------------------------------------------------------------------------






EXHIBIT B
to
Second Amended and Restated Loan and Security Agreement
CANADIAN NOTE
May 24, 2012
Canadian Dollar Equivalent of U.S.$___________________
New York City, New York



UNFI CANADA, INC., a corporation organized under the Canada Business
Corporations Act (the “Canadian Borrower”), for value received, hereby
unconditionally promises to pay to the order of ____________________________
(“Lender”), the principal sum of the Canadian Dollar Equivalent of
______________________________ U.S. DOLLARS (U.S.$___________), or such lesser
amount as may be advanced by Lender as Canadian Loans and owing as Canadian LC
Obligations from time to time under the Loan Agreement described below, together
with all unpaid interest accrued thereon as provided in the Loan Agreement.
Terms are used herein as defined in the Second Amended and Restated Loan and
Security Agreement dated as of May 24, 2012, among Canadian Borrower, certain
other borrowers thereunder, Bank of America, N.A., as Administrative Agent,
Lender, and certain other financial institutions, as such agreement may be
amended, modified, renewed or extended from time to time (“Loan Agreement”).
Principal of and interest on this Canadian Note (this “Note”) from time to time
outstanding shall be due and payable as provided in the Loan Agreement. This
Note is issued pursuant to and evidences Canadian Loans and Canadian LC
Obligations under the Loan Agreement, to which reference is made for a statement
of the rights and obligations of Lender and the duties and obligations of
Canadian Borrower. The Loan Agreement contains provisions for acceleration of
the maturity of this Note upon the happening of certain stated events, and for
the borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.
The holder of this Note is hereby authorized by Canadian Borrower to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Canadian Loans and Canadian LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Canadian Borrower hereunder or
under any other Loan Documents.
Time is of the essence of this Note. Canadian Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity. Canadian Borrower agrees to pay, and
to save the holder of this Note harmless against, any liability for the payment
of all costs and expenses (including reasonable attorneys’ fees) if this Note is
collected by or through an attorney-at-law.
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful amount permitted under Applicable
Law. If any such excess amount is inadvertently paid by Canadian Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Canadian Borrower or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent

B- 1

--------------------------------------------------------------------------------




hereof that Canadian Borrower not pay or contract to pay, and that holder of
this Note not receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by Canadian
Borrower under Applicable Law.
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).
IN WITNESS WHEREOF, this Canadian Note is executed as of the date set forth
above.


UNFI CANADA, INC.
By:____________________________________
Name:
Title:




B- 2

--------------------------------------------------------------------------------




EXHIBIT C
to
Second Amended and Restated Loan and Security Agreement
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Second Amended and Restated Loan and Security Agreement
dated as of May 24, 2012, as amended (“Loan Agreement”), among UNITED NATURAL
FOODS, INC., a Delaware corporation (“UNFI”), UNITED NATURAL FOODS WEST, INC., a
California corporation (“UNFW”), UNITED NATURAL TRADING CO., a Delaware
corporation<3> (“UNT” and, together with UNFI and UNFW, collectively, “U.S.
Borrowers”), UNFI CANADA, INC., a corporation organized under the Canada
Business Corporations Act (“Canadian Borrower” and, together with U.S.
Borrowers, collectively, “Borrowers”), BANK OF AMERICA, N.A., a national banking
association, as administrative agent (“Administrative Agent”) for certain
financial institutions from time to time party to the Loan Agreement
(“Lenders”), BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as
Canadian agent (“Canadian Agent”) for certain financial institutions from time
to time party to the Loan Agreement, and such Lenders. Terms are used herein as
defined in the Loan Agreement.
________________________________ (“Assignor”) and _________________________
_____________ (“Assignee”) agree as follows:
1.    Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor [(a) a principal amount of U.S.$________ of Assignor’s
outstanding U.S. Revolver Loans and U.S.$___________ of Assignor’s
participations in U.S. LC Obligations, (b) a principal amount of the Canadian
Dollar Equivalent of U.S.$________ of Assignor’s outstanding Canadian Loans and
the Canadian Dollar Equivalent of U.S.$___________ of Assignor’s participations
in Canadian LC Obligations, (c) the amount of U.S.$__________ of Assignor’s U.S.
Revolver Commitment (which represents ____% of the Aggregate U.S. Revolver
Commitments), and (d) the amount of U.S.$__________ of Assignor’s Canadian
Commitment (which represents ____% of the Aggregate Canadian Commitments)] (the
foregoing items being, collectively, the “Assigned Interest”), together with an
interest in the Loan Documents corresponding to the Assigned Interest. This
Agreement shall be effective as of the date (“Effective Date”) indicated in the
corresponding Assignment Notice delivered to Administrative Agent, provided such
Assignment Notice is executed by Assignor, Assignee, Administrative Agent and
Borrower Agent, if applicable. From and after the Effective Date, Assignee
hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in respect of the Assigned Interest, and all principal, interest,
fees and other amounts which would otherwise be payable to or for Assignor’s
account in respect of the Assigned Interest shall be payable to or for
Assignee’s account, to the extent such amounts accrue on or after the Effective
Date.
2.    Assignor (a) represents that as of the date hereof, prior to giving effect
to this assignment, (i) its U.S. Revolver Commitment is U.S.$__________, (ii)
its Canadian Commitment is U.S.$__________, (iii) the outstanding balance of its
U.S. Revolver Loans and participations in U.S. LC Obligations is
U.S.$__________, and (iv) the outstanding balance of its Canadian Loans and
participations in Canadian LC Obligations is the Canadian Dollar Equivalent of
U.S.$__________; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other


<3 UNT was merged with and into UNFI subsequent to May 24, 2012 and prior to the
First Amendment Effective Date.>




C- 1

--------------------------------------------------------------------------------




instrument or document furnished pursuant thereto, other than that Assignor is
the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance by Borrowers of their
obligations under the Loan Documents. [Assignor is attaching the Note[s] held by
it and requests that Administrative Agent exchange such Note[s] for new Notes
payable to Assignee [and Assignor].]
3.    Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Administrative Agent and Canadian
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Agreement as are delegated to each such Agent by the terms
thereof, together with such powers as are incidental thereto; (f) agrees that it
will observe and perform all obligations that are required to be performed by it
as a “Lender,” “U.S. Revolver Lender” and/or “Canadian Lender,” as the case
maybe, under the Loan Documents; and (g) represents and warrants that the
assignment evidenced hereby will not result in a non-exempt “prohibited
transaction” under Section 406 of ERISA.
4.    This Agreement shall be governed by the laws of the State of New York. If
any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
5.    Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:
(a)    If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):
__________________________
__________________________
__________________________
(b)    If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):
__________________________
__________________________
__________________________
__________________________
Payments hereunder shall be made by wire transfer of immediately available U.S.
Dollars as follows:
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
______________________________

C- 2

--------------------------------------------------------------------------------






______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
______________________________
______________________________
ABA No._______________________
______________________________
Account No.____________________
Reference: _____________________

C- 3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
_____________________________________
(“Assignee”)
By___________________________________
Title:__________________________________


(“Assignor”)
By___________________________________
Title:



C- 4

--------------------------------------------------------------------------------






EXHIBIT D
to
Second Amended and Restated Loan and Security Agreement
ASSIGNMENT NOTICE
Reference is made to (1) the Second Amended and Restated Loan and Security
Agreement dated as of May 24, 2012, as amended (“Loan Agreement”), among UNITED
NATURAL FOODS, INC., a Delaware corporation (“UNFI”), UNITED NATURAL FOODS WEST,
INC., a California corporation (“UNFW”), UNITED NATURAL TRADING CO., a Delaware
corporation<4> (“UNT” and, together with UNFI and UNFW, collectively, “U.S.
Borrowers”), UNFI CANADA, INC., a corporation organized under the Canada
Business Corporations Act (“Canadian Borrower” and, together with U.S.
Borrowers, collectively, “Borrowers”), BANK OF AMERICA, N.A., a national banking
association, as administrative agent (“Administrative Agent”) for certain
financial institutions from time to time party to the Loan Agreement
(“Lenders”), BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as
Canadian agent (“Canadian Agent”) for certain financial institutions from time
to time party to the Loan Agreement, and such Lenders; and (2) the Assignment
and Acceptance dated as of ____________, 20__ (“Assignment Agreement”), between
__________________ (“Assignor”) and ____________________ (“Assignee”). Terms are
used herein as defined in the Loan Agreement.
Assignor hereby notifies Borrowers and Administrative Agent of Assignor’s intent
to assign to Assignee pursuant to the Assignment Agreement [(a) a principal
amount of U.S.$________ of Assignor’s outstanding U.S. Revolver Loans and
U.S.$___________ of Assignor’s participations in U.S. LC Obligations, (b) a
principal amount of the Canadian Dollar Equivalent of U.S.$________ of
Assignor’s outstanding Canadian Loans and the Canadian Dollar Equivalent of
U.S.$___________ of Assignor’s participations in Canadian LC Obligations, (c)
the amount of U.S.$__________ of Assignor’s U.S. Revolver Commitment (which
represents ____% of the Aggregate U.S. Revolver Commitments), and (d) the amount
of U.S.$__________ of Assignor’s Canadian Commitment (which represents ____% of
the Aggregate Canadian Commitments)] (the foregoing items being, collectively,
the “Assigned Interest”), together with an interest in the Loan Documents
corresponding to the Assigned Interest. This Agreement shall be effective as of
the date (“Effective Date”) indicated below, provided this Assignment Notice is
executed by Assignor, Assignee, Administrative Agent and Borrower Agent, if
applicable. Pursuant to the Assignment Agreement, Assignee has expressly assumed
all of Assignor’s obligations under the Loan Agreement to the extent of the
Assigned Interest, as of the Effective Date.
For purposes of the Loan Agreement, Agents shall deem [(a) Assignor’s U.S.
Revolver Commitment to be reduced by U.S.$_________, (b) Assignor’s Canadian
Commitment to be reduced by U.S.$_________, (c) Assignee’s U.S. Revolver
Commitment to be increased by U.S.$_________ and (d) Assignee’s Canadian
Commitment to be increased by U.S.$_________].
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
________________________
________________________
________________________
________________________
<4 UNT was merged with and into UNFI subsequent to May 24, 2012 and prior to the
First Amendment Effective Date.>






D <S-10.2.17-> 1

--------------------------------------------------------------------------------






The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.
This Notice is being delivered to Borrowers and Administrative Agent pursuant to
Section 13.3 of the Loan Agreement. Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

D <S-10.2.17-> 2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
_____________________________________
(“Assignee”)


By___________________________________
Title:
_____________________________________
(“Assignor”)
By___________________________________
Title:
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
BORROWER AGENT:*
_________________________________
By_______________________________
Title:
* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.
BANK OF AMERICA, N.A.,
as Administrative Agent
By_______________________________
Title:
SCHEDULE 1.1(a)
to
Second Amended and Restated Loan and Security Agreement
COMMITMENTS OF LENDERS
Lender
U.S. Revolver Commitment
Canadian Commitment
Total Commitments
 
 
 
 
 
 
 
 
 
 
 
 




D <S-10.2.17-> 3

--------------------------------------------------------------------------------




SCHEDULE 1.1(a)
COMMITMENTS OF LENDERS
Lender
U.S. Revolver Commitment
Canadian Commitment
Total Commitments
Bank of America, N.A.
$99,000,000.00
---
$99,000,000.00
Bank of America, N.A., acting through its Canada Branch
---
$9,000,000.00
$9,000,000.00
JPMorgan Chase Bank, N.A.
$91,300,000.00
---
$91,300,000.00
JPMorgan Chase Bank, N.A., Toronto Branch
---
$8,300,000.00
$8,300,000.00
Royal Bank of Canada
$55,000,000.00
$5,000,000.00
$60,000,000.00
U.S. Bank National Association
$55,000,000.00
$5,000,000.00
$60,000,000.00
Farm Credit East, ACA
$55,000,000.00
$5,000,000.00
$60,000,000.00
Branch Banking and Trust Company
$38,500,000.00
$3,500,000.00
$42,000,000.00
BMO Harris Financing, Inc.
$38,500,000.00
---
$38,500,000.00
Bank of Montreal
---
$3,500,000.00
$3,500,000.00
RBS Citizens Business Capital
$38,500,000.00
$3,500,000.00
$42,000,000.00
PNC Bank, National Association
$35,200,000.00
---
$35,200,000.00
PNC Bank Canada Branch
---
$3,200,000.00
$3,200,000.00
TD Bank, NA
$22,000,000.00
---
$22,000,000.00
The Toronto-Dominion Bank
---
$2,000,000.00
$2,000,000.00
Israel Discount Bank of New York
$11,000,000.00
$1,000,000.00
$12,000,000.00
Webster Bank, National Association
$11,000,000.00
$1,000,000.00
$12,000,000.00
Total:
$550,000,000.00
$50,000,000.00
$600,000,000.00








        

--------------------------------------------------------------------------------




SCHEDULE 1.1(b)


FISCAL PERIODS; FISCAL QUARTERS


 
 
 
 
 
 
 
Fiscal 2014
 
Fiscal 2016
 
Fiscal 2018
 
 
9/7/2013
 
9/5/2015
 
9/2/2017
 
 
10/5/2013
 
10/3/2015
 
9/30/2017
 
 
11/2/2013
Q1
10/31/2015
Q1
10/28/2017
Q1
 
12/7/2013
 
12/5/2015
 
12/2/2017
 
 
1/4/2014
 
1/2/2016
 
12/30/2017
 
 
2/1/2014
Q2
1/30/2016
Q2
1/27/2018
Q2
 
3/8/2014
 
3/5/2016
 
3/3/2018
 
 
4/5/2014
 
4/2/2016
 
3/31/2018
 
 
5/3/2014
Q3
4/30/2016
Q3
4/28/2018
Q3
 
6/7/2014
 
6/4/2016
 
6/2/2018
 
 
7/5/2014
 
7/2/2016
 
6/30/2018
 
 
8/2/2014
Q4
7/30/2016
Q4
7/28/2018
Q4
 
 
 
 
 
 
 
 
Fiscal 2015
 
Fiscal 2017
 
Fiscal 2019
 
9/6/2014
 
9/3/2016
 
9/1/2018
 
10/4/2014
 
10/1/2016
 
9/29/2018
 
11/1/2014
Q1
10/29/2016
Q1
10/27/2018
Q1
12/6/2014
 
12/3/2016
 
12/1/2018
 
1/3/2015
 
12/31/2016
 
12/29/2018
 
1/31/2015
Q2
1/28/2017
Q2
1/26/2019
Q2
3/7/2015
 
3/4/2017
 
3/2/2019
 
4/4/2015
 
4/1/2017
 
3/30/2019
 
5/2/2015
Q3
4/29/2017
Q3
4/27/2019
Q3
6/6/2015
 
6/3/2017
 
6/1/2019
 
7/4/2015
 
7/1/2017
 
6/29/2019
 
8/1/2015
Q4
7/29/2017
Q4
8/3/2019
Q4
 
 
 
 
 
 
 






























        

--------------------------------------------------------------------------------




SCHEDULE 9.1.11


PATENTS, TRADEMARKS, COPYRIGHTS AND
INTELLECTUAL PROPERTY LICENSES
1.
No Borrower or Subsidiary pays or owes any Royalty or other compensation to any
Person with respect to any Intellectual Property, other than de minimis amounts,
except for the following:



None.


2.
Attached is a list of all Intellectual Property owned by any Borrower or
Subsidiary. In addition, UNFI has internally developed a mobile ordering
application known as iUNFI for use by its customers on iPads, iPhones and iTouch
mobile devices. The application allows UNFI’s customers to place orders with
UNFI and its affiliates directly from the customer’s mobile devices.














        

--------------------------------------------------------------------------------




Client/Division: Blue Marble Brands, LLC.
 
 
 
 
 
 
 
 
 
 
Client/Division
Docket Number
Country
Mark Name
Status
Case Type
Current Appl. Date
Current Appl. No
Current Reg Date
Current Reg No
Expiration Date
Renewal Date
Blue Marble Brands, LLC
T02166-US
United States
REVERENCE FOR THE LAND
Registered
Regular
12/10/2004
78530706
1/31/2006
3054113
1/31/2016
1/31/2016
Blue Marble Brands, LLC
T02166-US4
United States
REVERENCE FOR THE LAND
Registered
Regular
1/24/2013
85831310
6/25/2013
4358184
6/25/2023
6/25/2023
Blue Marble Brands, LLC
T02170-US1
United States
WOODSTOCK FARMS (WORD MARK)
Registered
Regular
4/15/2005
78609470
5/12/2009
3619430
5/12/2019
5/12/2019
Blue Marble Brands, LLC
T02170-US2
United States
WOODSTOCK FARMS (WORD MARK)
Registered
Regular
4/15/2005
78609472
5/12/2009
3619431
5/12/2019
5/12/2019
Blue Marble Brands, LLC
T02170-US3
United States
WOODSTOCK FARMS (WORD MARK)
Registered
Regular
4/15/2005
78609475
5/12/2009
3619432
5/12/2019
5/12/2019
Blue Marble Brands, LLC
T02170-US5
United States
WOODSTOCK FARMS (WORD MARK)
Registered
Regular
2/26/1987
73646540
1/12/1988
1472520
1/12/2018
1/12/2018
Blue Marble Brands, LLC
T02170-US6
United States
WOODSTOCK FARMS (WORD MARK)
Registered
Intent To Use Application
12/31/2008
77641949
1/19/2010
3741043
1/19/2020
1/19/2020
Blue Marble Brands, LLC
T02170-US7
United States
WOODSTOCK FARMS (WORD MARK)
Registered
Intent To Use Application
10/8/2009
77844426
9/7/2010
3846441
9/7/2020
9/7/2020
Blue Marble Brands, LLC
T02171-US1
United States
WOODSTOCK FARMS & DESIGN
Registered
Regular
9/30/2005
78723958
5/12/2009
3619439
5/12/2019
5/12/2019
Blue Marble Brands, LLC
T02171-US5
United States
WOODSTOCK FARMS and Design (logo)
Registered
Regular
1/24/2013
85831392
7/9/2013
4364898
7/9/2023
7/9/2023
Blue Marble Brands, LLC
T02176-US
United States
GOURMET ARTISAN HANDCRAFTED FOODS AND DESIGN
Registered
Regular
5/15/1997
75292335
3/7/2000
2327088
3/7/2020
3/7/2020
Blue Marble Brands, LLC
T02177-US2
United States
HARVEST BAY
Registered
Regular
11/1/2010
85165859
6/14/2011
3977545
6/14/2021
6/14/2021
Blue Marble Brands, LLC
T02181-US
United States
NATURAL SEA
Registered
Regular
4/17/2003
78238990
10/19/2004
2895383
10/19/2024
10/19/2024
Blue Marble Brands, LLC
T02187-US
United States
ORGANIC BABY CERTIFIED ORGANIC BABY FOOD AND DE
Registered
Regular
1/9/1997
75222924
12/15/1998
2211644
12/15/2018
12/15/2018
Blue Marble Brands, LLC
T02195-US
United States
WOODSTOCK
Registered
Regular
2/25/1987
646393
5/10/1988
1487657
5/10/2018
5/10/2018
Blue Marble Brands, LLC
T02266-US
United States
RISING MOON ORGANICS & Design
Registered
Regular
9/18/2003
78302417
9/14/2004
2884380
9/14/2014
9/14/2014
Blue Marble Brands, LLC
T02266-US1
United States
RISING MOON ORGANICS & DESIGN
Registered
Regular
4/13/2010
85012780
4/5/2011
3940100
4/5/2021
4/5/2021
Blue Marble Brands, LLC
T02267-US
United States
PRIMACOTTA
Registered
Regular
6/29/2004
78443407
7/10/2007
3261999
7/10/2017
7/10/2017
Blue Marble Brands, LLC
T02283-US
United States
COOL FRUITS
Registered
Regular
3/25/1992
74258939
4/19/1994
1831483
4/19/2024
4/19/2024
Blue Marble Brands, LLC
T02284-US
United States
AH! LASKA
Registered
Regular
8/10/2000
76106166
8/27/2002
2611611
8/27/2022
8/27/2022
Blue Marble Brands, LLC
T02294-US
United States
MEDITERRANEAN ORGANIC & DESIGN
Registered
Regular
12/11/2000
78038833
6/29/2004
2858711
6/29/2024
6/29/2024
Blue Marble Brands, LLC
T02295-US
United States
LORIVA
Registered
Regular
10/26/1987
73691997
6/21/1988
1493354
6/21/2018
6/21/2018
Blue Marble Brands, LLC
T02390-US
United States
WE RUB FOOD THE RIGHT WAY
Registered
Regular
12/27/2006
77071578
10/30/2007
3322663
10/30/2017
10/30/2017
Blue Marble Brands, LLC
T02391-US
United States
NANTUCKET OFF-SHORE
Registered
Regular
8/30/2006
78963973
10/16/2007
3312637
10/16/2017
10/16/2017
Blue Marble Brands, LLC
T02444-US1
United States
WORLD PEACE BEGINS IN THE KITCHEN
Registered
Regular
12/8/2008
77628725
6/30/2009
3647063
6/30/2019
6/30/2019
Blue Marble Brands, LLC
T02498-US
United States
TUMARO'S
Registered
Regular
3/23/1994
74506206
5/9/1995
1893236
5/9/2015
5/9/2015
Blue Marble Brands, LLC
T02499-US
United States
THE HEALTHY MEXICAN FOOD COMPANY
Registered
Regular
11/1/1994
74593532
5/20/1997
2064172
5/20/2017
5/20/2017
Blue Marble Brands, LLC
T02503-US
United States
TUMARO'S GOURMET TORTILLAS
Registered
Regular
11/17/1999
75852865
7/3/2001
2465219
7/3/2021
7/3/2021
Blue Marble Brands, LLC
T02506-US
United States
TUMARO'S THE ORIGINAL GOURMET WRAPS
Registered
Regular
4/16/1999
75683942
9/16/2003
2764541
9/16/2023
9/16/2023
Blue Marble Brands, LLC
T02507-US
United States
TUMARO'S AMERICA'S FAVORITE GOURMET TORTILLA
Registered
Regular
8/20/2001
76302605
9/9/2003
2762465
9/9/2023
9/9/2023
Blue Marble Brands, LLC
T02660-US
United States
JUNGLE PRODUCTS BEYOND ORGANIC
Registered
Regular
3/22/2007
76674431
1/8/2008
3364139
1/8/2018
1/8/2018
Blue Marble Brands, LLC
T02677-US
United States
BLUE MARBLE BRANDS
Registered
Regular
12/8/2008
77628776
6/30/2009
3647068
6/30/2019
6/30/2019
Blue Marble Brands, LLC
T02678-US
United States
A WORLD OF GOOD
Registered
Regular
12/8/2008
77628795
6/30/2009
3647069
6/30/2019
6/30/2019
Blue Marble Brands, LLC
T02692-US
United States
READY SET PASTA
Registered
Regular
12/17/1996
75214895
3/9/1999
2229911
3/9/2019
3/9/2019
Blue Marble Brands, LLC
T02698-US
United States
FANTASTIC FOODS
Registered
Regular
7/5/1990
74075573
9/10/1991
1656369
9/10/2021
9/10/2021
Blue Marble Brands, LLC
T02699-US
United States
FANTASTIC FOODS & DESIGN
Registered
Regular
6/17/1994
74538772
6/17/1997
2070953
6/17/2017
6/17/2017
Blue Marble Brands, LLC
T02701-US
United States
NATURE'S BURGER
Registered
Regular
10/18/1994
74587161
10/17/1995
1928000
10/17/2015
10/17/2015
Blue Marble Brands, LLC
T02702-US
United States
CHA-CHA CHILI
Registered
Regular
2/2/1994
74485626
10/24/2000
2396643
10/24/2020
10/24/2020
Blue Marble Brands, LLC
T02708-US
United States
FANTASTIC WORLD FOODS & DESIGN
Registered
Intent To Use Application
2/14/2006
78814555
6/16/2009
3641277
6/16/2019
6/16/2019
Blue Marble Brands, LLC
T02709-US
United States
FANTASTIC WORLD FOODS
Registered
Regular
2/14/2006
78814540
10/14/2008
3518298
10/14/2018
10/14/2018
Blue Marble Brands, LLC
T02746-US
United States
MT VIKOS (Stylized)
Registered
Regular
5/25/2006
78892521
3/13/2007
3218006
3/13/2017
3/13/2017
Blue Marble Brands, LLC
T02747-US
United States
FETIRI
Registered
Regular
10/24/2003
78318318
8/24/2004
2877744
8/24/2024
8/24/2024
Blue Marble Brands, LLC
T02769-US
United States
FIELD DAY
Registered
Intent To Use Application
3/16/2009
77691780
4/27/2010
3782510
4/27/2020
4/27/2020
Blue Marble Brands, LLC
T02770-US
United States
ENJOY THE HARVEST
Registered
Intent To Use Application
3/16/2009
77691788
6/29/2010
3811800
6/29/2020
6/29/2020
Blue Marble Brands, LLC
T02900-US
United States
GOURMET ARTISAN
Registered
Supplemental / B Register
10/8/2009
77844388
8/24/2010
3839507
8/24/2020
8/24/2020
Blue Marble Brands, LLC
T02903-US
United States
M MEDITERRANEAN ORGANIC and Design (new logo from 2007)
Registered
Regular
10/9/2009
77845506
7/20/2010
3820839
7/20/2020
7/20/2020
Blue Marble Brands, LLC
T03004-US
United States
NATURE'S BASICS, SUPPLEMENT YOUR LIFE
Registered
Regular
4/17/2003
78238979
5/16/2006
3092157
5/16/2016
5/16/2016
Blue Marble Brands, LLC
T03088-US
United States
WOODSTOCK EAT BECAUSE IT'S GOOD! (LOGO)
Registered
Intent To Use Application
1/26/2011
85226939
5/15/2012
4143766
5/15/2022
5/15/2022
Blue Marble Brands, LLC
T03088-US1
United States
WOODSTOCK EAT BECAUSE IT'S GOOD! (LOGO)
Registered
Intent To Use Application
1/31/2011
85230668
2/14/2012
4100138
2/14/2022
2/14/2022
Blue Marble Brands, LLC
T03089-US
United States
WOODSTOCK
Registered
Intent To Use Application
1/27/2011
85227329
5/15/2012
4143767
5/15/2022
5/15/2022
Blue Marble Brands, LLC
T03089-US1
United States
WOODSTOCK
Registered
Intent To Use Application
1/31/2011
85230671
2/14/2012
4100139
2/14/2022
2/14/2022
Blue Marble Brands, LLC
T03090-US
United States
EAT BECAUSE IT'S GOOD!
Registered
Intent To Use Application
1/27/2011
85227333
5/8/2012
4139993
5/8/2022
5/8/2022
Blue Marble Brands, LLC
T03090-US1
United States
EAT BECAUSE IT'S GOOD!
Registered
Intent To Use Application
1/31/2011
85230675
3/27/2012
4119519
3/27/2022
3/27/2022
Blue Marble Brands, LLC
T03143-US
United States
HARVEST BAY and Design (logo with swoosh)
Registered
Intent To Use Application
3/29/2011
85279490
8/14/2012
4191544
8/14/2022
8/14/2022
Blue Marble Brands, LLC
T03390-US
United States
NATURAL SEA PURE WILD SEAFOOD and Design
Registered
Intent To Use Application
6/11/2012
85648416
10/29/2013
4426300
10/29/2023
10/29/2023
Blue Marble Brands, LLC
T03398-US
United States
VEGETARIAN FOOD THAT LOVES YOU BACK
Filed
Intent To Use Application
6/27/2012
85663054
 
 
 
 
Blue Marble Brands, LLC
T03446-US
United States
TUMARO'S and Design (logo)
Filed
Intent To Use Application
9/24/2012
85736659
 
 
 
 
Blue Marble Brands, LLC
T03447-US
United States
TODAYS THE DAY.
Filed
Intent To Use Application
9/24/2012
85736607
 
 
 
 


        

--------------------------------------------------------------------------------






Blue Marble Brands, LLC
T03472-US
United States
OLD WESSEX, LTD.
Registered
Regular
10/31/2012
85768403
6/25/2013
4357949
6/25/2023
6/25/2023
Blue Marble Brands, LLC
T03516-US
United States
LET'S SKIP THE SANDWICH.
Registered
Intent To Use Application
1/11/2013
85821096
11/12/2013
4433922
11/12/2023
11/12/2023
Blue Marble Brands, LLC
T03563-US
United States
TAVERNA MEZE & Design
Registered
Regular
8/24/2006
78959254
8/21/2007
3283105
8/21/2017
8/21/2017
Blue Marble Brands, LLC
T03703-US
United States
DON'T DRINK YOUR CALORIES!
Filed
Intent To Use Application
7/23/2013
86017591
 
 
 
 
Blue Marble Brands, LLC
T03719-US
United States
THANK YOUR FARMER!
Filed
Intent To Use Application
8/23/2013
86046220
 
 
 
 
Blue Marble Brands, LLC
T03720-US
United States
GIVE THANKS TO YOUR FARMER!
Filed
Intent To Use Application
8/23/2013
86046236
 
 
 
 
Blue Marble Brands, LLC
T03816-US
United States
BLUE MARBLE BRANDS (LOGO)
Filed
Regular
1/24/2014
86174231
 
 
 
 
Blue Marble Brands, LLC
T03864-US
United States
RISING MOON ORGANICS (LOGO)
Filed
Regular
3/31/2014
86236978
 
 
 
 
Blue Marble Brands, LLC
T03866-US
United States
A WORLD OF GOOD FOOD.
Filed
Regular
4/3/2014
86241035
 
 
 
 
Blue Marble Brands, LLC
T03892-US
United States
WOODSTOCK MINIME'S
Filed
Intent To Use Application
4/29/2014
86265317
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




        

--------------------------------------------------------------------------------




Client/Division: United Natural Foods, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Client/
 
 
 
 
 
 
 
 
 
 
 
Division
Docket Number
Country
Mark Name
Status
Case Type
Current Appl. Date
Current Appl. No
Current Reg Date
Current Reg No
ExpirationDate
Renewal Date
UNFI
T02164-US
United States
GRATEFUL HARVEST (WORD MARK)
Registered
Intent To Use Application
9/30/2005
78723899
8/7/2007
3277444
8/7/2017
8/7/2017
UNFI
T02164-US1
United States
GRATEFUL HARVEST (WORD MARK)
Registered
Intent To Use Application
9/30/2005
78723904
12/18/2007
3357403
12/18/2017
12/18/2017
UNFI
T02164-US2
United States
GRATEFUL HARVEST (WORD MARK)
Registered
Intent To Use Application
9/30/2005
78723943
12/18/2007
3357404
12/18/2017
12/18/2017
UNFI
T02164-US3
United States
GRATEFUL HARVEST
Registered
Intent To Use Application
10/18/2002
78175910
6/15/2004
2855136
6/15/2014
6/15/2014
UNFI
T02165-US
United States
MISCELLANEOUS DESIGN (GRATEFUL HARVEST LOGO)
Registered
Intent To Use Application
9/30/2005
78723922
4/1/2008
3406848
4/1/2018
4/1/2018
UNFI
T02165-US1
United States
MISCELLANEOUS DESIGN (GRATEFUL HARVEST LOGO)
Registered
Intent To Use Application
9/30/2005
78723918
8/21/2007
3283744
8/21/2017
8/21/2017
UNFI
T02168-IB
International
UNITED NATURAL FOODS (WORD MARK)
Registered
Regular
1/6/2005
847419
1/6/2005
847419
1/6/2015
1/6/2015
UNFI
T02168-IB-JP
Japan
UNITED NATURAL FOODS (WORD MARK)
Registered
Regular
1/6/2005
A0000435
1/6/2005
847419
1/6/2015
1/6/2015
UNFI
T02168-IB-KR
South Korea
UNITED NATURAL FOODS (WORD MARK)
Registered
Regular
1/6/2005
847419
1/6/2005
847419
1/6/2015
1/6/2015
UNFI
T02168-TW
Taiwan
UNITED NATURAL FOODS (WORD MARK)
Registered
Regular
6/22/2005
94029813
10/1/2006
1231397
10/1/2016
9/30/2016
UNFI
T02168-US
United States
UNITED NATURAL FOODS (WORD MARK)
Registered
Regular
12/10/2004
78530623
1/24/2006
3049980
1/24/2016
1/24/2016
UNFI
T02169-HK
Hong Kong
UNITED NATURAL FOODS AND DESIGN
Registered
Regular
1/26/2005
300361034
1/26/2005
300361034
1/26/2015
1/25/2015
UNFI
T02170-CTM
Community Trademark
WOODSTOCK FARMS (WORD MARK)
Registered
Regular
10/4/2005
4666046
9/13/2006
4666046
10/4/2015
10/31/2015
UNFI
T02170-CTM1
Community Trademark
WOODSTOCK FARMS (WORD MARK)
Registered
Regular
3/17/2006
4994083
4/11/2007
4994083
3/17/2016
3/31/2016
UNFI
T02170-TW
Taiwan
WOODSTOCK FARMS (WORD MARK)
Registered
Regular
7/13/2005
94033609
5/1/2006
1207882
5/1/2016
4/30/2016
UNFI
T02170-TW1
Taiwan
WOODSTOCK FARMS (WORD MARK)
Registered
Regular
7/13/2005
94033608
5/1/2006
1208006
5/1/2016
4/30/2016
UNFI
T02170-TW2
Taiwan
WOODSTOCK FARMS (WORD MARK)
Registered
Regular
7/13/2005
94033607
2/16/2006
1196782
2/16/2016
2/15/2016
UNFI
T02170-TW3
Taiwan
WOODSTOCK FARMS (WORD MARK)
Registered
Regular
3/21/2006
95013665
12/16/2006
1242138
12/16/2016
12/15/2016
UNFI
T02171-CTM
Community Trademark
WOODSTOCK FARMS & DESIGN
Registered
Regular
3/17/2006
4999157
8/23/2007
4999157
3/17/2016
3/31/2016
UNFI
T02171-TW
Taiwan
WOODSTOCK FARMS & DESIGN
Registered
Regular
3/21/2006
95013659
3/1/2007
1253807
3/1/2017
2/28/2017
UNFI
T02172-US1
United States
AMERICA'S PREMIER CERTIFIED ORGANIC DISTRIBUTOR
Registered
Regular
1/6/2011
85212055
7/19/2011
3998101
7/19/2021
7/19/2021
UNFI
T02174-US
United States
EARTH ORIGINS
Registered
Regular
12/28/2000
76187631
1/7/2003
2671140
1/7/2023
1/7/2023
UNFI
T02175-US
United States
EXPRESS SNACKS
Registered
Regular
12/5/1990
74120751
11/10/1992
1731357
11/10/2022
11/10/2022
UNFI
T02178-US
United States
HEALTHY CLIPPINGS
Registered
Regular
3/22/2005
78592493
3/7/2006
3065993
3/7/2016
3/7/2016
UNFI
T02179-US
United States
MOUNTAIN PEOPLES WAREHOUSE
Registered
Regular
7/13/1998
75517573
7/20/1999
2263145
7/20/2019
7/20/2019
UNFI
T02188-US
United States
RAINBOW
Registered
Regular
10/10/1996
75179472
2/10/1998
2135441
2/10/2018
2/10/2018
UNFI
T02189-US
United States
WOODFIELD FARMS
Registered
Regular
3/19/1998
75453273
2/2/1999
2221771
2/2/2019
2/2/2019
UNFI
T02190-US
United States
RESOURCE ORGANIC
Registered
Supplemental / B Register
7/9/1998
75516249
8/15/2000
2378242
8/15/2020
8/15/2020
UNFI
T02190-US1
United States
RESOURCE ORGANIC
Registered
Regular
4/13/2010
85013131
7/12/2011
3992008
7/12/2021
7/12/2021
UNFI
T02191-US
United States
SOURCE ORGANIC
Registered
Regular
7/9/1998
75516240
5/30/2000
2353204
5/30/2020
5/30/2020
UNFI
T02192-US
United States
STOW MILLS
Registered
Regular
2/16/1988
1477015
2/16/1998
1477015
2/16/2018
2/16/2018
UNFI
T02193-US
United States
SUNSPLASH MARKET
Registered
Regular
8/20/1996
75153421
6/1/1999
2248478
6/1/2019
6/1/2019
UNFI
T02266-CA
Canada
RISING MOON ORGANICS & Design
Registered
Regular
8/11/2011
1539398
8/27/2012
830725
8/27/2027
8/27/2027
UNFI
T02436-BM
Bermuda
COOL FRUITS
Registered
Regular
6/24/1994
26187
6/24/1994
26187
6/24/2015
6/24/2015
UNFI
T02653-US
United States
UNFI
Registered
Regular
9/26/2008
77579954
5/5/2009
3615593
5/5/2019
5/5/2019
UNFI
T02654-US
United States
UNFI DRIVEN BY NATURE and Design (logo)
Registered
Regular
9/26/2008
77579975
6/9/2009
3634425
6/9/2019
6/9/2019
UNFI
T02655-US
United States
DRIVEN BY NATURE
Registered
Regular
9/26/2008
77579987
5/5/2009
3615594
5/5/2019
5/5/2019
UNFI
T02661-US
United States
SELECT NUTRITION DISTRIBUTORS
Registered
Regular
12/21/2000
76183563
10/15/2002
2636805
10/15/2022
10/15/2022
UNFI
T02709-CA
Canada
FANTASTIC WORLD FOODS
Registered
Regular
8/11/2006
1313435
1/4/2011
786273
1/4/2026
1/4/2026
UNFI
T02737-JP
Japan
FANTASTIC FOODS & DESIGN
Registered
Regular
12/14/1994
12630694
10/29/1999
4330701
10/29/2019
10/29/2019
UNFI
T02737-JP1
Japan
FANTASTIC FOODS & DESIGN
Registered
Regular
12/14/1994
12630794
6/11/1999
4282810
6/11/2019
6/11/2019
UNFI
T02816-US
United States
MILLBROOK MERCHANDISING FOR EXCELLENCE
Registered
Regular
10/30/1995
75012074
12/24/1996
2025274
12/24/2016
12/24/2016
UNFI
T02896-US
United States
THE CHEESE SOURCE
Registered
Supplemental / B Register
10/5/2009
77841755
9/7/2010
3846757
9/7/2020
9/7/2020
UNFI
T02897-US
United States
YOUR COMPLETE CHEESE PROGRAM
Registered
Supplemental / B Register
10/5/2009
77841767
9/7/2010
3846758
9/7/2020
9/7/2020
UNFI
T02899-US
United States
CLEARVUE
Registered
Regular
10/21/2009
77853859
7/20/2010
3820881
7/20/2020
7/20/2020
UNFI
T02909-US
United States
CLEAN PLATE
Registered
Regular
10/29/2009
77860692
1/4/2011
3898652
1/4/2021
1/4/2021
UNFI
T02966-US
United States
HEARTLAND MEADOW WHERE GOODNESS GROWS and Design (logo)
Registered
Regular
3/12/2010
77957492
10/19/2010
3863865
10/19/2020
10/19/2020
UNFI
T02968-US
United States
HEARTLAND MEADOW (word mark)
Registered
Regular
3/17/2010
77961285
10/19/2010
3864137
10/19/2020
10/19/2020
UNFI
T02977-US
United States
EARTH ORIGINS MARKET
Registered
Intent To Use Application
4/13/2010
85012434
3/1/2011
3926983
3/1/2021
3/1/2021
UNFI
T02977-US1
United States
EARTH ORIGINS MARKET
Registered
Regular
4/25/2013
85914499
4/1/2014
4504334
4/1/2024
4/1/2024
UNFI
T02998-CA
Canada
GRATEFUL HARVEST ORGANIC 100% PURE NEW ZEALAND and Design (color logo)
Registered
Regular
12/20/2010
1508778
2/17/2012
817852
2/17/2027
2/17/2027
UNFI
T02998-US
United States
GRATEFUL HARVEST ORGANIC 100% PURE NEW ZEALAND and Design (color logo)
Registered
Regular
6/24/2010
85070399
2/22/2011
3922648
2/22/2021
2/22/2021
UNFI
T03030-US
United States
WOWZAVILLE
Registered
Intent To Use Application
8/20/2010
85112294
1/3/2012
4080926
1/3/2022
1/3/2022
UNFI
T03031-US
United States
WOWZAMART
Registered
Intent To Use Application
8/20/2010
85112308
2/14/2012
4099841
2/14/2022
2/14/2022
UNFI
T03063-US
United States
YOUR LOCAL ROOTS
Registered
Intent To Use Application
11/15/2010
85176597
4/10/2012
4126368
4/10/2022
4/10/2022
UNFI
T03074-US
United States
EARTH ORIGINS MARKET and Design (color logo)
Registered
Regular
12/21/2010
85203188
6/14/2011
3978302
6/14/2021
6/14/2021
UNFI
T03074-US1
United States
EARTH ORIGINS MARKET and Design (color logo)
Registered
Regular
4/24/2013
85913132
4/1/2014
4504329
4/1/2024
4/1/2024
UNFI
T03088-CA
Canada
WOODSTOCK EAT BECAUSE IT'S GOOD! (LOGO)
Filed
Regular
7/25/2011
1537049
 
 
 
 
UNFI
T03088-CA1
Canada
WOODSTOCK EAT BECAUSE IT'S GOOD! (LOGO)
Registered
Regular
07/26/2011
1537237
02/05/2013
842281
02/05/2028
02/05/2028
UNFI
T03089-CA
Canada
WOODSTOCK (block letter)
Filed
Regular
07/25/2011
1537050
 
 
 
 
UNFI
T03089-CA1
Canada
WOODSTOCK
Registered
Regular
07/26/2011
1537236
02/07/2013
842624
02/07/2028
02/07/2028
UNFI
T03090-CA
Canada
EAT BECAUSE ITS GOOD!
Filed
Regular
07/25/2011
1537053
 
 
 
 
UNFI
T03090-CA1
Canada
EAT BECAUSE ITS GOOD!
Registered
Regular
07/26/2011
1537235
01/31/2013
841894
01/31/2028
01/31/2028
UNFI
T03143-CA
Canada
HARVEST BAY and Design (logo with swoosh)
Registered
Regular
08/08/2011
1538713
03/28/2013
847222
03/28/2028
03/28/2028
UNFI
T03196-US
United States
IUNFI
Registered
Regular
05/27/2011
85332059
01/10/2012
4083374
01/10/2022
01/10/2022






        

--------------------------------------------------------------------------------






UNFI
T03222-CA
Canada
IUNFI and Design (logo)
Filed
Intent To Use Application
2/23/2012
1565561
 
 
 
 
UNFI
T03222-US
United States
IUNFI and Design (logo)
Registered
Regular
8/24/2011
85405957
1/10/2012
4084106
1/10/2022
1/10/2022
UNFI
T03362-US
United States
EARTH ORIGINS OUTLET
Registered
Intent To Use Application
5/9/2012
85620942
5/7/2013
4332890
5/7/2023
5/7/2023
UNFI
T03391-US
United States
ALBERT'S ORGANICS
Registered
Regular
6/12/2012
85649668
11/26/2013
4438359
11/26/2023
11/26/2023
UNFI
T03392-US
United States
ALBERT'S ORGANICS and Design (B-W logo)
Registered
Regular
6/12/2012
85649708
11/26/2013
4438360
11/26/2023
11/26/2023
UNFI
T03395-CA
Canada
UNFI DRIVEN BY NATURE and Design (Canadian color logo with red leaf)
Registered
Regular
7/12/2012
1584216
9/19/2013
860679
9/19/2028
9/19/2028
UNFI
T03397-US
United States
MARKET WATCH
Registered
Intent To Use Application
6/25/2012
85660184
12/10/2013
4448608
12/10/2023
12/10/2023
UNFI
T03457-US
United States
SELECT NUTRITION DISTRIBUTORS & DESIGN (LOGO)
Registered
Regular
10/16/2012
85754951
6/25/2013
4357431
6/25/2023
6/25/2023
UNFI
T03465-CA
Canada
SELECT NUTRITION
Filed
Regular
4/2/2013
1620736
 
 
 
 
UNFI
T03465-US
United States
SELECT NUTRITION
Registered
Regular
10/22/2012
85759659
6/25/2013
4357655
6/25/2023
6/25/2023
UNFI
T03546-US
United States
HONEST GREEN (BLOCK LETTERS)
Registered
Regular
2/27/2013
85861409
12/17/2013
4450382
12/17/2023
12/17/2023
UNFI
T03547-US
United States
HONEST GREEN & DESIGN
Registered
Regular
2/27/2013
85861437
12/17/2013
4450383
12/17/2023
12/17/2023
UNFI
T03769-US
United States
SELECT NUTRITION DISTRIBUTORS & design
Filed
Regular
11/18/2013
86121462
 
 
 
 
UNFI
T03790-CA
Canada
SELECT NUTRITION (LOGO)
Filed
Regular
2/27/2014
1665705
 
 
 
 
UNFI
T03790-US
United States
SELECT NUTRITION (LOGO)
Filed
Regular
12/11/2013
86140463
 
 
 
 
UNFI
T03805-US
United States
HEALTHY EXPLORATIONS
Filed
Regular
1/9/2014
86161202
 
 
 
 
UNFI
T03806-US
United States
HEALTHY EXPLORATIONS (LOGO)
Filed
Regular
1/9/2014
86161218
 
 
 
 
UNFI
T03807-CA
Canada
CONNECTING FARMS, FOOD, AND FAMILIES
Filed
Intent To Use Application
2/10/2014
mailed
 
 
 
 
UNFI
T03807-US
United States
CONNECTING FARMS, FOOD, AND FAMILIES
Filed
Intent To Use Application
1/9/2014
86161059
 
 
 
 
UNFI
T03829-CA
Canada
UNISSANT LA FERME, LES ALIMENTS ET LES FAMILLES
Filed
Intent To Use Application
2/10/2014
mailed
 
 
 
 
UNFI
T03855-US
United States
CONNECTING FARMS TO FAMILIES
Filed
Intent To Use Application
3/19/2014
86225526
 
 
 
 
UNFI
T03863-US
United States
INDEPENDENT ADVANTAGE
Filed
Intent To Use Application
3/26/2014
86232524
 
 
 
 


        

--------------------------------------------------------------------------------






Client/Division: United Natural Trading, LLC (d/b/a Woodstock Farms / Woodstock
Farms Manufacturing)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Client/Division
Country
MarkName
Status
Case Type
Current Appl. Date
Current Appl. No
Current Reg Date
Current Reg No
ExpirationDate
Renewal Date
 
United Natural Trading, LLC
United States
STUDY MUNCHIES (LOGO)
Filed
Intent To Use Application
01/11/2013
85820921
 
 
 
 
 




        

--------------------------------------------------------------------------------




SCHEDULE 9.1.20
LABOR CONTRACTS
(a)
Borrowers and Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:

Parties
Type of Agreement
Term of Agreement
United Natural Foods Inc. and Teamsters Local Union No. 117
(Auburn, Washington)
Collective bargaining agreement
Signed 2/7/13
Retroactive
3/1/12 - 2/28/17
UNFI and Chaufers, Teamsters & Helpers Local Union No 238
(Iowa City, Iowa)
Collective bargaining agreement
7/1/11 - 6/30/14
United Natural Foods Inc. and Teamsters Local 493
(Dayville, CT)
Collective bargaining agreement
8/1/11 - 7/31/14
United Natural Trading Co. dba Woodstock Farms Manufacturing Co and Local 810
International Brotherhood of Teamsters
(Edison, NJ)
Collective bargaining agreement
7/1/11 - 6/30/14
United Natural Foods Incorporated Route 56, Leicester, MA 01524 and Teamsters
Union Local 170
(Leicester, MA)
Collective bargaining agreement
3/24/14 - 3/23/17






        

--------------------------------------------------------------------------------




Exhibit A


[Attach Exhibit E- Form of Intercreditor Agreement]

        

--------------------------------------------------------------------------------




INTERCREDITOR AGREEMENT
This Intercreditor Agreement (“Agreement”) is dated as of [----______], 2014,
and is made by and between BANK OF AMERICA, N.A. (“Revolving Agent”), in its
capacity as administrative agent for itself and the lenders under the Revolving
Loan Agreement, as hereinafter defined, and BANK OF AMERICA, N.A., as
administrative agent (“Term Agent”) for itself and the lenders under the Term
Loan Agreement, as hereinafter defined.
Recitals
WHEREAS, Revolving Agent, the lenders party to the Revolving Loan Agreement (the
“Revolving Lenders”), United Natural Foods, Inc. (“UNFI”), United Natural Foods
West, Inc. (“UNFW”), United Natural Trading Co. (“UNT”, which subsequently was
merged with and into UNFI) (UNFI and UNFW are sometimes herein referred to
collectively as the “U.S. Borrowers”), and certain other parties entered into
that certain Second Amended and Restated Loan and Security Agreement dated as of
May 24, 2012, as amended, restated or modified from time to time (as so amended,
restated or modified, the “Revolving Loan Agreement” and together with all other
instruments, documents and agreements entered into pursuant thereto, the
“Revolving Loan Documents”), the obligations of the U.S. Borrowers under such
Revolving Loan Agreement being guaranteed by Natural Retail Group, Inc. (“NRG”),
Albert’s Organics, Inc. (“AOI”), United Natural Trading, LLC (“Trading”) and
Blue Marble Brands, LLC (“Blue Marble” and, together with NRG, AOI and Trading,
the “Guarantors” and, together with the U.S. Borrowers, the “Obligors”)1 To be
updated to include any loan parties acquired pursuant to the contemplated
Acquisition. as guarantors, pursuant to which Revolving Loan Agreement the
Revolving Lenders agreed to (a) make revolving loans to the U.S. Borrowers in
the original aggregate principal amount of up to $550,000,000 and (b) extend
credit or other accommodations to or for the account of U.S. Borrowers, and to
grant renewals and extensions thereof as Revolving Agent and the Revolving
Lenders may deem advisable (all such loans, credit accommodations (including,
without limitation, all Secured Bank Product Obligations (as defined in the
Revolving Loan Agreement), interest, fees, charges, costs and expenses including
reasonable attorneys’ fees are collectively referred to herein as the “Revolving
Indebtedness”);
WHEREAS, the Obligors granted to Revolving Agent, for the benefit of itself, the
Revolving Lenders and certain other secured parties under the Revolving Loan
Documents (collectively, the “Revolving Secured Parties”), a security interest
(the “Revolving Loan Liens”) in their accounts receivable, inventory and certain
other assets as more particularly described in the Revolving Loan Agreement and
the other Revolving Loan Documents (such collateral is hereinafter collectively
referred to as the “Revolving Loan Collateral”);
WHEREAS, simultaneously with the execution and delivery hereof, the Term Agent,
the lenders party to the Term Loan Agreement (the “Term Lenders”) and certain
Obligors (the “Term Borrowers”) are entering into a Term Loan Agreement dated of
even date herewith, as the same may be amended, restated or modified from time
to time (as so amended, restated or modified, the “Term Loan Agreement”), the
obligations of the Term Borrowers under such Term Loan Agreement being
guaranteed by certain other Obligors (the “Term Guarantors”), pursuant to which
Term Loan Agreement the Term Lenders are making a term loan in the original
principal amount of $[150,000,000] to the Term Borrowers, and granting such
extensions or renewals thereof as Term Agent and Term Lenders may deem advisable
(all such loans, credit accommodations, interest, fees, charges, costs and
expenses including reasonable attorneys’ fees are collectively the “Term
Indebtedness”);
 
 
 
 
 
1 To be updated to include any loan parties acquired pursuant to the
contemplated Acquisition.




        

--------------------------------------------------------------------------------






WHEREAS, pursuant to the terms of the Term Loan Agreement, the Term Borrowers
are granting to the Term Agent, for the benefit of itself, the Term Lenders and
certain other secured parties under the Term Documents (as defined below)
(collectively, the “Term Secured Parties”), mortgages, deeds to secure debt
and/or deeds of trusts (collectively, the “Mortgages”) on the real estate
described on Schedule 1 attached hereto (the “Real Property”), and a Collateral
Assignment of Payment and Proceeds (regarding payments due, if any, under the
interest rate hedge agreement entered into in connection with the Term
Indebtedness) (the “Collateral Assignment”), and together with the Term Loan
Agreement, interest rate hedge instruments, and Mortgages and the Collateral
Assignment, the “Term Documents”) and through the Mortgages and the other Term
Documents, the Term Borrowers will grant liens and security interests (the “Term
Liens”) in and to the assets of the Term Borrowers as described on Exhibit A
attached hereto and made a part hereof (such collateral is hereinafter
collectively referred to as the “Term Collateral”); and
WHEREAS, the parties hereto desire to set forth the relative priority of the
liens and security interests in the collateral securing the Term Indebtedness
and the Revolving Indebtedness and certain rights with respect thereto.
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
contained herein and intending to be legally bound hereby, do hereby agree as
follows:
1.Incorporation of Recitals. The recitals set forth above are incorporated in
this Agreement as fully set forth above.


2.Definitions. All terms used but not otherwise defined herein shall have the
meanings set forth for such terms in the Uniform Commercial Code as is in effect
in the State of New York as of the date hereof.


3.Mutual Recognition and Consent. Term Agent acknowledges and consents to the
existence of the Revolving Loan Documents and the Revolving Loan Liens. Term
Agent further acknowledges and agrees that, notwithstanding any provision
contained in the Term Documents, neither the Revolving Loan Liens nor the
Revolving Loan Documents constitutes or will constitute a breach under any
provisions of the Term Documents. Revolving Agent acknowledges and consents to
the existence of the Term Documents and the Term Liens. Revolving Agent further
acknowledges and agrees that, notwithstanding any provision contained in the
Revolving Loan Agreement, neither the Term Liens nor the Term Documents
constitutes or will constitute a breach under any provisions of the Revolving
Loan Documents.


4.Lien Priority. The parties hereto agree that the Term Agent, for itself and on
behalf of the Term Secured Parties, shall have a senior mortgage lien and
security interest in the Term Collateral. The parties hereto agree that
Revolving Agent, for itself and on behalf of the Revolving Secured Parties,
shall have a senior security interest in the Revolving Loan Collateral. Term
Agent does not, and shall not during the term of this Agreement, have a security
interest in any of the Revolving Loan Collateral and Revolving Agent does not,
and shall not during the term of this Agreement, have a security interest in any
of the Term Collateral.


5.Remedies. This Agreement is not, and shall not be construed to be a debt
subordination agreement. In the event of a default under the Term Documents or
the Revolving Loan Documents, the following shall apply:


(a)Default Under Term Documents. If an event of default occurs under the Term
Documents that has not been cured by Term Borrowers or waived by the requisite
Term Lenders in

2

--------------------------------------------------------------------------------




writing, Term Agent shall notify Revolving Agent of such default within ten (10)
business days of Term Agent having actual knowledge thereof. In the event of an
uncured or unwaived event of default under the Term Documents, Term Agent may
accelerate the amount of the Term Indebtedness and charge interest at the
default rate set forth therein in accordance with the terms of the Term
Documents, and, subject to the remedies that Term Agent may exercise pursuant to
Section 5(c)), Revolving Agent and Revolving Secured Parties shall be permitted
to enter upon and access the Real Property for a period of 120 days after the
date of Term Agent’s notice to Revolving Agent of such event of default to allow
Revolving Agent to enforce any or all of its rights with respect to the
Revolving Loan Collateral located at such Real Property. If Revolving Agent or
Term Agent becomes aware that Term Borrowers are committing waste on any Real
Property or are engaging in activities that would jeopardize the Term
Collateral, Revolving Agent shall promptly notify Term Agent of such and Term
Agent shall promptly notify Revolving Agent of such, and Term Agent shall have
the right to immediately enter and secure any such Real Property so as to
protect and preserve the Term Collateral; provided, however, that Revolving
Agent shall continue to have the right to enter upon and access any Real
Property for the purpose of exercising any or all of its rights with respect to
the Revolving Loan Collateral.


(b)Default Under Revolving Loan Documents. If an event of default occurs under
the Revolving Loan Documents that has not been cured by U.S. Borrowers or waived
by Revolving Agent in writing, Revolving Agent shall notify Term Agent within
ten (10) business days of Revolving Agent having actual knowledge thereof. Term
Agent acknowledges and agrees that, subject to the remedies that Term Agent may
exercise pursuant to Section 5(c), Revolving Agent and its representatives and
agents shall, until the expiration of a period equal to one hundred and twenty
(120) days from the date of Revolving Agent’s notice to Term Agent of such event
of default, be permitted to enter upon and access any Real Property where
Revolving Loan Collateral is located for the purpose of exercising any or all of
its rights with respect to the Revolving Loan Collateral.
(c)Additional Term Agent Remedies. Notwithstanding anything to the contrary
contained in Section 5(a) or Section 5(b) hereof, any agreement by Term Agent
hereunder shall not prejudice Term Agent’s rights under the Term Documents to
take any of the following actions: (i) seek relief from the automatic stay in
any bankruptcy action filed by or against any Obligor; (ii) inspect, appraise or
insure the Real Property or the Term Collateral; and/or (iii) undertake
environmental testing, audits, and/or remediation with respect to the Real
Property. None of the additional remedies of Term Agent contained in this
Section 5(c) shall affect Revolving Agent’s right, to enter upon and access any
Real Property for the purpose of exercising any or all of its rights with
respect to the Revolving Loan Collateral.


(d)Disposition of Collateral. For so long as the Revolving Indebtedness or the
Term Indebtedness remains outstanding, the parties hereto covenant and agree
that if either receives from any source whatever any of the collateral of the
other or the proceeds from the sale or the disposition of any such collateral,
it shall forthwith deliver such collateral or payment to the other, in precisely
the form received, except for the party’s endorsement when necessary, for
application on account of the Term Indebtedness or the Revolving Indebtedness,
as applicable and, until so delivered, such collateral or payment shall be held
in trust by such party as the property of the other party. Term Agent, to the
extent of the Term Indebtedness, shall be entitled to any insurance proceeds
attributable to damage or destruction to the Term Collateral. Revolving Agent,
to the extent of the Revolving Indebtedness, shall be entitled to any insurance
proceeds attributable to damage or destruction of the Revolving Loan Collateral.
To the extent that Term Agent receives proceeds of insurance that are
attributable to damage to or destruction of the Revolving Loan Collateral, Term
Agent shall promptly pay such proceeds directly to Revolving Agent as long as
the Revolving Indebtedness remains outstanding. To the extent that Revolving
Agent receives proceeds of insurance that are attributable to damage to or
destruction of the Term Collateral, Revolving Agent shall promptly pay such
proceeds directly to Term Agent as long as the








Term Indebtedness remains outstanding. The parties hereto covenant and agree
that any disposition by it of any collateral shall be done: (i) in a
commercially reasonable manner; and (ii) in compliance with all material laws.



3

--------------------------------------------------------------------------------




6.Mutual Cooperation. The parties hereto agree that in performing this Agreement
they will act in a reasonable manner and, to the extent practicable, in a manner
which does not disrupt the other party and is consistent with the normal
practices of a commercial lender.


7.Agreement Does Not Create Joint Venture. Nothing in this Agreement shall be
interpreted as creating a partnership or joint venture among or between
Revolving Agent, Revolving Secured Parties, Term Agent and Term Secured Parties
nor a principal-agent or fiduciary-beneficiary relationship among or between
Revolving Agent, Revolving Secured Parties, Term Agent and Term Secured Parties.


8.Term. This Agreement shall terminate upon the earlier of (a) the later of
final and irrevocable payment in full of (i) the Term Indebtedness or (ii) the
Revolving Indebtedness and the termination of any obligation of Revolving Agent
and/or Revolving Lenders to make any further loans or credit extensions under
the Revolving Loan Documents or (b) the agreement of the parties that all
collateral has been disposed of or otherwise realized upon. If, after receipt of
payment, either Revolving Agent or Term Agent is compelled to surrender such
payment to any person or entity because such payment is determined to be void or
voidable as a preference, a diversion of trust funds, or for any other reason,
this Agreement shall remain in full force notwithstanding any contrary action
taken by Revolving Agent, Revolving Lenders, Term Agent or Term Lenders in
reliance upon such payment, and the amount of such lender’s indebtedness and of
any distributions of the proceeds of any collateral with respect to such
indebtedness shall be appropriately adjusted.


9.No Rights Conferred on Others. This Agreement is solely for the benefit of,
and shall bind, Revolving Agent, Revolving Secured Parties, Term Agent and Term
Secured Parties. Nothing herein contained, expressed or implied, is intended or
shall be construed to confer upon, or to give to, any person or entity any
right, benefit, priority or any interest under, or because of the existence of,
this Agreement; provided, however, by signing below, the Obligors indicate that
they accept the provisions of this Agreement and agree to be bound by its terms.


10.Entire Contract. This Agreement constitutes the entire contract between the
parties hereto and there are no other understandings, oral or written, relating
to the subject matter hereof. This Agreement may not be changed, modified or
amended, in whole or in part, except in writing, signed by all of the parties
hereto. Wherever used in this Agreement, the singular shall include the plural,
the plural the singular, and the use of any gender shall be applicable to all
genders. Section headings are inserted for convenience only and shall not form
part of the text of this Agreement.


11.Governing Law. This Agreement shall be governed by the laws of the State of
New York, without giving effect to any conflict of law principles (but giving
effect to Federal laws relating to national banks).


12.Consent to Jurisdiction. EACH PARTY HERETO CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO THIS AGREEMENT,
AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH
COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES
THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,

4

--------------------------------------------------------------------------------




VENUE OR INCONVENIENT FORUM. Nothing herein shall limit the right of Term Agent,
Revolving Agent, any Revolving Secured Party or any Term Secured Party to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Revolving Agent or
Term Agent of any judgment or order obtained in any forum or jurisdiction. The
parties hereto agree that, in addition to any methods of service of process
provided for under applicable law, all service of process in any such suit,
action or proceeding may be by certified or registered mail, return receipt
requested, directed to the party at the address set forth in this Agreement and
service so made shall be complete five days after the same shall be so made. In
the event, of any litigation in connection with this Agreement, the parties
hereto hereby irrevocably and unconditionally waive all rights to a trial by
jury.


13.Binding Effect. This Agreement and all of its terms and conditions shall
extend to and be binding upon the parties hereto and upon their respective,
successors and assigns; provided however, that there shall be no assignment
transfer or subordination by Term Agent or Revolving Agent of the Term Liens or
the Revolving Liens, respectively, unless such assignment, transfer or
subordination is made expressly subject to this Agreement and the rights of the
parties hereunder. The failure of either party to insist on strict performance
by the other, of the terms and conditions of this Agreement shall not be
construed as a waiver, release or relinquishment thereof. Any waiver, release or
relinquishment of rights hereunder must be in writing.


14.Extension, Modification of Debt. Revolving Agent and Revolving Secured
Parties, at any time or from time to time, may enter into any agreement or
agreements with any Obligor as Revolving Agent and Revolving Secured Parties may
deem proper extending the time of payment or renewing or otherwise altering the
terms of all or any of the obligations of Obligors to Revolving Agent and
Revolving Secured Parties, or affecting the security underlying any or all of
such obligations, or may exchange, sell or surrender, or otherwise deal with
such security, or may release any balance of funds of Obligors with Revolving
Agent and Revolving Secured Parties, or may release any Guarantor, without
notice to Term Agent, and without in any way impairing or affecting this
Agreement thereby. Term Agent and Term Secured Parties, at any time or from time
to time, may enter into any agreement or agreements with any Obligor as Term
Agent and Term Secured Parties may deem proper extending the time of payment or
renewing or otherwise altering the terms of all or any of the obligations of
Obligors to Term Agent and Term Secured Parties, or affecting the security
underlying any or all of such obligations, or may exchange, sell, or otherwise
deal with such security, or may release any balance of funds of Obligors with
Term Agent and Term Secured Parties, or may release any Term Guarantor, without
notice to Revolving Agent, and without in any way impairing or affecting this
Agreement thereby. Notwithstanding the provisions contained in this Section 14,
any enforcement of rights with respect to the Revolving Collateral or the Term
Collateral is subject to the provisions of Section 5 of this Agreement.


15.Illegal, etc. Provisions Disregarded. In case any provision in this Agreement
shall for any reason be held invalid, illegal or unenforceable in any respect,
this Agreement shall be construed as if such provision had never been contained
herein.


16.Amendments. Any amendment or waiver of any provision of this Agreement will
only be effective if in writing signed on by the Term Agent and Revolving Agent,
and a waiver will be a waiver only for the specific instance involved and will
not impair the rights of the Term Agent and Revolving Agent making the waiver.
Notwithstanding the foregoing, no Obligor will have a right to consent to or
approve any amendment or waiver of this Agreement except to the extent its
rights are directly affected.


17.Addresses. All notices and other communications provided for hereunder shall
be in writing, addressed as follows, and sent via certified mail, return receipt
requested:

5

--------------------------------------------------------------------------------




If to Term Agent:
CityPlace I
 
185 Asylum Street
Hartford, CT 06103
Telecopy: (860) 952-6830
E-mail: edgar.ezerins@baml.com
Attn: Edgar Ezerins, Senior Vice President
 
 
If to Revolving Agent:
CityPlace I
 
185 Asylum Street
Hartford, CT 06103
Telecopy: (860) 952-6830
E-mail: edgar.ezerins@baml.com
Attn: Edgar Ezerins, Senior Vice President



18.Counterparts. This Agreement may be executed in any number of counterparts,
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original but such counterparts shall
together constitute but one and the same instrument.




[Remainder of page intentionally left blank]









6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
BANK OF AMERICA, N.A.,
 
BANK OF AMERICA, N.A., as
as Term Agent
 
Revolving Agent
By:
 
 
By:
 
Name:
Edgar Ezerins
 
Name:
Edgar Ezerins
Title:
Senior Vice President
 
Title:
Senior Vice President



























[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------




Accepted and agreed to as of
the date first set forth above: 2 


UNITED NATURAL FOODS, INC.
By:
 
 
Name:
 
Title:
 
 
UNITED NATURAL FOODS WEST, INC.
By:
 
 
Name:
 
Title:
 
 
NATURAL RETAIL GROUP, INC.
By:
 
 
Name:
 
Title:
 
 
ALBERT’S ORGANICS, INC.
By:
 
 
Name:
 
Title:
 
 
UNITED NATURAL TRADING, LLC
By:
 
 
Name:
 
Title:
 
 
BLUE MARBLE BRANDS, LLC
By:
 
 
Name:
 
Title:





2 To be updated to include any loan parties acquired pursuant to the
contemplated Acquisition.






[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------




EXHIBIT A
The Real Property described in Schedule 1 attached hereto and the following
fixtures and personal property related thereto, in each case owned by the
applicable Term Borrower:
A.Fixtures. All real estate fixtures or items which by agreement of the parties
may be deemed to be such fixtures, now or hereafter owned by any Term Borrower,
or in which any Term Borrower has or hereafter obtains an interest, and now or
hereafter located in or upon the Real Property, or now or hereafter attached to,
installed in, or used in connection with any of the Real Property, including,
but not limited to, any and all portable or sectional buildings, bathroom,
plumbing, heating, lighting, refrigerating, ventilating and air-conditioning
apparatus and equipment, garbage incinerators and receptacles, elevators and
elevator machinery, boilers, furnaces, stoves, tanks, motors, sprinkler and fire
detection and extinguishing systems, doorbell and alarm systems, window shades,
screens, awnings, screen doors, storm and other detachable windows and doors,
mantels, partitions, built-in cases, counters and other fixtures whether or not
included in the foregoing enumeration (collectively, “Fixtures”), but excluding
racking, machinery, equipment, and other property that is readily removable and
is not primarily used in the operation of the Real Property;


B.Awards. All of the right, title and interest of any Term Borrower in and to
any award or awards heretofore made or hereafter to be made by any municipal,
county, state or federal authorities to the present or any subsequent owners of
any of the Real Property, or the Fixtures, or the appurtenances relating to the
Real Property, or the Leases (as defined below) or the Personal Property (as
defined below), including, without limitation, any award or awards, or
settlements or payments, or other compensation hereafter made resulting from (x)
condemnation proceedings or the taking of the Real Property, or the Fixtures, or
such appurtenances, or the Leases or the Personal Property, or any part thereof,
under the power of eminent domain, or (y) the alteration of grade or the
location or discontinuance of any street adjoining the Real Property or any
portion thereof, or (z) any other injury to or decrease in value of the Real
Property (collectively, “Awards”);


C.Leases. All leases now or hereafter entered into of the Real Property, or any
portion thereof, and all rents, issues, profits, revenues, earnings and
royalties therefrom, and all right, title and interest of any Term Borrower
thereunder, including, without limitation, cash, letters of credit, or
securities deposited thereunder to secure performance by the tenants or
occupants of their obligations thereunder, whether such cash, letters of credit,
or securities are to be held until the expiration of the terms of such leases or
occupancy agreements or applied to one or more of the installments of rent
coming due prior to the expiration of such terms, including, without limitation,
the right to receive and collect the rents thereunder (collectively, “Leases”);


D.Purchase and Sale Agreements. All purchase and sale agreements now or
hereafter entered into of the Real Property, or any portion thereof, including,
without limitation, cash, letters of credit or securities deposited thereunder
to secure performance by the purchasers of their obligations thereunder
(collectively, “Purchase and Sale Agreements”);


E.Personal Property. All the following personal property now owned or at any
time hereafter acquired by any Term Borrower used in connection with the Real
Property: the security deposits; utility deposits; any insurance or tax reserves
deposited with Term Agent or any Term Secured Party; claims to rebates, refunds
or abatements of real estate taxes or any other taxes; contract rights; plans
and specifications; licenses, permits, approvals and other rights; the rights of
any Term Borrower under contracts with respect to the Real Property or any
portion of the personal property related thereto; signs, brochures, advertising,
the name by which the Real Property is known and any variation of the words
thereof; all proceeds paid for any damage or loss to all or any portion of the
Real Property, the Fixtures, the appurtenances related to the Real Property, or
any other portion of the Real Property or personal property related thereto; all
Awards; all Leases; all Purchase and Sale Agreements; all books and records; and
all proceeds, products, additions, accessions, substitutions and replacements to
any one or more of the foregoing (collectively, the “Personal Property”); and


Exhibit A-1



--------------------------------------------------------------------------------








F.Additional Appurtenances. All bridges, easements, rights of way, licenses,
privileges, hereditaments, permits and appurtenances hereafter belonging to or
enuring to the benefit of the Real Estate and all right, title and interest of
any Term Borrower in and to the land lying within any street or roadway
adjoining any of the Real Estate and all right, title and interest of any Term
Borrower in and to any vacated or hereafter vacated streets or roads adjoining
any of the Real Estate and any and all reversionary or remainder rights.












































Exhibit A-2



--------------------------------------------------------------------------------




Schedule 1
Real Property







